Exhibit 10.1

TERM LOAN

CREDIT AND GUARANTY AGREEMENT

dated as of December 21, 2007

among

NEWPAGE CORPORATION,

as Borrower,

NEWPAGE HOLDING CORPORATION

and

CERTAIN SUBSIDIARIES OF NEWPAGE CORPORATION,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent, Sole Lead Arranger and Sole Bookrunner,

UBS SECURITIES LLC,

as Syndication Agent,

and

BARCLAYS BANK, PLC,

as Sole Documentation Agent,

 

--------------------------------------------------------------------------------

$1,600,000,000 Senior Secured Term Loan Credit Facilities

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1. DEFINITIONS AND INTERPRETATION

   2   

1.1. Definitions

   2   

1.2. Accounting Terms

   45   

1.3. Interpretation, etc.

   45

SECTION 2. TERM LOANS

   46   

2.1. [Reserved]

   46   

2.2. Term Loans

   46   

2.3. [Reserved]

   47   

2.4. [Reserved]

   47   

2.5. Pro Rata Shares; Availability of Funds

   47   

2.6. Use of Proceeds

   48   

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Term Loan Notes.

   48   

2.8. Interest on Term Loans

   49   

2.9. Conversion/Continuation

   50   

2.10. Default Interest

   51   

2.11. Fees

   51   

2.12. Scheduled Payments

   52   

2.13. Voluntary Prepayments

   53   

2.14. Mandatory Prepayments

   54   

2.15. Application of Prepayments

   57   

2.16. General Provisions Regarding Payments

   57   

2.17. Ratable Sharing

   58   

2.18. Making or Maintaining Eurodollar Rate Loans

   59   

2.19. Increased Costs; Capital Adequacy

   61   

2.20. Taxes; Withholding, etc.

   63   

2.21. Obligation to Mitigate.

   66   

2.22. [Reserved]

   66   

2.23. Removal or Replacement of a Lender

   66

SECTION 3. CONDITIONS PRECEDENT

   67   

3.1. Closing Date.

   67

SECTION 4. REPRESENTATIONS AND WARRANTIES

   74   

4.1. Organization; Requisite Power and Authority; Qualification.

   74   

4.2. Capital Stock and Ownership

   75   

4.3. Due Authorization

   75   

4.4. No Conflict

   75   

4.5. Governmental Consents

   75

 

ii



--------------------------------------------------------------------------------

  

4.6. Binding Obligation

   76   

4.7. Historical Financial Statements of the Acquired Business

   76   

4.8. Projections

   76   

4.9. No Material Adverse Change

   76   

4.10. [Reserved]

   77   

4.11. Adverse Proceedings, etc.

   77   

4.12. Payment of Taxes.

   77   

4.13. Properties

   77   

4.14. Environmental Matters

   78   

4.15. No Defaults

   78   

4.16. Material Contracts

   79   

4.17. Governmental Regulation

   79   

4.18. Margin Stock

   79   

4.19. Employee Matters

   79   

4.20. Employee Benefit Plans

   80   

4.21. Certain Fees

   81   

4.22. Solvency

   81   

4.23. Related Agreements

   81   

4.24. Compliance with Statutes, etc

   81   

4.25. Disclosure

   82   

4.26. Patriot Act

   82   

4.27. Collateral Documents

   82   

4.28. NewPageHoldCo

   84   

4.29. Senior Debt and Designated Senior Debt

   84

SECTION 5. AFFIRMATIVE COVENANTS

   84   

5.1. Financial Statements and Other Reports

   84   

5.2. Existence

   89   

5.3. Payment of Taxes and Claims

   89   

5.4. Maintenance of Properties

   90   

5.5. Insurance

   90   

5.6. Maintaining Records; Access to Properties and Inspections

   91   

5.7. Lenders Meetings

   91   

5.8. Compliance with Laws

   91   

5.9. Environmental

   92   

5.10. Subsidiaries

   95   

5.11. Additional Material Real Estate Assets

   95   

5.12. Interest Rate Protection

   96   

5.13. Security Interests; Further Assurances

   96

 

iii



--------------------------------------------------------------------------------

   5.14. Miscellaneous Business Covenants    97   

5.15. Information Regarding Collateral

   97   

5.16. Dissolution of Consolidated Papers International Leasing, L.L.C.

   98   

5.17. Post-Closing Matters

   98

SECTION 6. NEGATIVE COVENANTS

   98   

6.1. Indebtedness

   98   

6.2. Liens

   102   

6.3. Equitable Lien

   105   

6.4. No Further Negative Pledges

   105   

6.5. Restricted Junior Payments

   106   

6.6. Restrictions on Subsidiary Distributions

   109   

6.7. Investments

   110   

6.8. Financial Covenants

   112   

6.9. Fundamental Changes; Disposition of Assets; Acquisitions

   118   

6.10. Disposal of Subsidiary Interests

   119   

6.11. Sales and Lease-Backs

   120   

6.12. Transactions with Shareholders and Affiliates.

   120   

6.13. Conduct of Business

   120   

6.14. Permitted Activities of NewPageHoldCo

   120   

6.15. Amendments or Waivers of Certain Related Agreements

   121   

6.16. Amendments or Waivers with respect to NewPageHoldCo PIK Note Documents or
Senior Subordinated Notes Indebtedness

   121   

6.17. Fiscal Year

   122   

6.18. Restrictions on Consolidated Papers International Leasing, L.L.C.

   122

SECTION 7. GUARANTY

   122   

7.1. Guaranty of the Obligations

   122   

7.2. Contribution by Guarantors

   123   

7.3. Payment by Guarantors

   123   

7.4. Liability of Guarantors Absolute

   124   

7.5. Waivers by Guarantors

   126   

7.6. Guarantors’ Rights of Subrogation, Contribution, etc.

   127   

7.7. Subordination of Other Obligations

   128   

7.8. Continuing Guaranty

   128   

7.9. Authority of Guarantors or NewPageCo

   128   

7.10. Financial Condition of NewPageCo

   128   

7.11. Bankruptcy, etc.

   129   

7.12. Discharge of Guaranty Upon Sale of Guarantor

   130

SECTION 8. EVENTS OF DEFAULT

   130

 

iv



--------------------------------------------------------------------------------

  

8.1. Events of Default

   130

SECTION 9. AGENTS

   134   

9.1. Appointment of Agents.

   134   

9.2. Powers and Duties

   134   

9.3. General Immunity

   135   

9.4. Agents Entitled to Act as Lender

   137   

9.5. Lenders’ Representations, Warranties and Acknowledgment; Lien Sharing and
Priority Confirmation

   137   

9.6. Right to Indemnity

   138   

9.7. Successor Administrative Agent.

   139   

9.8. Collateral Documents and Guaranty

   139   

9.9. Withholding Tax

   140

SECTION 10. MISCELLANEOUS

   141   

10.1. Notices

   141   

10.2. Expenses

   142   

10.3. Indemnity

   143   

10.4. Set-Off

   144   

10.5. Amendments and Waivers

   144   

10.6. Successors and Assigns; Participations

   147   

10.7. Independence of Covenants

   150   

10.8. Survival of Representations, Warranties and Agreements

   150   

10.9. No Waiver; Remedies Cumulative

   150   

10.10. Marshalling; Payments Set Aside

   151   

10.11. Severability

   151   

10.12. Obligations Several; Independent Nature of Lenders’ Rights

   151   

10.13. Headings

   152   

10.14. APPLICABLE LAW

   152   

10.15. CONSENT TO JURISDICTION

   152   

10.16. WAIVER OF JURY TRIAL

   152   

10.17. Confidentiality

   153   

10.18. Usury Savings Clause

   154   

10.19. Counterparts

   155   

10.20. Effectiveness

   155   

10.21. Patriot Act

   155   

10.22. Electronic Execution of Assignments

   155   

10.23. No Fiduciary Duty

   155

 

v



--------------------------------------------------------------------------------

APPENDICES:

  A    Term Loan Commitments   B    Notice Addresses

SCHEDULES:

  3.1(i)    Closing Date Mortgaged Properties; Local Counsel   4.1   
Jurisdictions of Organization and Qualification   4.2    Capital Stock and
Ownership   4.12    Taxes   4.13    Real Estate Assets   4.14    Environmental
Matters   4.16    Material Contracts   4.20    Employee Benefit Plans   5.17   
Post-Closing Matters   6.1    Existing Indebtedness   6.2    Existing Liens  
6.6    Restrictions on Subsidiary Distributions   6.7    Existing Investments  
6.9    Excluded Assets   6.12    Existing Affiliate Transactions

EXHIBITS:

  A-1    Funding Notice   A-2    Conversion/Continuation Notice   B    Term Loan
Note   C    Compliance Certificate   D    Opinions of Counsel   E    Assignment
Agreement   F    Certificate Re Non-bank Status   G-1    Closing Date
Certificate   G-2    Solvency Certificate   H    Counterpart Agreement   I   
Pledge and Security Agreement   J    Mortgage   K    Landlord Waiver and Consent
Agreement   L    [Reserved]   M    [Reserved]   N-1    Perfection Certificate  
N-2    Perfection Certificate Supplement

 

vi



--------------------------------------------------------------------------------

 

O

   Access Grant and Easement Agreement  

P

   Intercompany Note

 

vii



--------------------------------------------------------------------------------

TERM LOAN CREDIT AND GUARANTY AGREEMENT

This TERM LOAN CREDIT AND GUARANTY AGREEMENT, dated as of December 21, 2007 is
entered into by and among NEWPAGE CORPORATION, a Delaware corporation as the
Borrower (“NewPageCo”), NEWPAGE HOLDING CORPORATION, a Delaware corporation
(“NewPageHoldCo”) and CERTAIN SUBSIDIARIES OF NEWPAGECO, as Guarantors, the
Lenders party hereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P.
(“GSCP”), as Sole Lead Arranger, Sole Bookrunner and Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”), UBS SECURITIES LLC (“UBSS”) as Syndication Agent (in such capacity,
“Syndication Agent”) and BARCLAYS BANK PLC (“Barclays”) as Sole Documentation
Agent (in such capacity, “Documentation Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend term loan credit facilities to NewPageCo
in an aggregate principal amount not to exceed $1,600,000,000, the proceeds of
which will be used (i) to fund a portion of the Stora Enso Acquisition, (ii) to
refinance or repay in full certain Existing Indebtedness and (iii) to pay
related transaction costs, fees and expenses;

WHEREAS, NewPageCo has agreed to secure all of its Obligations by granting to
Collateral Trustee, for the benefit of Secured Parties, (i) a First Priority
Lien on substantially all of its assets (other than the Cash, deposit accounts,
accounts receivable, and inventory of NewPageCo) including, without limitation,
a pledge of all of the Capital Stock of each of its Domestic Subsidiaries and
65% of all the Capital Stock of each of its directly owned Foreign Subsidiaries
and (ii) a Second Priority Lien on all of the Cash, deposit accounts, accounts
receivable, and inventory of NewPageCo; and

WHEREAS, Guarantors have agreed to guarantee the obligations of NewPageCo
hereunder and to secure their respective Obligations by granting to Collateral
Trustee, for the benefit of Secured Parties, (i) a First Priority Lien on
substantially all of their respective assets (other than the Cash, deposit
accounts, accounts receivable, and inventory of the Guarantors) including,
without limitation, a pledge of all of the Capital Stock of each of their
respective Domestic Subsidiaries (including NewPageCo) and 65% of all the
Capital Stock of each of their respective directly owned Foreign Subsidiaries
and (ii) a Second Priority Lien on all of the Cash, deposit accounts, accounts
receivable, and inventory of the Guarantors.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Access Grant and Easement Agreement” means a Real Property Access Grant and
Easement Agreement substantially in the form of Exhibit O, as it may be amended,
supplemented or otherwise modified from time to time.

“Acquired Business” means Stora Enso North America, Inc. and certain of its
Subsidiaries to be acquired pursuant to the Stora Enso Purchase Agreement.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Telerate Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being LIBOR01) for
deposits (for delivery on the first day of such period) with a term equivalent
to such period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, or (b) in the event the
rate referenced in the preceding clause (a) does not appear on such page or
service or if such page or service shall cease to be available, the rate per
annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by
GSCP for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Term Loan of Administrative Agent, in its capacity as a Lender, for
which the Adjusted Eurodollar Rate is then being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England time)
on such Interest Rate Determination Date, by (ii) an amount equal to (a) one
minus (b) the Applicable Reserve Requirement.

 

2



--------------------------------------------------------------------------------

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of NewPageHoldCo or any of its Subsidiaries) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
NewPageHoldCo or any of its Subsidiaries, threatened in writing against
NewPageHoldCo or any of its Subsidiaries or any property of NewPageHoldCo or any
of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agent” means each of the Syndication Agent and Administrative Agent.

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Term Loan Credit and Guaranty Agreement, dated as of the
Closing Date, as it may be amended, supplemented or otherwise modified from time
to time.

“Applicable Margin” means (i) with respect to Term Loans that are Eurodollar
Rate Loans, an amount equal to 3.75% per annum and (ii) with respect to Term
Loans that are Base Rate Loans, an amount equal to 2.75% per annum.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined

 

3



--------------------------------------------------------------------------------

in Regulation D) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System or other applicable banking regulator.
Without limiting the effect of the foregoing, the Applicable Reserve Requirement
shall reflect any reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate of a Term Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Agents, an Issuing
Bank, the Lenders or the Credit Parties by means of electronic communications
pursuant to Section 10.1(b).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than NewPageCo or any Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of NewPageHoldCo’s or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any of NewPageHoldCo’s Subsidiaries and the
sale or termination of the Commodities Hedge Agreement, other than (i) inventory
(or other assets) sold or leased in the ordinary course of business (excluding
any such sales by operations or divisions discontinued or to be discontinued),
(ii) leases or subleases of immaterial real property that is no longer used or
useful in the business of NewPageHoldCo, NewPageCo or any of its Subsidiaries,
(iii) dispositions, by means of trade-in, of equipment used in the ordinary
course of business, so long as such equipment is replaced, substantially
concurrently, by like-kind equipment, (iv) the use or transfer of Cash and Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
other Credit Documents, (v) licensing, on a non-exclusive basis, of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business, (vi) to the extent allowable under Section 1031 of the
Internal Revenue Code, any exchange of like property for use in a business of
NewPageCo and its Subsidiaries permitted by Section 6.13, (vii) any issuance of
equity or other beneficial ownership interests by a Subsidiary of NewPageHoldCo
to NewPageHoldCo or a Subsidiary of NewPageHoldCo, so long as such interests are
pledged to the Collateral Trustee for the benefit of Lenders to the extent
required by

 

4



--------------------------------------------------------------------------------

this Agreement or any other Credit Document, (viii) the creation of a Permitted
Lien under Section 6.2, (ix) the sale of certain property known as “Hotel Mead”
by Stora Enso North America Corp. for aggregate consideration of an amount equal
to or less than $2,900,000 and (x) sales or other dispositions of other assets
for aggregate consideration of an amount less than $1,000,000 with respect to
any transaction and less than $5,000,000 in the aggregate during any Fiscal
Year.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer, treasurer, secretary, or other person
expressly authorized by resolution or written consent to represent such entity
in such capacity.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect (or any similar or equivalent
legislation as in effect in any applicable jurisdiction), or any successor
statutes.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Term Loan bearing interest at a rate determined by
reference to the Base Rate.

“Beneficiary” means each Agent, Lender and Lender Counterparty.

“Board of Directors” means (i) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (ii) with respect to a partnership, the Board of Directors
of the general partner of the partnership; (iii) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof; and (iv) with respect to any other Person, the board or committee of
such Person serving a similar function.

 

5



--------------------------------------------------------------------------------

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Canadian Credit Party” means Stora Enso Port Hawkesbury Limited and any other
Subsidiary or Subsidiary Guarantor which may become a party to this Agreement
from and after the date hereof which is Canadian (which for greater certainty,
includes any such Subsidiaries and/or Subsidiary Guarantors that are
incorporated under the laws of Canada or any province or territory thereof).

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, one of the two highest
ratings obtainable from S&P or Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, one of the two highest ratings obtainable from S&P or

 

6



--------------------------------------------------------------------------------

Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $250,000,000, and (c) having one of the two highest ratings obtainable
from S&P or Moody’s when acquired; and (vi) repurchase obligations with a term
of not more than 90 days for underlying securities of the types described in
clause (i) above entered into with any bank meeting the qualifications specified
in clause (iv) above.

“Casualty Event” shall mean, with respect to any Property (including any Real
Estate Asset) of any Person, any loss of or damage to or destruction of, or any
condemnation or other taking (including by any Governmental Authority) of, such
Property for which such Person or any of its Subsidiaries receives insurance
proceeds or proceeds of a condemnation award or other compensation. “Casualty
Event” shall include but not be limited to any taking of all or any part of any
Real Estate Asset of any Person or any part thereof, in or by condemnation or
other eminent domain proceedings pursuant to any law, or by reason of the
temporary requisition of the use or occupancy of all or any part of any Real
Estate Asset of any Person or any part thereof by any Governmental Authority,
civil or military.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change in Law” as defined in Section 2.20.

“Change of Control” means, at any time, (i) Permitted Holders shall cease to
beneficially own and control, directly or indirectly, at least 51% (or after an
IPO 35%) on a fully diluted basis of the economic and voting interests in the
Capital Stock of NewPageHoldCo; (ii) after an IPO any Person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have
acquired beneficial ownership on a fully diluted basis of the voting and/or
economic interest in the Capital Stock of NewPageHoldCo equal to or in excess of
any such interest held by the Permitted Holders or (b) shall have obtained the
power (whether or not exercised) to elect a majority of the members of the board
of directors (or similar governing body) of NewPageHoldCo; (iii) NewPageHoldCo
shall cease to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Capital Stock of NewPageCo; (iv) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of NewPageCo or NewPageHoldCo cease to be occupied by
Persons who either (a) were members of the board of directors of NewPageCo or
NewPageHoldCo, as

 

7



--------------------------------------------------------------------------------

applicable on the Closing Date or (b) were nominated for election by the board
of directors of NewPageCo or NewPageHoldCo, as applicable, a majority of whom
were directors on the Closing Date or whose election or nomination for election
was previously approved by a majority of such directors; or (v) any “change of
control” or similar event under the SuperHoldCo PIK Note Documents, the
NewPageHoldCo PIK Note Documents, the Revolving Credit Agreement Documents, the
Senior Secured Floating Rate Note Documents, the Senior Secured Fixed Rate Note
Documents, the 2007 Senior Secured Fixed Rate Note Documents or the Senior
Subordinated Note Documents shall occur.

“Closing Date” means December 21, 2007.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Closing Date Material Adverse Change” means any change or event that is
reasonably likely to have a material adverse effect on the business, results of
operations or financial condition of the Acquired Business and its subsidiaries,
taken as a whole (provided that, with respect to this sentence, the term
“material adverse effect” shall not be deemed to include adverse effects to the
extent resulting from (a) the announcement, execution or the existence of, or
compliance with, the Stora Enso Purchase Agreement and the consummation of the
transactions contemplated thereby (including the impact thereof on relationships
with customers, suppliers, vendors, lenders or employees), (b) the Acquired
Business (x) taking any action outside of the ordinary course of business
required by the Stora Enso Purchase Agreement, or (y) taking or not taking any
actions outside of the ordinary course of business at the written request of, or
with the written consent of, NewPageHoldCo (excluding compliance with
undertakings to assure operation in the ordinary course of business pursuant to
Section 5.01 of the Stora Enso Purchase Agreement), provided, in the case of
this subclause (y), GSCP shall have approved such action, request or consent
(such approval not to be unreasonably withheld), (c) changes in interest or
exchange rates or general economic conditions, (d) changes in pulp prices, wood
prices, paper prices, commodity prices and other economic conditions in or
affecting the industries or markets in which the Acquired Business and its
subsidiaries operate, (e) changes in any applicable law, GAAP, International
Financial Reporting Standards or the interpretation thereof, (f) any acts of God
(including earthquakes, hurricanes, tornados or other natural disasters), acts
of war, armed hostilities, sabotage or terrorism, whether commenced before or
after the date hereof or (g) items (4) and/or (5) of Section 3.04 of the
“Company Disclosure Schedule” to the Stora Enso Purchase Agreement; provided,
however, that with respect to clauses (c), (d), (e) and (f), such effect does
not disproportionately adversely affect the Acquired Business and its
subsidiaries (taken as a whole) or its business as compared to businesses of
similar size operating in the same industry in which the Acquired Business and
its subsidiaries operate).

 

8



--------------------------------------------------------------------------------

“Closing Date Related Transactions” means (i) the borrowings under the Term Loan
Commitment and the Revolving Credit Agreement on the Closing Date, (ii) the
receipt of proceeds from the issuance of the 2007 Senior Secured Fixed Rate
Notes, (iii) the Stora Enso Acquisition, including the issuance of the
SuperHoldCo PIK Notes, (iv) the refinancing of the Existing Indebtedness,
(v) the payment of all fees, costs, commissions, and expenses associated with
the foregoing transactions, and (vi) the execution and delivery of all of the
Related Agreements contemplated to be executed on the Closing Date.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are granted pursuant to the Collateral
Documents as security for the Obligations.

“Collateral Documents” means (a) the Pledge and Security Agreement, the
Intercreditor Agreement, the Collateral Trust Agreement, the Mortgages, the
Landlord Personal Property Collateral Access Agreements, if any, and the
Perfection Certificate and (b) all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to Collateral Trustee, for the benefit of
Lenders, a Lien on any real, personal or mixed property of that Credit Party as
security for the Obligations.

“Collateral Trust Agreement” means that certain Collateral Trust Agreement,
dated as of May 2, 2005 by and among the Collateral Trustee, the Senior Secured
Floating Rate Notes Trustee, the Senior Secured Fixed Rate Notes Trustee, and
GSCP (as Administrative Agent under the Original First Lien Term Loan
Agreement), as such agreement may be amended, restated, supplemented or
otherwise modified from time to time.

“Collateral Trustee” means The Bank of New York, its successors and assigns as
Collateral Trustee pursuant to the Collateral Trust Agreement.

“Commitment” means any Term Loan Commitment.

“Commitment Letter” means that certain Amended and Restated Commitment Letter
dated as of October 3, 2007 by and among NewPageCo, GSCP, UBS Loan Finance LLC,
UBSS and Barclays Bank PLC.

“Commodities Hedge Agreement” means that certain confirmation with respect to
Contract Reference Number 875787959 1 1 dated as of April 6, 2005 between
Sponsor and J. Aron & Company, and assigned to NewPageCo on May 2, 2005,
together with the Guaranty of Goldman Sachs & Co. and any related ISDA Master
Agreement, as such confirmation, guaranty or agreement may be amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
under Section 6.15.

 

9



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income of NewPageHoldCo and its Subsidiaries on a consolidated basis for such
period plus, without duplication (including without duplication of any amounts
previously adjusted for in determining Consolidated Net Income or Net Income):

(1) an amount equal to any extraordinary loss plus any net loss realized by
NewPageHoldCo or any of its Subsidiaries in connection with an Asset Sale, to
the extent such losses were deducted in computing such Consolidated Net Income;
plus

(2) provision for taxes based on income or profits of NewPageHoldCo and its
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

(3) the Consolidated Interest Expense of NewPageHoldCo and its Subsidiaries for
such period, to the extent that such Consolidated Interest Expense was deducted
in computing such Consolidated Net Income; plus

(4) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period, provided that this exclusion shall not apply to adjustments for
curtailment, settlement or termination benefits in respect of pension or other
employee or retiree benefits) of NewPageHoldCo and its Subsidiaries for such
period to the extent that such depreciation, amortization and other non-cash
expenses were deducted in computing such Consolidated Net Income; plus

(5) transaction costs incurred in connection with the Closing Date Related
Transactions and any Permitted Acquisition, to the extent such costs were
deducted in computing such Consolidated Net Income; plus

(6) nonrecurring costs, charges or expenses made or incurred in connection with
any integration or restructuring related to the Closing Date Related Transaction
or a Permitted Acquisition, or in connection with plant closings, or the
permanent shutdown or

 

10



--------------------------------------------------------------------------------

transfer of machinery and equipment (including any production continuation,
remediation, relocation, severance and benefits continuation costs, lease
termination costs, contract termination costs, materials buy-out costs, and
reduction charges), in each case, to the extent deducted in computing such
Consolidated Net Income and not to exceed $125,000,000 in the aggregate from and
after the Closing Date; plus

(7) non-inventoried overhead costs incurred prior to the Closing Date during the
lock-out at the Port Hawkesbury, Nova Scotia facility of the Acquired Business,
to the extent such costs were deducted in computing such Consolidated Net
Income; plus

(8) costs, charges or expenses of the Acquired Business for periods prior to the
Closing Date that will not be recurring after the Closing Date (including any
adjustments or changes resulting from the application of NewPageHoldCo
accounting methods after the Closing Date), to the extent such items were
deducted in computing such Consolidated Net Income; plus

(9) all goodwill impairment charges, to the extent such charges were deducted in
computing such Consolidated Net Income; plus

(10) non-cash compensation charges or other non-cash expenses or charges arising
from the grant of or issuance or repricing of stock, stock options or other
equity-based awards to directors, officers or employees of NewPageHoldCo and its
Subsidiaries, to the extent such charges and expenses were deducted in computing
such Consolidated Net Income; plus

(11) transaction costs incurred in connection with an IPO, in an aggregate
amount not to exceed an amount approved in writing by the Administrative Agent
in its reasonable discretion, to the extent such costs were deducted in
computing such Consolidated Net Income; minus

(12) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business,

in each case, on a consolidated basis and determined in accordance with GAAP;
provided, that the Consolidated Adjusted EBITDA of NewPageHoldCo will be deemed
to be $121,700,000 for the second Fiscal Quarter of 2007, $137,500,000 for the
third Fiscal Quarter of 2007 and for the portion of the fourth Fiscal Quarter of
2007 occurring prior to the Closing Date the Consolidated Adjusted EBITDA of
NewPageHoldCo will be deemed to be the Consolidated Adjusted EBITDA of
NewPageHoldCo and its Subsidiaries and the Acquired Business for such portion of
such Fiscal Quarter (it being understood that any amounts from clauses (7) and
(8) of this definition of Consolidated Adjusted EBITDA for the purposes of the
above deemed amounts for the second and third Fiscal Quarters of 2007 have
already been taken into account in such calculations).

 

11



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of NewPageHoldCo and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of NewPageHoldCo and its Subsidiaries;
provided, that “Consolidated Capital Expenditures” shall not include any
expenditures (i) for replacements and substitutions for capital assets, to the
extent made with proceeds of insurance in accordance with Section 5.5, (ii) made
as part of a Permitted Acquisition, or (iii) for replacements and substitutions
for capital assets to the extent made with the proceeds of assets sold,
exchanged or otherwise disposed in accordance with, and permitted by
Section 6.9(b) and (c).

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash;
provided that for calculations for any four Fiscal Quarter period ending on or
prior to September 30, 2008, Consolidated Cash Interest Expense shall be deemed
to be the product of (i) such amounts from and including the Closing Date
through and including the last day of the applicable period, respectively,
multiplied by (ii) a fraction of which the numerator is 365 and the denominator
of which is the number of days elapsed in the period from and including the
Closing Date though and including the last day of the applicable period.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of NewPageHoldCo and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of NewPageHoldCo and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding repayments of Revolving Loans or Swing Line Loans (as such terms are
defined in the Revolving Credit Agreement) except to the extent the Revolving
Commitments (as such term is defined in the Revolving Credit Agreement) are
permanently reduced in connection with such repayments), (b) Consolidated
Capital

 

12



--------------------------------------------------------------------------------

Expenditures (net of any proceeds of (y) any permitted related financings with
respect to such expenditures and (z) any sales of assets used to finance such
expenditures), (c) Consolidated Cash Interest Expense, and (d) provisions for
current taxes based on income of NewPageHoldCo and its Subsidiaries and payable
in cash with respect to such period.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for NewPageHoldCo and its Subsidiaries on
a consolidated basis equal to (i) Consolidated Cash Interest Expense,
(ii) scheduled payments of principal on Consolidated Total Debt,
(iii) Consolidated Capital Expenditures (other than the portion of such
Consolidated Capital Expenditures during such period made with the proceeds of
any Indebtedness permitted by Section 6.1(j) incurred to finance such
expenditures or of any sales of assets), and (iv) the portion of taxes based on
income actually paid in cash and provisions for cash income taxes; provided in
calculating Consolidated Fixed Charges for any four Fiscal Quarter period that
includes a Fiscal Quarter or portion thereof occurring prior to the Closing
Date, other than with respect to Consolidated Cash Interest Expense which shall
be calculated as set forth in the definition thereof, all other amounts
described in clauses (ii), (iii) and (iv) above shall be calculated by
annualizing the actual amounts thereof calculated from the Closing Date through
the end of the applicable Fiscal Quarter as of which such calculation is being
made.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of:

(1) the consolidated interest expense of NewPageHoldCo and its Subsidiaries for
such period, whether paid or accrued, including, without limitation,
amortization of debt issuance costs and original issue discount, non-cash
interest payments (excluding any such non-cash interest payments on the
NewPageHoldCo PIK Notes), the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Leases, imputed interest with respect to commissions, discounts and other fees
and charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net of the effect of all payments made or received pursuant to
Interest Rate Agreements; plus

(2) the consolidated interest expense of NewPageHoldCo and its Subsidiaries that
was capitalized during such period, whether paid or accrued; plus

(3) any interest on Indebtedness of another Person that is guaranteed by
NewPageHoldCo or one of its Subsidiaries or secured by a Lien on assets of
NewPageHoldCo or one of its Subsidiaries, whether or not such guarantee or Lien
is called upon;

 

13



--------------------------------------------------------------------------------

in each case, determined on a consolidated basis in accordance with GAAP;
provided that for calculations for any four Fiscal Quarter period ending on or
prior to September 30, 2008, the Consolidated Interest Expense of NewPageHoldCo
and its Subsidiaries shall be deemed to be the product of (i) such amounts from
and including the Closing Date through and including the last day of the
applicable period, respectively, multiplied by (ii) a fraction of which the
numerator is 365 and the denominator of which is the number of days elapsed in
the period from and including the Closing Date though and including the last day
of the applicable period.

“Consolidated Net Income” means, for any period, the aggregate of the Net Income
of NewPageHoldCo and its Subsidiaries on a consolidated basis for such period,
determined in accordance with GAAP; provided that (and without duplication of
any adjustments made in determining Net Income):

(1) the Net Income (but not loss) of any Person that is not a Subsidiary of
NewPageHoldCo or that is accounted for by the equity method of accounting will
be included only to the extent of the amount of dividends or similar
distributions paid in cash to NewPageCo or one of its Subsidiaries;

(2) the Net Income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of NewPageHoldCo or is merged into or consolidated with
NewPageHoldCo or any of its Subsidiaries or that Person’s assets are acquired by
NewPageHoldCo or any of its Subsidiaries will be excluded; and

(3) the Net Income of any Subsidiary of NewPageCo will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its stockholders.

“Consolidated Senior Debt” means, as at any date of determination, Consolidated
Total Debt less Senior Secured Fixed Rate Notes Indebtedness, Senior Secured
Floating Rate Notes Indebtedness, 2007 Senior Secured Fixed Rate Notes
Indebtedness, any Indebtedness incurred pursuant to Section 6.1(u), Senior
Subordinated Notes Indebtedness and other Indebtedness of NewPageHoldCo and its
Subsidiaries subordinated to the Obligations on terms reasonably satisfactory
to, and which other Indebtedness contains other terms, tenor and covenants
reasonably satisfactory to, the Administrative Agent, determined on a
consolidated basis in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated amount of all Indebtedness appearing on a balance sheet of NewPageHoldCo
and its Subsidiaries as of such date, determined on a consolidated basis in
accordance with GAAP, exclusive of the NewPageHoldCo PIK Notes.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Document” means any of (a) this Agreement, the Term Loan Notes, if any,
and the Collateral Documents, and (b) all other documents, instruments or
agreements executed and delivered by a Credit Party for the benefit of any Agent
or any Lender in connection herewith on or after the date hereof.

“Credit Party” means the Borrower and each Guarantor.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with NewPageHoldCo’s and its Subsidiaries’
business and not for speculative purposes.

 

15



--------------------------------------------------------------------------------

“Default” means a condition or event that, after notice or lapse of time or both
would constitute an Event of Default.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans in the ordinary course; provided, no Affiliate of
NewPageHoldCo or Sponsor other than a Sponsor Affiliated Lender or Sponsor
Affiliated Institutional Lender shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, NewPageHoldCo, any of its Subsidiaries or
any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, written notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
written order or directive, by any Governmental Authority or any other Person,
arising (i) pursuant to or in connection with any actual or alleged violation of
any Environmental Law; (ii) in connection with any Release or threatened Release
of Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or provincial (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other legally enforceable requirements of Governmental Authorities
relating to (i) environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii) occupational safety and health,
industrial hygiene, land use, natural resources or the protection of human,
plant or animal health or welfare, in any manner applicable to NewPageHoldCo or
any of its Subsidiaries or any Facility.

 

16



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time (or any similar or equivalent legislation as in effect in any
applicable jurisdiction) and any successors thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of NewPageHoldCo or
any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
NewPageHoldCo or any such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of NewPageHoldCo or
such Subsidiary and with respect to liabilities arising after such period for
which NewPageHoldCo or such Subsidiary could be liable under the Internal
Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by NewPageHoldCo, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to NewPageHoldCo,
any of its Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on NewPageHoldCo, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the

 

17



--------------------------------------------------------------------------------

withdrawal of NewPageHoldCo, any of its Subsidiaries or any of their respective
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by NewPageHoldCo, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on NewPageHoldCo, any of its
Subsidiaries or any of their respective ERISA Affiliates of material fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against NewPageHoldCo, any
of its Subsidiaries or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan; (x) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code) to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a
Lien pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

“Eurodollar Rate Loan” means a Term Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Existing Indebtedness” means (i) all Indebtedness of the Acquired Business as
in existence immediately prior to the Stora Enso Acquisition and (ii) the Prior
Indebtedness.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by NewPageHoldCo or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

 

18



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Administrative Agent, in its capacity as a
Lender, on such day on such transactions as determined by Administrative Agent.

“Fee Letters” shall mean that certain (i) Amended and Restated Senior Facilities
Fee Letter dated as of October 3, 2007 by and among NewPageCo, GSCP, UBS Loan
Finance LLC, UBSS and Barclays Bank PLC and (ii) Amended and Restated Bridge
Loans Fee Letter dated as of October 3, 2007 by and among NewPageCo, GSCP, UBS
Loan Finance LLC, UBSS and Barclays Bank PLC.

“Fiber Supply Agreements” shall mean that certain (i) Amended and Restated Fiber
Supply Agreement, dated as of December 16, 2005, between Plum Creek Marketing,
Inc., a Delaware corporation, and Escanaba Paper Company, (ii) Amended and
Restated Fiber Supply Agreement, dated as of November 15, 2005, between Cypress
Creek, LLC, a Delaware limited liability company, and Wickliffe Paper Company,
and (iii) Stumpage Agreement, dated as of December 16, 2005, between Scioto Land
Company, LLC, a Delaware limited liability company, and Wickliffe Paper Company,
each as may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms of this Agreement.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of NewPageHoldCo that such financial statements fairly
present, in all material respects, the financial condition of NewPageHoldCo and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments and the absence of footnotes.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than (i) Second Priority Liens that
are subject to the Intercreditor Agreement and the Collateral Trust Agreement
and (ii) Permitted Collateral Liens.

 

19



--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of NewPageHoldCo and its Subsidiaries ending
on December 31 of each calendar year.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter Period
then ending, to (ii) Consolidated Fixed Charges for such four-Fiscal Quarter
Period.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Trustee, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

“Foreign Cash Equivalents” means the foreign equivalent of Cash and Cash
Equivalents described in clauses (i), (ii) and (iv) of the definition of Cash
Equivalents in respect of each country that is a member of the Organization for
Economic Co-operation and Development.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

20



--------------------------------------------------------------------------------

“Grantor” as defined in the Pledge and Security Agreement.

“GSCP” as defined in the preamble hereto.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of NewPageHoldCo and each Domestic Subsidiary of
NewPageHoldCo (other than NewPageCo) and to the extent requested by the
Administrative Agent, any other Subsidiary of NewPageHoldCo to the extent at the
time such guarantee is so requested such guarantee is not prohibited by
applicable law and no adverse tax consequences to NewPageHoldCo, or any member
of the U.S. consolidated group of which NewPageHoldCo is a member, would result
therefrom. As of the Closing Date, such Subsidiary Guarantors shall include
Chillicothe Paper, Inc., NewPage Energy Services LLC, Upland Resources Inc.,
Rumford Cogeneration Inc., Rumford Falls Power Company, Escabana Paper Company,
Luke Paper Company, Rumford Paper Company, Wickliffe Paper Company LLC, Stora
Enso North America Inc., Stora Enso North America Corp., Stora Enso North
America Canadian Sales LLC and Stora Enso Port Hawkesbury Limited. In no event
shall any regulated utility or utility holding company constitute a Guarantor to
the extent that NewPageCo determines that a Guaranty by such person would be
prohibited by law or require the consent of a regulatory authority

“Guarantor Subsidiary” means each Guarantor other than NewPageHoldCo.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited or regulated by any Governmental Authority or which may or
could pose a hazard to the health and safety of the owners, occupants or any
Persons in the vicinity of any Facility or to the environment.

“Hazardous Materials Activity” means any activity involving the use, storage,
Release, threatened Release, generation, transportation, processing, treatment,
disposal, disposition or handling of any Hazardous Materials, including any
Remedial Action.

“Hedge Agreement” means, excluding the Commodities Hedge Agreement, (i) an
Interest Rate Agreement or a Currency Agreement entered into with a Lender
Counterparty in order to satisfy the requirements of this Agreement or otherwise
in the ordinary course of NewPageCo’s or any of its Subsidiaries’ businesses or
(ii) a commodity futures contract, forward contract, option to purchase or sell
a commodity, or option, warrant or other right with respect to a commodity
futures contract or other similar agreement or arrangement entered into with a

 

21



--------------------------------------------------------------------------------

Lender Counterparty for the purpose of hedging the risk of fluctuations in
commodities prices associated with the businesses of NewPageCo and its
Subsidiaries and not for speculative purposes. For the avoidance of doubt, Hedge
Agreements include any Interest Rate Agreements and Currency Agreements entered
into prior to the Closing Date.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender from time to time in effect.

“Historical Financial Statements of the Acquired Business” means as of the
Closing Date, (i) the audited financial statements of Stora Enso North America
Inc. and its subsidiaries consisting of (x) audited combined balance sheets for
the Fiscal Years ended December 31, 2005 and December 31, 2006, (y) audited
combined statements of operations and cash flows for the Fiscal Years ended
December 31, 2004, December 31, 2005 and December 31, 2006, and (z) if the
Closing Date occurs on or after March 31, 2008, audited combined balance sheets
for Fiscal Year ended December 31, 2007 and audited combined statements of
operations and cash flows for the Fiscal Year ended December 31, 2007, and
(ii) the unaudited financial statements of Stora Enso North America Inc. and its
subsidiaries as at September 30, 2007 of the then-current Fiscal Year consisting
of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for the nine- month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), certified by the
chief financial officer of NewPageCo that they fairly present, in all material
respects, the financial condition of Stora Enso North America Inc. and its
subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to (i) adjustments to
exclude certain assets of Stora Enso North America, Inc. and its subsidiaries
that are excluded from the Stora Enso Acquisition and related liabilities and
results of operations and (ii) changes resulting from audit and normal year-end
adjustments and the absence of footnotes and, in each case, meeting the
requirements of Regulation S-X for Form S-1 Registration Statements.

“Increased-Cost Lenders” as defined in Section 2.23.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof including any earn out or similar
obligation payable more than six

 

22



--------------------------------------------------------------------------------

months after the date of any Permitted Acquisition or (b) evidenced by a note or
similar written instrument; (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof;
(ix) any liability of such Person for an obligation of another through any
agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (ix), the primary purpose or intent thereof is as described
in clause (viii) above; and (x) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including, without
limitation, any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes; provided, in no event shall
obligations under any Interest Rate Agreement and any Currency Agreement be
deemed “Indebtedness” for any purpose under Section 6.8. For purposes of this
definition, (A) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, (B) the amount of any Indebtedness described in
clause (iv) above for which recourse is limited to certain property of such
Person shall be the lower of the amount of the obligation and fair market value
of the property securing such obligation, and (C) the principal amount of the
Indebtedness under any Hedge Agreement at any time shall be equal to the amount
payable as a result of the termination of such Hedge Agreement at such time.
Notwithstanding the foregoing, in connection with the purchase by NewPageCo or
any of its Subsidiaries of any business, the term “Indebtedness” will exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter.

 

23



--------------------------------------------------------------------------------

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, in each case other
than Taxes, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make Term Loans or the use or intended use
of the proceeds thereof, or any enforcement of any of the Credit Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty)); or (ii) any Environmental Claim
or any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of NewPageHoldCo or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Installment” as defined in Section 2.12.

“Installment Date” as defined in Section 2.12.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
P evidencing Indebtedness owed among the Credit Parties and their Subsidiaries.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of May 2,
2005, among NewPageCo, the Guarantors, the Collateral Trustee, and JPMorgan
Chase Bank, N.A., in its capacity as the Collateral Agent under the Original
Revolving Credit Agreement, as it may be amended, supplemented or otherwise
modified from time to time

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ended, to (ii) Consolidated Cash Interest Expense for such four-Fiscal
Quarter period.

 

24



--------------------------------------------------------------------------------

“Interest Payment Date” means with respect to (i) any Base Rate Loan, each
January 1, April 1, July 1 and October 1 of each year, commencing on the first
of such dates to occur after the Closing Date through the final maturity date of
such Term Loan and (ii) any Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Eurodollar Rate Loan; provided, in the case of each
Interest Period of longer than three months. “Interest Payment Date” shall also
include each date that is three months, or an integral multiple thereof, after
the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three-, six-, or (subject to each applicable Lender’s
approval) nine- or twelve-months, as selected by NewPageCo in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Closing Date or Conversion/Continuation Date thereof, as the case may be;
and (ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c), of this definition, end on the last Business Day
of a calendar month; and (c) no Interest Period with respect to any portion of
any Term Loans shall extend beyond the Term Loan Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement (whether from
fixed to floating or from floating to fixed), interest rate cap agreement,
interest rate collar agreement, interest rate hedging agreement or other similar
agreement or arrangement, each of which is for the purpose of hedging the
interest rate exposure associated with NewPageHoldCo’s and its Subsidiaries’
operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter and any successor statutes.

“Investment” means (i) any direct or indirect purchase or other acquisition by
NewPageHoldCo or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than NewPageCo or a Guarantor
Subsidiary); (ii) any direct or indirect purchase or other acquisition for
value, by any Subsidiary of NewPageHoldCo from any Person (other than
NewPageHoldCo, NewPageCo or any Guarantor Subsidiary), of any Capital Stock of

 

25



--------------------------------------------------------------------------------

such Person; and (iii) any direct or indirect loan, advance (other than advances
to officers and employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contribution by NewPageHoldCo or any of its Subsidiaries to any other Person
(other than NewPageHoldCo, NewPageCo or any Guarantor Subsidiary), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

“IPO” means a bona fide underwritten initial public offering of Capital Stock of
NewPageHoldCo or SuperHoldCo (or any other direct or indirect parent of
NewPageHoldCo) pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission resulting in total gross
proceeds received by NewPageHoldCo, SuperHoldCo (so long as SuperHoldCo is the
direct or indirect parent of NewPageHoldCo) or other direct or indirect parent
or any holder of the Capital Stock of NewPageHoldCo, SuperHoldCo (so long as
SuperHoldCo is the direct or indirect parent of NewPageHoldCo) or such parent of
at least $200,000,000.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Landlord Consent and Estoppel” means, with respect to any Material Leasehold
Interest, a letter, certificate or other instrument in writing from the lessor
under the related lease, pursuant to which, among other things, the landlord
consents to the granting of a Mortgage on such Leasehold Property by the Credit
Party tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Collateral Trustee in its reasonable discretion, but in any event
sufficient for Collateral Trustee to obtain a Title Policy with respect to such
Mortgage.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit K with such
amendments or modifications as may be approved by Collateral Trustee.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

 

26



--------------------------------------------------------------------------------

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender) including, without
limitation, each such Affiliate that enters into a joinder agreement with
Collateral Trustee.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or financial condition of NewPageHoldCo and its Subsidiaries taken as a
whole; (ii) the ability of the Credit Parties taken as a whole to fully and
timely perform the Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a material Credit Document to which it
is a party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any material Credit
Document.

“Material Contract” means any contract or other written agreement to which
NewPageHoldCo or any of its Subsidiaries is a party (other than the Credit
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect.

“Material Leasehold Interest” means any Leasehold Property held by a Credit
Party which, if not held by such party, would have a Material Adverse Effect.

“Material Real Estate Asset” means (i) any fee-owned Real Estate Asset having a
fair market value in excess of $500,000 as of the date of the acquisition
thereof or (ii) any Real Estate Asset that the Requisite Lenders have determined
is material to the business, operations, properties, assets or condition
(financial or otherwise) of NewPageHoldCo or any Subsidiary thereof, including
NewPageCo.

 

27



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a Mortgage or Deed of Trust substantially in the form of
Exhibit J, as it may be amended, supplemented or otherwise modified from time to
time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of NewPageHoldCo and its Subsidiaries in the form prepared for presentation to
senior management thereof for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate; provided, that
such narrative report may be in the form of a management’s discussion and
analysis of financial condition and results of operations customarily included
in filings made with the Securities and Exchange Commission.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by NewPageHoldCo or any of its Subsidiaries from
such Asset Sale (net of purchase price adjustments reasonably expected to be
payable in connection therewith; provided that to the extent such purchase price
adjustment is determined to be not payable or is otherwise not paid within 180
days of such Asset Sale (other than as a result of a dispute with respect to
such purchase price adjustment which is subject to a resolution procedure set
forth in the applicable transaction documents), such proceeds shall constitute
Net Asset Sale Proceeds), minus (ii) any bona fide costs incurred in connection
with such Asset Sale, including (a) income or gains taxes payable by the seller
as a result of any gain recognized in connection with such Asset Sale and any
transfer, documentary or other taxes payable by seller in connection therewith,
(b) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Term Loans) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale and (c) a reasonable
reserve for any payments (fixed or contingent) attributable to the seller’s
indemnities and representations and warranties to the purchaser or the seller’s
retained liabilities

 

28



--------------------------------------------------------------------------------

in respect of such Asset Sale undertaken by NewPageHoldCo or any of its
Subsidiaries in connection with such Asset Sale including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters and liabilities under indemnification obligations associated with such
Asset Sale, and (d) brokerage fees, accountants’ fees, investment banking fees,
legal fees, costs and expenses, survey costs, title insurance premiums and other
customary fees, costs and expenses actually incurred in connection with such
Asset Sale.

“Net Income” means the net income (loss) of NewPageHoldCo and its Subsidiaries,
determined on a consolidated basis and in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however, without
duplication:

(1) any gain (or loss), together with any related provision for taxes on such
gain (or loss), realized in connection with: (a) any Asset Sale (without giving
effect to the dollar thresholds provided in the definition thereof); or (b) the
disposition of any securities by NewPageHoldCo or any its Subsidiaries or the
extinguishment of any Indebtedness of NewPageHoldCo or any of its Subsidiaries;

(2) any extraordinary gain (or loss), together with any related provision for
taxes on such extraordinary gain (or loss); and

(3) any unrealized non-cash gains or losses in respect of Hedging Agreements
(including those resulting from the application of FAS 133), to the extent that
such gains or losses are deducted in computing Net Income.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by NewPageHoldCo or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of NewPageHoldCo or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by NewPageHoldCo or any of its Subsidiaries in connection with
the adjustment or settlement of any claims of NewPageHoldCo or such Subsidiary
in respect thereof, including, without limitation, payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Term Loans) that is secured by a Lien on the assets
in question and that is required to be repaid under the terms thereof as a
result of such loss, eminent domain, condemnation or otherwise or such sale, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith and any
transfer, documentary or other taxes payable in connection therewith and legal
fees, costs and expenses, and other customary fees, costs and expenses actually
incurred.

 

29



--------------------------------------------------------------------------------

“NewPageCo” as defined in the preamble hereto.

“NewPageHoldCo” as defined in the preamble hereto.

“NewPageHoldCo PIK Note Documents” means the NewPageHoldCo PIK Note Indenture,
the NewPageHoldCo PIK Notes and each other document executed in connection
therewith, and any documents executed in connection with any refinancings or
replacements thereof to the extent permitted under Section 6.1, as each such
document may be amended, restated, supplemented or otherwise modified from time
to time.

“NewPageHoldCo PIK Note Indenture” means that certain Indenture dated as of
May 2, 2005 (as amended or supplemented prior to the date hereof), pursuant to
which the NewPageHoldCo PIK Notes are issued.

“NewPageHoldCo PIK Notes” means the notes issued pursuant to the NewPageHoldCo
PIK Note Indenture in the aggregate principal amount of not less than
$125,000,000 (including any promissory notes issued in payment of accrued
interest) and any promissory notes issued in respect of any refinancing or
replacement of such NewPageHoldCo PIK Notes in a transaction permitted under
Section 6.1, in each case as such notes may thereafter be amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
under Section 6.16.

“NewPageHoldCo PIK Notes Indebtedness” means the obligations of NewPageHoldCo
pursuant to the NewPageHoldCo PIK Note Documents.

“Non-Consenting Lender” as defined in Section 2.23.

“Non-US Lender” as defined in Section 2.20(c).

“Notes Offering Memorandum” shall mean that certain Offering Memorandum dated as
of April 22, 2005, relating to the issuance of the Senior Secured Fixed Rate
Notes, the Senior Secured Floating Rate Notes and the Senior Subordinated Notes.

“Notice” means the Funding Notice or a Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them and Lender Counterparties, under any Credit Document or Hedge Agreement
(including, without limitation, with respect to a Hedge Agreement, obligations
owed thereunder to any person who was a Lender or an Affiliate of a Lender at
the time such Hedge Agreement was entered into),

 

30



--------------------------------------------------------------------------------

whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), payments for early
termination of Hedge Agreements, fees, expenses, indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, or, as the case may be, its memorandum and articles, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended, and (v) with
respect to any other Person, comparable instruments and documents. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Original First Lien Term Loan Agreement” means that certain Term Loan Credit
and Guaranty Agreement, dated as of May 2, 2005, as amended, by and among
NewPageCo, NewPageHoldCo and certain subsidiaries of NewPageCo, as Guarantors,
the financial institutions from time to time party thereto and GSCP, as
Administrative Agent, Joint Lead Arranger, Joint Bookrunner and Co-Syndication
Agent.

“Original Revolving Credit Agreement” means that certain Revolving Credit and
Guaranty Agreement, dated as of May 2, 2005, as amended, by and among NewPageCo,
NewPageHoldCo and certain subsidiaries of NewPageCo, as Guarantors, the
financial institutions from time to time party thereto, GSCP, as Administrative
Agent, Joint Lead Arranger, Joint Bookrunner and Co-Syndication Agent, and
JPMorgan Chase Bank, N.A., as Collateral Agent.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (including
interest, fines, penalties and additions to tax) arising from any payment made
or required to be made under any Credit Document or from the execution, delivery
or enforcement of, or otherwise with respect to, any Credit Document.

 

31



--------------------------------------------------------------------------------

“Outside Date” means June 19, 2008; provided that, if the conditions for
extension of the Termination Date (as defined in the Stora Enso Purchase
Agreement) set forth in the Stora Enso Purchase Agreement have been satisfied,
such date shall be the earlier of (a) such extended Termination Date and
(b) September 19, 2008.

“Patriot Act” as defined in Section 3.1(u).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit N-1 or
any other form approved by the Administrative Agent, as it shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit N-2 or any other form approved by the Administrative Agent.

“Permitted Acquisition” means any acquisition by NewPageCo or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or a business
line or unit or a division of, any Person; provided,

(i) immediately prior to such acquisition, and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of NewPageCo in connection with such acquisition
shall be owned 100% by NewPageCo or a Guarantor Subsidiary thereof, and
NewPageCo shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary of NewPageCo, each of the actions set forth in Sections
5.10 and/or 5.11, as applicable;

 

32



--------------------------------------------------------------------------------

(iv) NewPageHoldCo and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.8 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended (as determined in accordance with Section 6.8(f));

(v) NewPageCo shall have delivered to Administrative Agent (A) at least 10
Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing pro forma compliance with Section 6.8 as required under clause (iv)
above, together with all relevant financial information with respect to such
acquired assets or Person, business line or unit, or division, including,
without limitation, the aggregate consideration for such acquisition and any
other information required to demonstrate compliance with Section 6.8;

(vi) any Person, business line or unit, division or assets so acquired in
accordance herewith shall be engaged primarily in a Permitted Business; and

(vii) such Permitted Acquisition shall be consensual and shall have been
approved by the Board of Directors of the Person being acquired.

“Permitted Business” means any business engaged in by NewPageCo and its
Subsidiaries and/or the Acquired Business on the date the Stora Enso Acquisition
is consummated and any business or other activities that are reasonably similar
or related to the business in which NewPageCo and its Subsidiaries and/or the
Acquired Business is engaged on such date.

“Permitted Collateral Liens” means (i) in the case of Collateral not
constituting a Real Property Asset, the Liens described in clauses (a), (b),
(c), (d) with respect to Liens on cash and cash deposits, equipment and fixtures
only, (g), (i), (j), (k), (l), (m), (n), (p) and (u) of Section 6.2 and (ii) in
the case of Collateral constituting a Real Estate Asset, the Liens described in
clauses (a), (b), (c), (d), (e), (f), (j), (k), (l), (m), (n), (s), (t) and
(u) of Section 6.2.

“Permitted Cure Securities” means equity Securities of NewPageHoldCo having no
mandatory redemption, repurchase, repayment or similar requirements prior to the
date which occurs six (6) months after the final maturity date of the Senior
Subordinated Notes and upon which all dividends or distributions, at the
election of NewPageHoldCo, may be payable in additional shares of such Security.

“Permitted Holders” means Sponsor and any of its affiliated investment funds or
managed accounts which are managed or advised by Sponsor or an Affiliate of
Sponsor in the ordinary course of business and pursuant to written agreements.

 

33



--------------------------------------------------------------------------------

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(q).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by NewPageCo and each Guarantor substantially in the form of Exhibit I,
as it may be amended, supplemented or otherwise modified from time to time.

“PPSA” means the Personal Property Security Act (or any similar or equivalent
legislation) as in effect in any Province of Canada.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

“Principal Office” means the Administrative Agent’s “Principal Office” as set
forth on Appendix B, or such other office or office of a third party or
sub-agent, as appropriate, as such Person may from time to time designate in
writing to NewPageCo and each Lender.

“Prior Indebtedness” means, collectively, the indebtedness of the Credit Parties
under (a) the Original NewPageCo Revolving Credit Agreement and (b) the Original
First Lien Term Loan Agreement.

“Projections” as defined in Section 4.8.

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Capital Stock or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including, without limitation, all Real Estate Assets.

 

34



--------------------------------------------------------------------------------

“Pro Rata Share” means with respect to all payments, computations and any other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of any Lender by (b) the aggregate Term Loan
Exposure of all Lenders.

“Purchase Agreement Representations” as defined in Section 3.1(v).

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Credit Party in any real property.

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Agreements” means, collectively, the Stora Enso Purchase Agreement, the
Revolving Credit Agreement, the 2007 Senior Secured Fixed Rate Note Documents,
the SuperHoldCo PIK Note Documents, the NewPageHoldCo PIK Note Documents, the
Senior Secured Fixed Rate Note Documents, the Senior Secured Floating Rate Note
Documents, the Senior Subordinated Note Documents, the Commodities Hedge
Agreement and the Fiber Supply Agreements.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the environment; (ii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iii) any response actions authorized by 42 U.S.C. 9601 et. seq.

“Replacement Lender” as defined in Section 2.23.

 

35



--------------------------------------------------------------------------------

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure representing more than 50% of the aggregate Term Loan Exposure of all
Lenders. For purposes of this definition, the amount of the Term Loan Exposure
(“Voting Power Determinants”) shall be determined by excluding all Voting Power
Determinants held or beneficially owned by a Sponsor Affiliated Lender but
including all Voting Power Determinants held or beneficially owned by Sponsor
Affiliated Institutional Lenders so long as the aggregate Voting Power
Determinants held or beneficially owned by all Sponsor Affiliated Institutional
Lenders does not exceed 30% of all Voting Power Determinants. If the aggregate
Voting Power Determinants held or beneficially owned by all Sponsor Affiliated
Institutional Lenders exceed more than 30%, then, for purposes solely of this
definition, (x) the Voting Power Determinants held or beneficially owned by
Sponsor Affiliated Institutional Lenders shall be ratably reduced so as to
equal, in the aggregate, 30% of the aggregate Voting Power Determinants and
(y) the Voting Power Determinants held or beneficially owned by Lenders other
than Sponsor Affiliated Institutional Lenders shall be ratably increased so as
to equal, in the aggregate, 70% of the aggregate Voting Power Determinants.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of NewPageHoldCo or
NewPageCo now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of NewPageHoldCo
or NewPageCo now or hereafter outstanding; (iii) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of NewPageHoldCo or NewPageCo now or
hereafter outstanding; (iv) management or similar fees payable to Sponsor or any
of its Affiliates; or (v) any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in substance or legal defeasance), sinking fund or similar payment with respect
to, the NewPageHoldCo PIK Notes (other than payments of interest solely with the
issuance of additional notes as permitted by the NewPageHoldCo PIK Note
Documents), the Revolving Credit Agreement, any Senior Secured Floating Rate
Notes, the Senior Secured Fixed Rate Notes, the 2007 Senior Secured Fixed Rate
Notes or the Senior Subordinated Notes.

“Revolving Credit Agreement” means that certain Revolving Credit and Guaranty
Agreement dated as of the date hereof among NewPageCo, as borrower, the
Guarantors, the lenders party thereto, GSCP, as Sole Lead Arranger, Sole
Bookrunner and Administrative Agent, JPMorgan Chase Bank, N.A., as Collateral
Agent, and certain other agents party thereto, as amended, restated, replaced,
supplemented or modified from time to time in accordance with the provision of
Section 6.15 hereof and the Intercreditor Agreement.

 

36



--------------------------------------------------------------------------------

“Revolving Credit Agreement Documents” means the Revolving Credit Agreement, the
notes issues pursuant thereto and each other document executed in connection
therewith, and any documents executed in connection with any refinancings or
replacements thereof to the extent permitted under Section 6.1, as each such
document may be amended, restated, supplemented or otherwise modified from time
to time.

“Rumford JV Interests” means the Capital Stock of Rumford Cogeneration Company
LP not owned as of the date of this Agreement, directly or indirectly, by a
Subsidiary of NewPageCo.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Second Lien Financing Collateral” means all property and assets of the Credit
Parties other than the Revolving Credit Collateral (as defined in the
Intercreditor Agreement).

“Second Priority” means, with respect to any Lien purported to be created on any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than (i) First Priority Liens to
secure the Indebtedness under the Revolving Credit Agreement or any refinancing
Indebtedness with respect thereto permitted under Section 6.1, in either case
that are subject to the Intercreditor Agreement and (ii) Permitted Collateral
Liens.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Senior Debt as of such day to (ii) Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on such date.

 

37



--------------------------------------------------------------------------------

“Senior Officer” means the President, Chief Executive Officer, Chief Financial
Officer, or Chief Operating Officer of NewPageCo.

“Senior Secured Fixed Rate Note Documents” means the Senior Secured Fixed Rate
Notes Indenture, the Senior Secured Fixed Rate Notes, the 2007 Senior Secured
Fixed Rate Notes and each other document executed in connection with such notes
and any documents executed in connection with any refinancings and replacements
thereof to the extent permitted under Section 6.1, as each such document may be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted under Section 6.15.

“Senior Secured Fixed Rate Notes” means the 10% Senior Secured Fixed Rate Notes
Due 2012 of NewPageCo in the initial aggregate principal amount of $350,000,000
and issued pursuant to the Senior Secured Fixed Rate Notes Indenture, and any
registered notes issued by NewPageCo in exchange for, and as contemplated by,
such notes with substantially identical terms as such notes, and any promissory
notes issued in respect of any refinancing or replacement of such Senior Secured
Fixed Rate Notes in a transaction permitted under Section 6.1, in each case as
such notes may be amended, restated, supplemented or otherwise modified from
time to time to the extent permitted under Section 6.15.

“Senior Secured Fixed Rate Notes Indebtedness” means the obligations of
NewPageCo pursuant to the Senior Secured Fixed Rate Note Documents.

“Senior Secured Fixed Rate Notes Indenture” means that certain Indenture, dated
May 2, 2005, pursuant to which the Senior Secured Fixed Rate Notes are issued,
as supplemented by the 2007 Supplemental Indenture.

“Senior Secured Fixed Rate Notes Trustee” means HSBC Bank USA, N.A., as trustee
under the Senior Secured Fixed Rate Notes Indenture, and its successors and
assigns.

“Senior Secured Floating Rate Note Documents” means the Senior Secured Floating
Rate Notes Indenture, the Senior Secured Floating Rate Notes and each other
document executed in connection with such notes, and any documents executed in
connection with any refinancings or replacements thereof to the extent permitted
under Section 6.1, as each such document may be amended, restated, supplemented
or otherwise modified from time to time to the extent permitted under
Section 6.15.

“Senior Secured Floating Rate Notes” means the Senior Secured Floating Rate
Notes Due 2012 of NewPageCo in the initial aggregate principal amount of
$225,000,000 and issued pursuant to the Senior Secured Floating Rate Notes
Indenture, and any registered notes issued by NewPageCo in exchange for, and as
contemplated by, such notes with substantially

 

38



--------------------------------------------------------------------------------

identical terms as such notes, and any promissory notes issued in respect of any
refinancing or replacement of such Senior Secured Floating Rate Notes in a
transaction permitted under Section 6.1, in each case as such notes may be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted under Section 6.15.

“Senior Secured Floating Rate Notes Indebtedness” means the obligations of
NewPageCo pursuant to the Senior Secured Note Documents.

“Senior Secured Floating Rate Notes Indenture” means that certain Indenture,
dated May 2, 2005 (as amended or supplemented prior to the date hereof),
pursuant to which the Senior Secured Floating Rate Notes are issued.

“Senior Secured Floating Rate Notes Trustee” means HSBC Bank USA, N.A., as
trustee under the Senior Secured Floating Rate Notes Indenture, and its
successors and assigns.

“Senior Subordinated Note Documents” means the Senior Subordinated Notes
Indenture, the Senior Subordinated Notes and each other document executed in
connection with such notes, as each such document may be amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
under Section 6.16.

“Senior Subordinated Notes” means the 12% Senior Subordinated Notes Due 2013 of
NewPageCo in the aggregate principal amount of not less than $200,000,000 and
issued pursuant to the Senior Subordinated Notes Indenture, and any registered
notes issued by NewPageCo in exchange for, and as contemplated by, such notes
with substantially identical terms as such notes, and any subordinated
promissory notes issued in respect of any refinancing or replacement of such
Senior Subordinated Notes in a transaction permitted under Section 6.1, in each
case as such notes may be amended, restated, supplemented or otherwise modified
from time to time to the extent permitted under Section 6.16.

“Senior Subordinated Notes Indebtedness” means the obligations of NewPageCo
pursuant to the Senior Subordinated Note Documents.

“Senior Subordinated Notes Indenture” means that certain Indenture, dated May 2,
2005, pursuant to which the Senior Subordinated Notes are issued.

“Settlement Confirmation” as defined in Section 10.6(b).

“Settlement Service” as defined in Section 10.6(d).

 

39



--------------------------------------------------------------------------------

“Significant Subsidiary” means any Subsidiary of NewPageHoldCo that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date hereof; provided, however, at all times NewPageCo shall be deemed to be
a “Significant Subsidiary”.

“Sole Lead Arranger” as defined in the preamble hereto.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of NewPageHoldCo substantially in the form of Exhibit G-2.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, (a) the sum of such Credit Party’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Credit
Party’s present assets; (b) such Credit Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated or
undertaken after the Closing Date; and (c) such Person has not incurred and does
not intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise). For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Representations” as defined in Section 3.1(v).

“Sponsor” means Cerberus Capital Management L.P.

“Sponsor Affiliated Institutional Lender” means a bank, insurance company,
investment bank, commercial finance company or other institutional lender (or
any securitization vehicle that is wholly-owned by such a bank, insurance
company, investment bank, commercial finance company or other institutional
lender) that is an Affiliate of NewPageCo as a result of common direct or
indirect ownership by Sponsor, so long as (i) Sponsor owns directly or
indirectly less than all of the Capital Stock of such Lender, and (ii) Sponsor
does not directly appoint any Person with responsibility for reviewing or
approving credit decisions with respect to the transactions contemplated by the
Loan Documents; provided that such Person shall agree in the applicable
Assignment and Acceptance (or in its Lender Addendum, as applicable) that it
will not provide any information obtained by such Sponsor Affiliated
Institutional Lender in its capacity as a Lender to Sponsor or any Affiliate of
Sponsor that is not itself a Sponsor Affiliated Institutional Lender.

 

40



--------------------------------------------------------------------------------

“Sponsor Affiliated Lender” means investment funds or managed accounts with
respect to which Sponsor or an Affiliate of Sponsor is an advisor or manager in
the ordinary course of business and pursuant to written agreements provided such
Person executes a waiver in form and substance reasonably satisfactory to
Administrative Agent that it shall have no right whatsoever so long as such
Person is an Affiliate of NewPageCo, NewPageHoldCo, SuperHoldCo or Sponsor, and
except as provided under Section 11.5(e), (i) to consent to any amendment,
modification, waiver, consent or other such action with respect to any of the
terms of this Agreement or any other Credit Document, (ii) to require any Agent
or other Lender to undertake any action (or refrain from taking any action) with
respect to this Agreement or any other Credit Document, (iii) otherwise vote on
any matter related to this Agreement or any other Credit Document, (iv) attend
any meeting with any Agent or Lender or receive any information from any Agent
or Lender or (v) make or bring any claim, in its capacity as Lender, against the
Agent or any Lender with respect to the duties and obligations of such Persons
under the Credit Documents.

“Stora Enso Acquisition” means the consummation of the purchase by NewPageHoldCo
of all of the outstanding capital stock of Stora Enso North America, Inc. and
substantially all of its Subsidiaries from Stora Enso Oyj pursuant to the Stora
Enso Purchase Agreement.

“Stora Enso Purchase Agreement” means that certain Stock Purchase Agreement
dated as of September 20, 2007, as amended on December 21, 2007 among Stora Enso
Oyj, Stora Enso North America, Inc. and NewPageHoldCo, as it may be amended,
restated, supplemented or otherwise modified from time to time to the extent
permitted under Section 6.15.

“Subject Transaction” as defined in Section 6.8(f).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding;
provided, further, that for all purposes of this Agreement (other than the
calculation of the financial covenants set forth in Sections 6.8(a), (b),
(c) and (d), and the related definitions), Consolidated Water Power Company
shall not be considered a Subsidiary of NewPageHoldCo or NewPageCo.

 

41



--------------------------------------------------------------------------------

“SuperHoldCo” means NewPage Group, Inc., a Delaware corporation.

“SuperHoldCo PIK Note Documents” means the SuperHoldCo PIK Note Indenture, the
SuperHoldCo PIK Notes and each other document executed in connection therewith,
and any documents executed in connection with any refinancings or replacements
thereof to the extent permitted under Section 6.1, as each such document may be
amended, restated, supplemented or otherwise modified from time to time.

“SuperHoldCo PIK Notes” means the notes issued pursuant to the SuperHoldCo PIK
Notes Indenture in the aggregate principal amount of not less than $200,000,000
(including any promissory notes issued in payment of accrued interest) and any
promissory notes issued in respect of any refinancing or replacement of such
SuperHoldCo PIK Notes in a transaction permitted under Section 6.1, in each case
as such notes may thereafter be amended, restated, supplemented or otherwise
modified from time to time to the extent permitted under Section 6.16.

“SuperHoldCo PIK Notes Indebtedness” means the obligations of SuperHoldCo
pursuant to the SuperHoldCo PIK Note Documents.

“SuperHoldCo PIK Notes Indenture” means that certain Indenture dated as of the
date hereof pursuant to which the SuperHoldCo PIK Notes are issued.

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty or similar assessment,
charge, fee, deduction or withholding imposed, levied, collected, withheld or
assessed by any Governmental Authority; provided, “Tax on the overall net
income” of a Person shall be construed as a reference to a tax imposed by the
jurisdiction in which that Person is organized or in which that Person’s
applicable principal office (and/or, in the case of a Lender, its lending
office) is located or in which that Person (and/or, in the case of a Lender, its
lending office) is deemed to be doing business on all or part of the net income,
profits or gains (whether worldwide, or only insofar as such income, profits or
gains are considered to arise in or to relate to a particular jurisdiction, or
otherwise) of that Person (and/or, in the case of a Lender, its applicable
lending office).

“Term Loan” means a Term Loan made by a Lender to NewPageCo pursuant to
Section 2.2(a).

 

42



--------------------------------------------------------------------------------

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Term Loan Commitments as of the Closing Date
is $1,600,000,000.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Maturity Date” means the earlier of (i) the 7th anniversary of the
Closing Date, (ii) the date that is 181 days prior to the scheduled maturity
date (determined on the date that is 271 days prior to any scheduled maturity
date referenced in this clause (ii), without regard to any events (including
refinancings or extensions) occurring after such determination date) of (a) the
Senior Secured Fixed Rate Notes, (b) the Senior Secured Floating Rate Notes,
(c) the 2007 Senior Secured Fixed Rate Notes, (d) the Senior Subordinated Notes,
(e) the NewPageHoldCo PIK Notes or (f) any refinancing of any indebtedness
included in items (a) to (e) of this clause (ii), and (iii) the date that all
Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, supplemented or otherwise modified from time to time.

“Terminated Lender” as defined in Section 2.23.

“Title Policy” as defined in Section 3.1(i).

“Total Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on such date.

“Transaction Costs” means the fees, costs and expenses payable by SuperHoldCo,
NewPageHoldCo, NewPageCo or any of NewPageCo’s Subsidiaries on or before the
Closing Date (or within a reasonable period of time after the Closing Date) in
connection with the transactions contemplated by the Credit Documents and the
Closing Date Related Transactions which Transaction Costs shall not exceed
$100,000,000 (exclusive of the closing fee referenced in Section 2.11 hereof).

 

43



--------------------------------------------------------------------------------

“Transition Services Agreement” means that certain Amended and Restated
Transition Services Agreement, dated as of December 21, 2007, which replaces, in
its entirety, the Transition Services Agreement, made as of September 20, 2007
among Stora Enso North America, Inc., NewPage Holding Corporation, and Stora
Enso Oyj, a corporation incorporated under the Laws of the Republic of Finland.

“Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

“UBSS” as defined in the preamble hereto.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction and the PPSA, as
applicable.

“Unadjusted Eurodollar Rate Component” means that component of the interest
costs to NewPageCo in respect of a Eurodollar Rate Loan that is based upon the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate.

“US Guarantor” means each Guarantor other than a Canadian Credit Party.

“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person own 100% of the Capital Stock of such partnership,
association, joint venture, limited liability company or other entity at such
time. Unless otherwise set forth herein, reference in this Agreement to “Wholly
Owned Subsidiary” shall mean NewPageCo’s direct and indirect Wholly Owned
Subsidiaries.

“2007 Notes Offering Memorandum” shall mean that certain Offering Memorandum
dated as of even date hereof, relating to the issuance of the 2007 Senior
Secured Fixed Rate Notes.

“2007 Senior Secured Fixed Rate Note Documents” means the Senior Secured Fixed
Notes Indenture, the 2007 Supplemental Indenture, the 2007 Senior Secured Fixed
Rate Notes and each other document executed in connection therewith, and any
documents executed in connection with any refinancings or replacements thereof
to the extent permitted under Section 6.1, as each such document may be amended,
restated, supplemented or otherwise modified from time to time.

 

44



--------------------------------------------------------------------------------

“2007 Senior Secured Fixed Rate Notes” means the notes issued pursuant to the
Senior Secured Fixed Rate Notes Indenture on the Closing Date in the aggregate
principal amount of not less than $456,000,000 and any registered notes issued
by NewPageCo in exchange for, and as contemplated by, such notes with
substantially identical terms as such notes, and any promissory notes issued in
respect of any refinancing or replacement of such 2007 Senior Secured Fixed Rate
Notes in a transaction permitted under Section 6.1, in each case as such notes
may thereafter be amended, restated, supplemented or otherwise modified from
time to time to the extent permitted under Section 6.16.

“2007 Senior Secured Fixed Rate Notes Indebtedness” means the obligations of
NewPageCo with respect to the 2007 Senior Secured Fixed Rate Notes pursuant to
the 2007 Senior Secured Fixed Rate Note Documents.

“2007 Supplemental Indenture” means that certain supplemental Indenture, dated
December 21, 2007, by and among Stora Enso North America, Inc. and certain of
its Subsidiaries as additional guarantors, NewPageCo as issuer, certain
Subsidiaries of NewPageCo as existing guarantors and HSBC Bank USA, National
Association, as trustee.

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by NewPageHoldCo to Lenders pursuant to Section 5.1(a),
5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial statements. In the event
that any accounting change shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then NewPageHoldCo and Administrative Agent agree to enter into
negotiations to amend such provisions of this Agreement so as to equitably
reflect such accounting change with the desired result that the criteria for
evaluating NewPageHoldCo’s financial condition shall be the same after such
accounting change as if such accounting change had not been made. Until such
time as such an amendment shall have been executed and delivered by the
appropriate Credit Parties and the Requisite Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such accounting change had not occurred.

1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The

 

45



--------------------------------------------------------------------------------

use herein of the word “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not no limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter. Any references in this Agreement to “Articles” and/or
“Sections” which make reference to any particular piece of legislation or
statute, including without limitation, Bankruptcy Code, ERISA, Internal Revenue
Code and/or UCC shall for greater certainty mean the equivalent section in the
applicable piece of legislation to the extent that the context implies reference
to such other similar or equivalent legislation as is in effect from time to
time in any other applicable jurisdiction, as applicable. Furthermore, where any
such reference is meant to apply to such other similar or equivalent legislation
where such other similar or equivalent legislation has parallel or like
concepts, then such references shall import such parallel or like concepts from
such other similar or equivalent legislation, as applicable.

SECTION 2. TERM LOANS

2.1. [Reserved].

2.2. Term Loans.

(a) Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date, a Term Loan to NewPageCo
in an amount equal to such Lender’s Term Loan Commitment. NewPageCo may make
only one borrowing under the Term Loan Commitment which shall be on the Closing
Date. Any amount borrowed under this Section 2.2(a) and subsequently repaid or
prepaid may not be reborrowed. Subject to Sections 2.13 and 2.14, all amounts
owed hereunder with respect to the Term Loans shall be paid in full no later
than the Term Loan Maturity Date. Each Lender’s Term Loan Commitment shall
terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Term Loan Commitment on such date.

(b) Borrowing Mechanics for Term Loans.

(i) NewPageCo shall deliver to Administrative Agent a fully executed Funding
Notice no later than one (1) Business Day prior to the Closing Date for Base
Rate Loans and no later than three (3) Business Days prior to the Closing Date
for Eurodollar Rate Loans. Promptly upon receipt by Administrative Agent of such
Certificate, Administrative Agent shall notify each Lender of the proposed
borrowing.

 

46



--------------------------------------------------------------------------------

(ii) Each Lender shall make its Term Loan available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the Closing Date, by wire transfer
of same day funds in Dollars, at the Principal Office designated by
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Term Loans
available to NewPageCo on the Closing Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Term Loans received by
Administrative Agent from Lenders to be credited to the account of NewPageCo at
the Principal Office designated by Administrative Agent or to such other account
as may be designated in writing to Administrative Agent by NewPageCo.

2.3. [Reserved].

2.4. [Reserved].

2.5. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Term Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Term
Loan requested hereunder or purchase a participation required hereby nor shall
any Term Loan Commitment of any Lender be increased or decreased as a result of
a default by any other Lender in such other Lender’s obligation to make a Term
Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the Closing Date that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Term Loan
requested on the Closing Date, Administrative Agent may assume that such Lender
has made such amount available to Administrative Agent on the Closing Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to NewPageCo a corresponding amount on the Closing Date. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from the Closing Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate. If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify NewPageCo and NewPageCo shall immediately pay such corresponding amount
to Administrative Agent together with interest thereon, for each day from the
Closing Date until the

 

47



--------------------------------------------------------------------------------

date such amount is paid to Administrative Agent, at the rate payable hereunder
for Base Rate Loans. Nothing in this Section 2.5(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Term Loan Commitments hereunder or
to prejudice any rights that NewPageCo may have against any Lender as a result
of any default by such Lender hereunder.

2.6. Use of Proceeds. The proceeds of the Term Loans shall be applied by
NewPageCo (i) to fund the Stora Enso Acquisition (including refinancing or
retiring on the Closing Date any existing debt of NewPageCo and its
Subsidiaries), (ii) to pay Transaction Costs, and (iii) to refinance or repay in
full certain Existing Indebtedness. No portion of the proceeds of any Term Loan
shall be used in any manner that causes or might cause such Term Loan or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Term Loan Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of NewPageCo to such
Lender, including the amounts of the Term Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on NewPageCo, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
NewPageCo’s Obligations in respect of any applicable Term Loans; and provided
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and the Term Loans of each Lender from time to
time (the “Register”). The Register shall be available for inspection by
NewPageCo or any Lender (with respect to any entry relating to such Lender’s
Term Loans) at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record, or shall cause to be recorded, in the
Register the Term Loans in accordance with the provisions of Section 10.6, and
each repayment or prepayment in respect of the principal amount of the Term
Loans, and any such recordation shall be conclusive and binding on NewPageCo and
each Lender, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect NewPageCo’s
Obligations in respect of any Term Loan. NewPageCo hereby designates GSCP to
serve as NewPageCo’s agent solely for purposes of maintaining the Register as
provided in this Section 2.7, and NewPageCo hereby agrees that, to the extent
GSCP serves in such capacity, GSCP and its officers, directors, employees,
agents, sub-agents and Affiliates shall constitute “Indemnitees.”

 

48



--------------------------------------------------------------------------------

(c) Term Loan Notes. If so requested by any Lender by written notice to
NewPageCo (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any time thereafter, NewPageCo shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to and in
accordance with Section 10.6) on the Closing Date (or, if such notice is
delivered after the Closing Date, promptly after NewPageCo’s receipt of such
notice) a Term Loan Note or Term Loan Notes to evidence such Lender’s Term Loan.

2.8. Interest on Term Loans.

(a) Except as otherwise set forth herein, each Term Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin;

(b) The basis for determining the rate of interest with respect to any Term
Loan, and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by NewPageCo and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be. If on any day a Term Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Term Loan shall be a Base Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event NewPageCo fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Term Loan (if outstanding
as a Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan
on the last day of the then-current Interest Period for such Term Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event NewPageCo fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, NewPageCo shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination

 

49



--------------------------------------------------------------------------------

shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to NewPageCo and each Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Term Loan, the date of the making
of such Term Loan or the first day of an Interest Period applicable to such Loan
or, with respect to a Term Loan, the last Interest Payment Date with respect to
such Term Loan or, with respect to a Base Rate Loan being converted from a
Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan to
such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Term Loan or the expiration date of an Interest Period
applicable to such Term Loan or, with respect to a Base Rate Loan being
converted to a Eurodollar Rate Loan, the date of conversion of such Base Rate
Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided, if a Term Loan is repaid on the same day on which it is made, one
day’s interest shall be paid on that Term Loan.

(e) Except as otherwise set forth herein, interest on each Term Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Term Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid; and (iii) shall accrue on a daily basis and
shall be payable in arrears at maturity of the Term Loans, including final
maturity of the Term Loans; provided, however, with respect to any voluntary
prepayment of a Base Rate Loan, accrued interest shall instead be payable on the
applicable Interest Payment Date.

2.9. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, NewPageCo shall have the option:

(i) to convert at any time all or any part of any Term Loan equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided, a Eurodollar Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Loan unless NewPageCo shall pay all amounts due under Section 2.18 in
connection with any such conversion; or

 

50



--------------------------------------------------------------------------------

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Term Loan equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount as a Eurodollar
Rate Loan.

(b) NewPageCo shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
NewPageCo shall be bound to effect a conversion or continuation in accordance
therewith.

2.10. Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the principal amount of all Term Loans outstanding and not
paid when due, and, to the extent permitted by applicable law, any interest
payments on the Term Loans or any fees or other amounts owed hereunder and not
paid when due, shall thereafter bear interest (including post-petition interest
in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Term Loans (or, in
the case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of Eurodollar Rate Loans that are not paid when due, upon
the expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.
Notwithstanding the foregoing, any provision of this Agreement that would oblige
a Canadian Credit Party to pay any fine, penalty or rate of interest on any
arrears of principal or interest secured by a mortgage on real property or
hypothec on immovables that has the effect of increasing the charge on arrears
beyond the rate of interest payable on principal money not in arrears shall not
apply to such Canadian Credit Party, which shall be required to pay interest on
money in arrears at the same rate of interest payable on principal money not in
arrears.

2.11. Fees. NewPageCo agrees to pay on the Closing Date to each Lender party to
this Agreement as a Lender on the Closing Date, as fee compensation for the
funding of such

 

51



--------------------------------------------------------------------------------

Lender’s Term Loan, a closing fee in an amount equal to 3.0% of the stated
principal amount of such Lender’s Term Loan, payable to such Lender from the
proceeds of its Term Loan as and when funded on the Closing Date. Such closing
fee will be in all respects fully earned, due and payable on the Closing Date
and non-refundable and non-creditable thereafter. In addition to the foregoing
fee, NewPageCo agrees to pay to Agents such other fees, if any, in the amounts
and at the times separately agreed upon.

2.12. Scheduled Payments. The principal amounts of the Term Loans shall be
repaid in consecutive quarterly installments (each, an “Installment”) in the
aggregate amounts set forth below on the four quarterly scheduled Interest
Payment Dates applicable to Term Loans (each, an “Installment Date”), commencing
March 31, 2008:

 

Date

   Installment

March 31, 2008

   $ 4,000,000

June 30, 2008

   $ 4,000,000

September 30, 2008

   $ 4,000,000

December 31, 2008

   $ 4,000,000

March 31, 2009

   $ 4,000,000

June 30, 2009

   $ 4,000,000

September 30, 2009

   $ 4,000,000

December 31, 2009

   $ 4,000,000

March 31, 2010

   $ 4,000,000

June 30, 2010

   $ 4,000,000

September 30, 2010

   $ 4,000,000

December 31, 2010

   $ 4,000,000

March 31, 2011

   $ 4,000,000

June 30, 2011

   $ 4,000,000

September 30, 2011

   $ 4,000,000

December 31, 2011

   $ 4,000,000

March 31, 2012

   $ 4,000,000

June 30, 2012

   $ 4,000,000

September 30, 2012

   $ 4,000,000

December 31, 2012

   $ 4,000,000

 

52



--------------------------------------------------------------------------------

Date

   Installment

March 31, 2013

   $ 4,000,000

June 30, 2013

   $ 4,000,000

September 30, 2013

   $ 4,000,000

December 31, 2013

   $ 4,000,000

March 31, 2014

   $ 4,000,000

June 30, 2014

   $ 4,000,000

September 30, 2014

   $ 4,000,000

Term Loan Maturity Date

   $ 1,492,000,000

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.

2.13. Voluntary Prepayments.

(a) Any time and from time to time:

(i) with respect to Base Rate Loans, NewPageCo may prepay any such Term Loans
without premium or penalty on any Business Day in whole or in part, in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount; and

(ii) with respect to Eurodollar Rate Loans, NewPageCo may prepay any such Term
Loans without premium or penalty on any Business Day in whole or in part in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount.

(b) All such prepayments shall be made:

(i) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

 

53



--------------------------------------------------------------------------------

(ii) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans;

in each case given to Administrative Agent by 12:00 noon (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for Term Loans by telefacsimile or telephone to
each Lender). Upon the giving of any such notice, the principal amount of the
Term Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.15(a).

2.14. Mandatory Prepayments.

(a) Asset Sales. Subject to Section 2.14(g), no later than the second Business
Day following the date of receipt by NewPageHoldCo or any of its Subsidiaries of
any Net Asset Sale Proceeds (other than Net Asset Sale Proceeds arising from or
allocated to the sale of any Revolving Credit Collateral as defined in the
Intercreditor Agreement), NewPageCo shall prepay the Term Loans as set forth in
Section 2.15 in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, that if, as of the last day of the most recently ended Fiscal Quarter
for which financial statements were delivered (or required to be delivered)
pursuant to Section 5.1, the Total Leverage Ratio (determined for any such
period by reference to the Compliance Certificate delivered pursuant to
Section 5.1(d) calculating the Total Leverage Ratio as of the last day of such
Fiscal Quarter) shall be 2.50:1.00 or less, such percentage of Net Asset Sale
Proceeds required to be prepaid hereunder shall be reduced to 50%; provided
further, so long as no Default or Event of Default shall have occurred and be
continuing, NewPageCo shall have the option, directly or through one or more of
its Subsidiaries, to invest, or enter into binding commitments to invest, Net
Asset Sale Proceeds within twelve months of receipt thereof in other assets of
the general type used or useful in the Permitted Businesses; provided further,
all such Net Asset Sale Proceeds committed to be invested within twelve months
of receipt thereof (but not yet invested at such time) shall be so invested
within eighteen months of receipt thereof; provided further, that if the
percentage of any such Net Asset Sale Proceeds that are so committed to be
reinvested within such twelve month period or are actually reinvested within
such eighteen month period is less than the percentage thereof that would be
required to be applied to repay the Term Loans as provided above, then the
portion of such required percentage not so committed or reinvested shall be
applied to prepay the Term Loans in accordance with Section 2.15.

 

54



--------------------------------------------------------------------------------

(b) Insurance/Condemnation Proceeds. Subject to Section 2.14(g), no later than
the first Business Day following the date of receipt by NewPageHoldCo, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds
(other than Net Insurance/Condemnation Proceeds arising from or with respect to
any Revolving Credit Collateral as defined in the Intercreditor Agreement),
NewPageCo shall prepay the Term Loans as set forth in Section 2.15 in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided,
that if, as of the last day of the most recently ended Fiscal Quarter for which
financial statements were delivered (or required to be delivered) pursuant to
Section 5.1, the Total Leverage Ratio (determined for any such period by
reference to the Compliance Certificate delivered pursuant to Section 5.1(d)
calculating the Total Leverage Ratio as of the last day of such Fiscal Quarter)
shall be 2.50:1.00 or less, such percentage of Net Insurance/Condemnation
Proceeds required to be prepaid hereunder shall be reduced to 50%; provided
further, so long as no Default or Event of Default shall have occurred and be
continuing NewPageCo shall have the option, directly or through one or more of
its Subsidiaries to invest, or enter into binding commitments to invest, such
Net Insurance/Condemnation Proceeds within twelve months of receipt thereof in
other assets of the general type used or useful in the Permitted Businesses,
which investment may include the repair, restoration or replacement of the
applicable assets thereof; provided further, all such Net Insurance/Condemnation
Proceeds committed to be invested within twelve months of receipt thereof (but
not yet invested at such time) shall be so invested within eighteen months of
receipt thereof; provided further, that if the percentage of any such Net
Insurance/Condemnation Proceeds that are so committed to be reinvested within
such twelve month period or are actually reinvested within such eighteen month
period is less than the percentage thereof that would be required to be applied
to repay the Term Loans as provided above, then the portion of such required
percentage not so committed or reinvested shall be applied to prepay the Term
Loans in accordance with Section 2.15.

(c) [Reserved]

(d) Incurrence of Debt. Subject to Section 2.14(g), no later than the first
Business Day following the date of receipt by NewPageHoldCo or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
NewPageHoldCo or any of its Subsidiaries (other than with respect to any
Indebtedness permitted to be incurred pursuant to Section 6.1), NewPageCo shall
prepay the Term Loans as set forth in Section 2.15 in an aggregate amount equal
to 100% of such proceeds, net of underwriting discounts and commissions and
other reasonable costs and expenses associated therewith, including reasonable
legal fees and expenses.

(e) Consolidated Excess Cash Flow. Subject to Section 2.14(g), in the event that
there shall be Consolidated Excess Cash Flow for any Fiscal Year, commencing
with the Fiscal Year ending December 31, 2008, NewPageCo shall, no later than
ninety days after the end of

 

55



--------------------------------------------------------------------------------

such Fiscal Year, prepay the Term Loans as set forth in Section 2.15 in an
aggregate amount equal to the percentage of such Consolidated Excess Cash Flow
as determined by reference to the Total Leverage Ratio in effect for such period
determined from the most recent Compliance Certificate delivered pursuant to
Section 5.1(d) calculating Total Leverage Ratio:

 

Leverage Ratio

   Prepayment %  

³ 3.50:1.00

   50 %

< 3.50:1.00

   0 %

(f) Prepayment Certificate. Concurrently with any prepayment of the Term Loans
pursuant to Sections 2.14(a) through 2.14(e), NewPageCo shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be. In the event that NewPageCo shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, NewPageCo shall promptly make an additional prepayment of the Term
Loans in an amount equal to such excess, and NewPageCo shall concurrently
therewith deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

(g) Breakage Prepayment Account. So long as no Default or Event of Default shall
have occurred and be continuing, any amounts to be applied pursuant to
Section 2.14 to prepay or repay any Eurodollar Rate Loan shall be deposited into
a Breakage Prepayment Account (as defined below) if NewPageCo so requests in
order to avoid the incurrence of costs under Section 2.18(c). On the last day of
the applicable Interest Period, the Administrative Agent shall apply any cash on
deposit in such Breakage Prepayment Account in accordance with Section 2.15 to
amounts due in respect of such Eurodollar Rate Loan until all amounts due with
respect thereof have been satisfied or until all of the allocable cash on
deposit has been exhausted (with any remaining funds being returned to
NewPageCo). For purposes of this paragraph, “Breakage Prepayment Account” shall
mean a deposit account established by NewPageCo with the Administrative Agent
and over which the Administrative Agent shall have exclusive control, including
the exclusive right of withdrawal for application in accordance with this
paragraph.

 

56



--------------------------------------------------------------------------------

2.15. Application of Prepayments.

(a) Application of Prepayments. Any voluntary prepayments of any Term Loan
pursuant to Section 2.13 shall be applied to the scheduled remaining
Installments of principal on such Term Loan as NewPageCo shall so direct;
provided that if NewPageCo does not so direct such application, such prepayment
shall be applied on a pro rata basis to reduce the scheduled remaining
Installments of principal on such Term Loan. Any mandatory prepayments of any
Term Loan pursuant to Section 2.14 shall be applied to prepay the Term Loans (in
accordance with the respective outstanding principal amounts thereof) on a pro
rata basis to reduce the scheduled remaining Installments of principal on such
Term Loan.

(b) Application of Prepayments of Term Loans to Base Rate Loans and Eurodollar
Rate Loans. Any prepayment of any Term Loan shall be applied first to Base Rate
Loans to the full extent thereof before application to Eurodollar Rate Loans, in
each case in a manner which minimizes the amount of any payments required to be
made by NewPageCo pursuant to Section 2.18(c).

2.16. General Provisions Regarding Payments.

(a) All payments by NewPageCo of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 noon (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by NewPageCo on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Term Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

57



--------------------------------------------------------------------------------

(e) Subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Term Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day.

(f) NewPageCo hereby authorizes Administrative Agent to charge NewPageCo’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).

(g) Administrative Agent shall deem any payment by or on behalf of NewPageCo
hereunder that is not made in same day funds prior to 12:00 noon (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to NewPageCo and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Agents hereunder in respect of
any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.2 of the Pledge and Security Agreement.

2.17. Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Term Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate

 

58



--------------------------------------------------------------------------------

Amounts Due to such other Lender, then the Lender receiving such proportionately
greater payment shall (a) notify Administrative Agent and each other Lender of
the receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of NewPageCo or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. NewPageCo expressly consents to
the foregoing arrangement and agrees that, to the extent permitted by law, any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by NewPageCo to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.

2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto), on
any Interest Rate Determination Date with respect to any Eurodollar Rate Loans,
that by reason of circumstances affecting the London interbank market adequate
and fair means do not exist for ascertaining the interest rate applicable to
such Term Loans on the basis provided for in the definition of Adjusted
Eurodollar Rate, Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to NewPageCo and each Lender
of such determination, whereupon (i) no Term Loans may be made as, or converted
to, Eurodollar Rate Loans until such time as Administrative Agent notifies
NewPageCo and Lenders that the circumstances giving rise to such notice no
longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by NewPageCo with respect to the Term Loans in respect of which such
determination was made shall be deemed to be rescinded by NewPageCo.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but
shall be made only after consultation with NewPageCo and Administrative Agent)
that the making, maintaining or continuation of its Eurodollar Rate Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of

 

59



--------------------------------------------------------------------------------

law even though the failure to comply therewith could not be unlawful), or
(ii) has become impracticable, as a result of contingencies occurring after the
date hereof which materially and adversely affect the London interbank market or
the position of such Lender in that market, then, and in any such event, such
Lender shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to NewPageCo and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Term Loans as, or to convert Term Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by
the Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a Eurodollar Rate Loan then being requested by NewPageCo pursuant to
a Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Term Loan as (or continue such Loan as or convert such Loan to, as the
case may be) a Base Rate Loan, (3) the Affected Lender’s obligation to maintain
its outstanding Eurodollar Rate Loans (the “Affected Loans”) shall be terminated
at the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by NewPageCo pursuant to a Funding Notice or a Conversion/Continuation
Notice, NewPageCo shall have the option, subject to the provisions of
Section 2.18(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving notice (by telefacsimile or by telephone
confirmed in writing) to Administrative Agent of such rescission on the date on
which the Affected Lender gives notice of its determination as described above
(which notice of rescission Administrative Agent shall promptly transmit to each
other Lender). Except as provided in the immediately preceding sentence, nothing
in this Section 2.18(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Term Loans as, or to convert Term Loans to,
Eurodollar Rate Loans in accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. NewPageCo
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other

 

60



--------------------------------------------------------------------------------

principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Term Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by NewPageCo.

(d) Booking of Eurodollar Rate Loans. Subject to Section 2.21, any Lender may
make, carry or transfer Eurodollar Rate Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

2.19. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax covered by
Section 2.20, regardless of whether any Credit Party is required to indemnify or
pay any additional amount in respect of such Tax) with respect to this Agreement
or any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to such Lender (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
insurance or

 

61



--------------------------------------------------------------------------------

similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining Term
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
NewPageCo shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to NewPageCo
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof after the Closing Date by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any guideline, request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency adopted or becoming effective or applicable
after the Closing Date, has or would have the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of, or with reference to, such Lender’s Term Loans, or
participations therein or other obligations hereunder with respect to the Loans
to a level below that which such Lender or such controlling corporation could
have achieved but for such adoption, effectiveness, phase-in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by NewPageCo from such Lender of
the statement referred to in the next sentence, NewPageCo shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction. No Lender
shall be entitled to request any payment pursuant to this Section 2.19(b) unless
such Lender is generally demanding payment under comparable provisions of its
agreements with

 

62



--------------------------------------------------------------------------------

similarly situated borrowers. Such Lender shall deliver to NewPageCo (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(c) Notwithstanding anything to the contrary contained herein, NewPageCo will
not be required to compensate any Lender for any such increased costs or reduced
return incurred by such Lender more than six (6) months prior to such Lender’s
written request to NewPageCo for such compensation

2.20. Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender or Agent) imposed, levied, collected, withheld or assessed by or
within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from which a payment is made
by or on behalf of any Credit Party or by any federation or organization of
which the United States of America or any such jurisdiction is a member at the
time of payment.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender under
any of the Credit Documents: (i) NewPageCo shall notify Administrative Agent of
any such requirement or any change in any such requirement as soon as NewPageCo
becomes aware of it; (ii) NewPageCo shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction, or withholding is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, Administrative Agent or such
Lender, as the case may be, receives on the due date a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and (iv) within thirty days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause
(ii) above to pay, NewPageCo shall deliver to Administrative Agent evidence
reasonably satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority; provided, no such additional amount shall be required to be
paid to any Lender under

 

63



--------------------------------------------------------------------------------

clause (iii) above except to the extent that any change after the date hereof
(in the case of each Lender listed on the signature pages hereof on the Closing
Date) or after the effective date of the Assignment Agreement pursuant to which
such Lender became a Lender (in the case of each other Lender) in applicable law
(including any change in the interpretation, administration or application of
any law or the introduction of any new law) in respect of any such requirement
for a deduction, withholding or payment as is mentioned therein shall result in
an increase in the rate of such deduction, withholding or payment from that in
effect at the date hereof or at the date of such Assignment Agreement, as the
case may be, in respect of payments to such Lender.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to NewPageCo, on or prior
to the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
NewPageCo or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN
and/or Form W-8IMY, as applicable (claiming the benefits under an applicable
treaty) or W-8ECI (or, in each case, any successor forms), properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by NewPageCo to establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Credit Documents, or
(ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code and cannot deliver Internal
Revenue Service Form W-8ECI pursuant to clause (i) above, a Certificate re
Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN and/or Form W-8IMY, as applicable (or, in each case, any successor
form), properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by NewPageCo to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Credit Documents. Each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.20(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to NewPageCo two new
original copies of Internal Revenue Service Form W-8BEN and/or Form W-8IMY, as
applicable or W-8ECI, or a Certificate re Non-Bank Status

 

64



--------------------------------------------------------------------------------

and two original copies of Internal Revenue Service Form W-8BEN and/or Form
W-8IMY, as applicable (or, in each case, any successor form), as the case may
be, properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by NewPageCo to confirm or establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Credit Documents, or notify Administrative
Agent and NewPageCo of its inability to deliver any such forms, certificates or
other evidence. NewPageCo shall not be required to pay any additional amount to
any Non-US Lender under Section 2.20(b)(iii) if such Lender shall have failed
(1) to deliver the forms, certificates or other evidence referred to in this
Section 2.20(c), or (2) to notify Administrative Agent and NewPageCo of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.20(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.20(c) shall relieve NewPageCo of its
obligation to pay any additional amounts pursuant this Section 2.20 in the event
that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof (a “Change in Law”), such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding as
described herein.

(d) Partnerships. For purposes of this Section 2.20, in the case of any Lender
that is a treated as a partnership for U.S. federal income tax purposes, any
Taxes required to be deducted and withheld by such Lender with respect to
payments made by or on behalf of any Credit Party under any Credit Document
shall be treated as Taxes required to be deducted by such Credit Party, but only
to the extent such Taxes (i) would have been required to be deducted and
withheld by the Lender if the Lender were treated as a corporation for U.S.
federal income tax purposes making such payments under the Credit Documents on
behalf of such Credit Party, (ii) arise from a Change in Law occurring after the
date that such Lender becomes a party to this Agreement and (iii) are not
attributable to any action taken subsequent to such Change in Law by such Lender
or a Person that is treated as a partner in such partnership for U.S. federal
income tax purposes; provided, however, that any limitation in clause
(iii) shall not apply to the extent such Taxes would, prior to the occurrence of
such action, otherwise have been required pursuant to this Section 2.20(d) to be
treated as Taxes required to be deducted by such Credit Party.

(e) Other Taxes. NewPageCo shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(f) Refunds. If Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to

 

65



--------------------------------------------------------------------------------

which it has been indemnified by a Credit Party or with respect to which a
Credit Party has paid additional amounts pursuant to this Section 2.20, it shall
pay over such refund to such Credit Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party under this
Section 2.20 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Credit
Party, upon the request of Administrative Agent or such Lender, agrees to repay
the amount paid over to such Credit Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent
or such Lender in the event Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.

2.21. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Term Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Term Loans, including any
Affected Loans, through another office of such Lender, or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Term Loans through such other office or
in accordance with such other measures, as the case may be, would not otherwise
adversely affect such Term Loans or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.21 unless NewPageCo agrees to pay all incremental expenses incurred by
such Lender as a result of utilizing such other office as described in clause
(i) above. A certificate as to the amount of any such expenses payable by
NewPageCo pursuant to this Section 2.21 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to NewPageCo (with a
copy to Administrative Agent) shall be conclusive absent manifest error.

2.22. [Reserved].

2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to NewPageCo that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such

 

66



--------------------------------------------------------------------------------

payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after NewPageCo’s request for such
withdrawal; or (b) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender or Non-Consenting Lender
(the “Terminated Lender”), NewPageCo may, by giving written notice to
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 10.6 and Terminated Lender shall pay any fees payable thereunder in
connection with such assignment; provided, (1) on the date of such assignment,
the Replacement Lender shall pay to Terminated Lender an amount equal to the sum
of (A) an amount equal to the principal of, and all accrued interest on, all
outstanding Term Loans of the Terminated Lender, (B) an amount equal to all
unreimbursed drawings that have been funded by such Terminated Lender, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.11; (2) on the date of such assignment,
NewPageCo shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18(c), 2.19 or 2.20; and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of any Lender to make a Term Loan on the
Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received sufficient copies
of each Credit Document originally executed and delivered by each applicable
Credit Party for each Lender.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document executed and
delivered by each

 

67



--------------------------------------------------------------------------------

Credit Party, as applicable, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, for each Lender, each
dated the Closing Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents and the Related Agreements to which it is a party or by which it or
its assets may be bound as of the Closing Date, certified as of the Closing Date
by its secretary or an assistant secretary as being in full force and effect
without modification or amendment; (iv) a good standing certificate (or the
equivalent thereof) from the applicable Governmental Authority of each Credit
Party’s jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Closing Date; and (v) such
other documents as Administrative Agent may reasonably request.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of NewPageHoldCo and its Subsidiaries after giving effect to
the Stora Enso Acquisition shall be as set forth on Schedule 4.1.

(d) Capitalization of SuperHoldCo, NewPageHoldCo and NewPageCo. On or before the
Closing Date:

(i) NewPageCo shall have entered into the Revolving Credit Agreement and the
aggregate amount of (a) Loans (as defined in the Revolving Credit Agreement)
outstanding thereunder on the Closing Date after giving effect to the Closing
Date Related Transactions shall not exceed $30,000,000 and (b) Letters of Credit
(as defined in the Revolving Credit Agreement) issued thereunder on the Closing
Date (after giving effect to the Closing Date Related Transactions) shall not
exceed $250,000,000;

(ii) NewPageCo shall have received gross proceeds from the issuance of the 2007
Senior Secured Fixed Rate Notes in an aggregate amount in cash of not less than
$456,000,000; and

(iii) SuperHoldCo shall have issued the SuperHoldCo PIK Notes.

(e) Consummation of the Closing Date Related Transactions Contemplated by the
Applicable Related Agreements.

(i) (1) All conditions to the Stora Enso Acquisition as set forth in the Stora
Enso Purchase Agreement shall have been satisfied or the fulfillment of any such
conditions shall have been waived, provided the consent of the Administrative
Agent

 

68



--------------------------------------------------------------------------------

shall have been obtained for waivers of material conditions where such waiver is
materially adverse to the Lenders, (2) contemporaneously with the Credit
Extensions on the Closing Date and the application of the proceeds thereof, the
Stora Enso Acquisition shall have been consummated in accordance with the terms
of the Stora Enso Purchase Agreement and (3) the aggregate consideration paid to
Stora Enso Oyj in connection with the Stora Enso Acquisition in the form of cash
and SuperHoldCo PIK Notes shall not exceed $1,700,000,000 (subject to closing
and post-closing adjustments); and

(ii) Syndication Agent and Administrative Agent shall each have received a fully
executed or conformed copy of each Related Agreement and any documents executed
in connection therewith, together with copies of each of the opinions of
counsel, if any, delivered to the parties under the Related Agreements,
accompanied by a letter from each such counsel (to the extent not inconsistent
with such counsel’s established internal policies) authorizing Lenders to rely
upon such opinion to the same extent as though it were addressed to Lenders.

(f) Existing Indebtedness. On the Closing Date, NewPageHoldCo and its
Subsidiaries shall have (i) after giving effect to the Closing Date Related
Transactions and the initial Term Loans hereunder, repaid or refinanced in full
all Existing Indebtedness (other than the Existing Indebtedness set forth on
Schedule 6.1), (ii) terminated any commitments to lend or make other extensions
of credit thereunder, (iii) delivered to Syndication Agent and Administrative
Agent all binding documents or instruments necessary to provide for the release
of all Liens securing Existing Indebtedness or other obligations of
NewPageHoldCo and its Subsidiaries thereunder being repaid or refinanced on the
Closing Date, and (iv) made arrangements satisfactory to Administrative Agent
with respect to the cancellation of any letters of credit outstanding thereunder
or indemnification of the issuing banks with respect thereto (except for any
such letters of credit to be considered as issued hereunder on the Closing
Date).

(g) Transaction Costs. On or prior to the Closing Date, NewPageCo shall have
delivered to Administrative Agent NewPageCo’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).

(h) [Reserved]

(i) Real Estate Assets. In order to create in favor of Collateral Trustee, for
the benefit of Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected First Priority security interest in
certain Real Estate Assets, Collateral Trustee shall have received from
NewPageCo and each applicable Guarantor:

(i) A fully executed and notarized Mortgage, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 3.1(i) (each, a “Closing Date Mortgaged Property”);

 

69



--------------------------------------------------------------------------------

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent, it being agreed that the counsel listed in Schedule 3.1(i)
are deemed satisfactory) in each state in which a Closing Date Mortgaged
Property identified on Schedule 3.1(i) as being covered by an opinion is located
with respect to the enforceability of the form(s) of Mortgages to be recorded in
such state (subject to, among other things, laws applicable to creditors’ rights
and equitable principles), and such other matters as Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Administrative Agent;

(iii) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor (or, if an Individual Property is in a State which does not permit the
issuance of such ALTA policy, such form as shall be permitted in such State and
acceptable to Administrative Agent) issued by one or both of First American
Title Insurance Company and Fidelity National Title Insurance Company of New
York with respect to each Closing Date Mortgaged Property (each, a “Title
Policy”) identified as being covered by a title policy on Schedule 3.1(i)
hereto, as set forth in Schedule 3.1(i), in amounts acceptable to the
Administrative Agent, together with a title report issued by a title company
with respect thereto, dated not more than thirty days prior to the Closing Date
and copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to
Administrative Agent and (B) evidence satisfactory to Administrative Agent that
such Credit Party has paid to the title company or to the appropriate
governmental authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Closing Date
Mortgaged Property in the appropriate real estate records; and

(iv) evidence of flood insurance with respect to each Flood Hazard Property with
respect to which the improvements thereon are located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, in form and substance reasonably satisfactory to Administrative Agent.

(j) Personal Property Collateral. In order to create in favor of Collateral
Trustee, for the benefit of Secured Parties, a valid, perfected First Priority
security interest or Second Priority security interest, as the case may be, in
the personal property Collateral, Collateral Trustee shall have received:

(i) evidence satisfactory to Administrative Agent of the compliance by each
Credit Party of their obligations under the Pledge and Security Agreement and
the other Collateral Documents (including, without limitation, originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein);

 

70



--------------------------------------------------------------------------------

(ii) a completed Perfection Certificate dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
satisfactory to Administrative Agent, of all effective UCC financing statements
(or equivalent filings) made with respect to any personal or mixed property of
any Credit Party in the jurisdictions specified in the Perfection Certificate,
as applicable, together with copies of all such filings disclosed by such
search, and (B) UCC termination statements (or similar documents) duly executed
by all applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search (other than any such financing statements in
respect of Permitted Liens);

(iii) opinions of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) with respect to the creation and perfection of the
security interests in favor of Collateral Trustee in such Collateral and such
other matters governed by the laws of each jurisdiction in which any Credit
Party is organized as Administrative Agent may reasonably request, in each case
in form and substance reasonably satisfactory to Administrative Agent; and

(iv) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including without limitation, (i) a
Landlord Personal Property Collateral Access Agreement executed by the landlord
of any Leasehold Property where the aggregate value of Inventory exceeds
$750,000 and by the applicable Credit Party, (ii) a fully executed and notarized
Access Grant and Easement Agreement, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Closing
Date Mortgage Property, and (iii) any intercompany notes evidencing Indebtedness
permitted to be incurred pursuant to Section 6.1(b)) and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by Administrative Agent or Collateral Trustee.

 

71



--------------------------------------------------------------------------------

(k) Closing Date Certificate. NewPageHoldCo shall have delivered to
Administrative Agent and Syndication Agent an originally executed Closing Date
Certificate, together with all attachments thereto.

(l) Financial Statements; Projections. Prior to the Closing Date, the Agents
shall have received from NewPageHoldCo (i) the Historical Financial Statements
of the Acquired Business, (ii) (a) audited consolidated financial statements of
NewPageHoldCo and its Subsidiaries for the Fiscal Years ended December 31,
2004, December 31, 2005 and December 31, 2006, and, if the Closing Date occurs
on or after March 31, 2008, audited consolidated financial statements of
NewPageHoldCo and its Subsidiaries for the Fiscal Year ended December 31, 2007
and (b) the unaudited consolidated financial statements (including pro forma
financial statements giving effect to the Closing Date Related Transactions) of
NewPageHoldCo and its Subsidiaries as at September 30, 2007 of the then-current
Fiscal Year consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for the nine- month
period, as applicable, ending on such date, in each case meeting the
requirements of Regulation S-X for Form S-1 Registration.

(m) Evidence of Insurance. Collateral Trustee shall have received a certificate
from NewPageCo’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with endorsements naming the Collateral Trustee, for the
benefit of Lenders, as additional insured and loss payee thereunder to the
extent required under Section 5.5.

(n) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinion
of Schulte Roth & Zabel LLP, special New York counsel for Credit Parties, in the
form of Exhibit D and as to such other matters as Administrative Agent or
Syndication Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
and Syndication Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).

(o) Fees. NewPageCo shall have paid all reasonable and documented costs, fees,
expenses (including, without limitation, reasonable legal fees and expenses,
title premiums, survey charges and recording taxes and fees) and other
compensation contemplated by the Commitment Letter and the Fee Letters, to the
extent due, on the Closing Date.

(p) Solvency Certificate. On the Closing Date, Syndication Agent and
Administrative Agent shall have received the Solvency Certificate from
NewPageHoldCo dated the Closing Date and addressed to Syndication Agent,
Administrative Agent and Lenders.

 

72



--------------------------------------------------------------------------------

(q) Closing Date. The Closing Date shall have occurred on or prior to the
Outside Date.

(r) No Litigation. There shall not exist any order, judgment or decree of any
Governmental Authority of competent jurisdiction prohibiting the Stora Enso
Acquisition, the financing thereof or any of the other transactions contemplated
by the Credit Documents or the Related Agreements.

(s) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent or Syndication Agent and its counsel shall be reasonably
satisfactory in form and substance to Administrative Agent and Syndication Agent
and such counsel, and Administrative Agent, Syndication Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent or Syndication Agent may reasonably request.

(t) Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice no later than three (3) Business Days prior to the
Closing Date.

(u) Intercreditor Agreement. The Intercreditor Agreement shall continue in full
force and effect after giving effect to the transactions contemplated by the
Credit Documents and the Related Agreements and all documents required in
connection therewith shall have been executed and delivered as required by the
Intercreditor Agreement.

(v) Accuracy of Purchase Agreement Representations and Specified
Representations. The (A) representations made by or with respect to the Acquired
Business in the Stora Enso Purchase Agreement as are material to the interests
of the Lenders, but only to the extent that NewPageHoldCo has the right to
terminate its obligations under the Stora Enso Purchase Agreement as a result of
a breach of such representations in the Stora Enso Purchase Agreement (the
“Purchase Agreement Representations”) and (B) the Specified Representations (as
defined below), shall be true and correct in all material respects. For purposes
hereof, “Specified Representations” means the representations and warranties
relating to NewPageHoldCo and its Subsidiaries set forth in Section 4.1,
Section 4.3, Section 4.4, Section 4.6, Section 4.17, Section 4.18, Section 4.22,
Section 4.27 and Section 4.29.

(w) No Closing Date Material Adverse Change. Since December 31, 2006, no Closing
Date Material Adverse Change shall have occurred.

(x) Patriot Act. At least 5 days prior to the Closing Date, the Administrative
Agent shall have received from the Credit Parties all documentation and other
information

 

73



--------------------------------------------------------------------------------

required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) the “Patriot
Act”).

Notwithstanding clauses (i) and (j) above, to the extent any Collateral (other
than assets of NewPageHoldCo and Subsidiaries of NewPageHoldCo pursuant to which
a Lien may be perfected by the filing of a financing statement under the UCC and
stock certificates of NewPageCo and each of its Subsidiaries that must be
delivered on the Closing Date), evidence of insurance or guarantee is not
provided on the Closing Date after NewPageCo’s use of commercially reasonable
efforts to do so, the delivery of such Collateral or guarantee shall not
constitute a condition precedent to the initial Credit Extension hereunder, but
shall be required to be delivered within 30 days after the Closing Date (subject
to extension with the approval of the Collateral Trustee).

Each Lender, by delivering its signature page to this Agreement and funding a
Term Loan on the Closing Date, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Term
Loans to be made thereby, each Credit Party represents and warrants to each
Lender, on the Closing Date, that the following statements are true and correct
(it being understood and agreed that the representations and warranties made on
the Closing Date are deemed to be made concurrently with the consummation of the
Stora Enso Acquisition):

4.1. Organization; Requisite Power and Authority; Qualification. Each of
NewPageHoldCo and its Subsidiaries (a) is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.1, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

4.2. Capital Stock and Ownership. The Capital Stock of each of NewPageHoldCo and
its Subsidiaries has been duly authorized and validly issued and is fully paid
and non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which NewPageHoldCo or any of its Subsidiaries is a party requiring, and
there is no Capital Stock of NewPageHoldCo or any of its Subsidiaries
outstanding which upon conversion or exchange would require, the issuance by
NewPageHoldCo or any of its Subsidiaries of any additional Capital Stock of
NewPageHoldCo or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, Capital
Stock of NewPageHoldCo or any of its Subsidiaries. Schedule 4.2 correctly sets
forth the ownership interest of NewPageHoldCo and each of its Subsidiaries in
their respective Subsidiaries as of the Closing Date after giving effect to the
Closing Date Related Transactions.

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to NewPageHoldCo or any of its Subsidiaries, any of the
Organizational Documents of NewPageHoldCo or any of its Subsidiaries, or any
order, judgment or decree of any court or other agency of government binding on
NewPageHoldCo or any of its Subsidiaries; except to the extent such violation
could not reasonably be expected to have a Material Adverse Effect; (b) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of NewPageHoldCo or any of its
Subsidiaries, except to the extent such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of NewPageHoldCo or any of its Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral Agent, on behalf of
Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of NewPageHoldCo or any of its Subsidiaries, except for any such
approval or consent (i) which will be obtained on or before the Closing Date and
disclosed in writing to Lenders or (ii) where the failure to obtain such
approval or consent could not be reasonably expected to have a Material Adverse
Effect.

4.5. Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration

 

75



--------------------------------------------------------------------------------

with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except as otherwise set forth in the Related Agreements
or that have been obtained prior to the Closing Date and are in full force and
effect, and except when the failure of which to be so made or delivered could
not reasonably be expected to have a Material Adverse Effect and except for when
filings and recordings with respect to the Collateral to be made by, or
otherwise delivered to Administrative Agent or Collateral Trustee for filing
and/or recordation.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Historical Financial Statements of the Acquired Business. The Historical
Financial Statements of the Acquired Business and the financial statements of
NewPageHoldCo and its consolidated subsidiaries most recently delivered pursuant
to Section 3.1(l) or Section 5.1 were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
the absence of footnotes and changes resulting from audit and normal year-end
adjustments. As of the Closing Date, any contingent liability or liability for
taxes, long-term lease or unusual forward or long-term commitments of
NewPageHoldCo and its Subsidiaries which in any such case is material in
relation to the business, operations or financial condition of NewPageHoldCo and
its Subsidiaries taken as a whole has been reflected in the most recent
Historical Financial Statements of the Acquired Business or the notes thereto to
the extent required by GAAP.

4.8. Projections. On and as of the Closing Date, the Projections of
NewPageHoldCo and its Subsidiaries for the period Fiscal Year 2007 through and
including Fiscal Year 2012 (the “Projections”) are based on good faith estimates
and assumptions made by the management of NewPageHoldCo believed to be
reasonable at the time made; provided, the Projections are not to be viewed as
facts and that actual results during the period or periods covered by the
Projections may differ from such Projections and that the differences may be
material.

4.9. No Material Adverse Change. Since December 31, 2006, no event, circumstance
or change has occurred that has caused or evidences or could reasonably be
expected to cause or evidence, either in any case or in the aggregate, a
Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

4.10. [Reserved]

4.11. Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 4.14, neither NewPageHoldCo nor
any of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or other Governmental Authority, that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3 or as
set forth on Schedule 4.12, all federal, state and provincial income tax returns
and all other material tax returns and reports of NewPageHoldCo and its
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon NewPageHoldCo and its Subsidiaries and upon
their respective properties, assets, income, businesses and franchises which are
due and payable have been paid when due and payable. NewPageHoldCo knows of no
proposed tax assessment against NewPageHoldCo or any of its Subsidiaries which
is not being actively contested by NewPageHoldCo or such Subsidiary in good
faith and by appropriate proceedings; provided, such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

4.13. Properties.

(a) Title. Each of NewPageHoldCo and its Subsidiaries has (i) valid and
insurable title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in the Historical
Financial Statements of the Acquired Business referred to in Section 4.7 and in
the most recent financial statements of NewPageHoldCo and its Subsidiaries
delivered pursuant to Section 3.1(l) or Section 5.1, in each case except for
assets disposed of since the date of such financial statements in the ordinary
course of business or as otherwise permitted under Section 6.9. Except as
permitted by this Agreement, all such properties and assets are free and clear
of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) with respect to any real
property of any Credit Party which provides for monthly rental payments after
the date of this Agreement of more than $10,000 or is otherwise material to the

 

77



--------------------------------------------------------------------------------

business or operations of such Credit Party, regardless of whether such Credit
Party is the landlord or tenant (whether directly or as an assignee or successor
in interest) under such lease, sublease or assignment. Each agreement listed in
clause (ii) of the immediately preceding sentence is in full force and effect
and NewPageHoldCo does not have knowledge of any default that has occurred and
is continuing thereunder, and each such agreement constitutes the legally valid
and binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

4.14. Environmental Matters. Except as set forth in Schedule 4.14, and except to
the extent, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect: (i) NewPageHoldCo and each of its
Subsidiaries is in compliance with all applicable Environmental Laws, including
any permits or licenses issued pursuant thereto, and, to NewPageHoldCo’s and its
Subsidiaries’ knowledge, NewPageHoldCo and each of its Subsidiaries will be
capable of maintaining compliance with applicable Environmental Laws, including
any reasonably foreseeable future requirements of existing environmental
regulations or regulations that have been formally proposed but have not yet
been adopted; (ii) neither NewPageHoldCo nor any of its Subsidiaries nor any of
their respective Facilities or operations are subject either to (a) any
Environmental Claim or (b) any settlement agreement with any Person relating to
any Environmental Claim; (iii) neither NewPageHoldCo nor any of its Subsidiaries
has received any letter or written request for information under Section 104(e)
of the Comprehensive Environmental Response, Compensation, and Liability Act (42
U.S.C. § 9601, et seq.) or any comparable state or provincial law; (iv) to
NewPageHoldCo’s and its Subsidiaries’ knowledge, there are and have been no
conditions, occurrences, or Hazardous Materials Activities that could reasonably
be expected to form the basis of an Environmental Claim against NewPageHoldCo or
any of its Subsidiaries or that could require Remedial Action at any Facility or
could require Remedial Action by NewPageHoldCo or any of its Subsidiaries at any
other location; or (v) neither NewPageHoldCo nor any of its Subsidiaries nor, to
either NewPageHoldCo’s and its Subsidiaries’ knowledge, any predecessor of
NewPageHoldCo or its Subsidiaries, has been issued or been required to obtain a
permit for the treatment, storage or disposal of hazardous waste for any of its
Facilities pursuant to the federal Resource Conservation and Recovery Act, 42
U.S.C. § 6901, et. seq. (“RCRA”), or any comparable state or provincial law, nor
are any such Facilities regulated as “interim status” facilities required to
undergo corrective action pursuant to RCRA or any comparable state or provincial
law.

4.15. No Defaults. Neither NewPageHoldCo nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of

 

78



--------------------------------------------------------------------------------

notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.

4.16. Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, and except as
described thereon, all such Material Contracts are in full force and effect and
no defaults by any Credit Party or, to the Credit Parties’ knowledge, any other
party thereto currently exist thereunder.

4.17. Governmental Regulation. Neither NewPageHoldCo nor any of its Subsidiaries
is subject to regulation under the Public Utility Holding Company Act of 2005,
the Federal Power Act or the Investment Company Act of 1940 or under any other
Federal, state or provincial statute or regulation which may limit its ability
to incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. Neither NewPageHoldCo nor any of its Subsidiaries is
a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

4.18. Margin Stock. Neither NewPageHoldCo nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Term Loans made to such Credit Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of
said Board of Governors.

4.19. Employee Matters. Neither NewPageHoldCo nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against NewPageHoldCo or any of its Subsidiaries, or to the best knowledge of
NewPageHoldCo and NewPageCo, threatened against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against
NewPageHoldCo or any of its Subsidiaries or to the best knowledge of
NewPageHoldCo and NewPageCo, threatened against any of them, (b) no strike or
work stoppage in existence or threatened involving NewPageHoldCo or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, and (c) to the best knowledge of NewPageHoldCo and NewPageCo, no union
representation question existing with respect to the employees of NewPageHoldCo
or any of its Subsidiaries and, to the best knowledge of NewPageHoldCo and
NewPageCo, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

4.20. Employee Benefit Plans. NewPageHoldCo and each of its Subsidiaries and
each of their respective ERISA Affiliates are in substantial compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan in all material respects. Each Employee Benefit Plan which
is intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service or
NewPageHoldCo or its Subsidiaries shall submit an application to the Internal
Revenue Service to receive such a letter, indicating that such Employee Benefit
Plan is so qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status. No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or is expected to be incurred by
NewPageHoldCo, any of its Subsidiaries or any of their ERISA Affiliates. No
ERISA Event has occurred or is reasonably expected to occur that could result in
an Event of Default. Except to the extent required under Section 4980B of the
Internal Revenue Code or similar state or provincial laws and except as set
forth on Schedule 4.20, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of NewPageHoldCo, any of its Subsidiaries or any of their
respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
NewPageHoldCo, any of its Subsidiaries or any of their ERISA Affiliates,
(determined on the basis of the actuarial assumptions specified for funding
purposes in the most recent actuarial valuation for such Pension Plan), did not
exceed the aggregate current value of the assets of such Pension Plan in an
amount that would reasonably be expected to have a Material Adverse Effect. As
of the most recent valuation date for each Multiemployer Plan occurring on or
prior to the date hereof for which the actuarial report is available, the
potential liability of NewPageHoldCo, its Subsidiaries and their respective
ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 of ERISA), when aggregated with such potential
liability for a complete withdrawal from all Multiemployer Plans, based on
information available upon request pursuant to Section 4221(e) of ERISA is zero.
NewPageHoldCo, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

 

80



--------------------------------------------------------------------------------

4.21. Certain Fees. No broker’s or finder’s fee or commission will be payable by
or on behalf of Sponsor, NewPageHoldCo or NewPageCo with respect to the
transactions contemplated hereby.

4.22. Solvency. NewPageCo and each US Guarantor, individually, and NewPageHoldCo
and its Subsidiaries, taken as a whole, are and, upon the incurrence of any
Obligation by any Credit Party taking into account rights of contribution
against or reimbursement from other Credit Parties on any date on which this
representation and warranty is made, will be, Solvent.

4.23. Related Agreements.

(a) Delivery. NewPageHoldCo and NewPageCo have delivered to Syndication Agent
and Administrative Agent complete and correct copies of each Related Agreement
and of all exhibits and schedules thereto as of the date hereof.

(b) Representations and Warranties. Except to the extent otherwise expressly set
forth herein or in the schedules hereto, and subject to the qualifications set
forth therein, each of the representations and warranties given by any Credit
Party in the SuperHoldCo PIK Note Documents, the Revolving Credit Agreement
Documents and the 2007 Senior Fixed Rate Note Documents (including the 2007
Notes Offering Memorandum) and, to the best knowledge of NewPageCo on the
Closing Date with respect to the Acquired Business, the Purchase Agreement
Representations are true and correct in all material respects as of the Closing
Date (or as of any earlier date to which such representation and warranty
specifically relates). Notwithstanding anything in the Related Agreement to the
contrary, the representations and warranties of each Credit Party set forth in
this Section 4.23 shall, solely for purposes hereof, survive the Closing Date
for the benefit of Lenders.

(c) Governmental Approvals. All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required by the
Related Agreements or to consummate the Closing Date Related Transactions (other
than such authorizations, approvals and consents, the failure of which to so
obtain could not reasonably be expected to have a Material Adverse Effect), have
been obtained and are in full force and effect.

4.24. Compliance with Statutes, etc. Each of NewPageHoldCo and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the

 

81



--------------------------------------------------------------------------------

operations of NewPageHoldCo or any of its Subsidiaries), except as set forth on
Schedule 4.14 hereto and except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

4.25. Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document (including the 2007 Notes Offering Memorandum) or in any
other documents, certificates or written statements furnished to Lenders by or
on behalf of NewPageHoldCo or any of its Subsidiaries for use in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact (known to NewPageHoldCo or NewPageCo, in
the case of any document not furnished by either of them) necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by NewPageHoldCo or NewPageCo to be
reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results. There are no facts known (or which should upon the
reasonable exercise of diligence be known) to NewPageHoldCo or NewPageCo (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

4.26. Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act. No
part of the proceeds of the Term Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

4.27. Collateral Documents.

(a) The Pledge and Security Agreement is effective to create in favor of the
Collateral Trustee for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in and Lien on the Collateral and, when
(i) financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 4 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Collateral Trustee of the Collateral with

 

82



--------------------------------------------------------------------------------

respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Trustee to
the extent possession or control by the Collateral Trustee is required by each
Pledge and Security Agreement), the Lien created by the Pledge and Security
Agreement shall constitute a fully perfected First Priority Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in the Collateral (other than (A) the Intellectual Property (as defined in the
Pledge and Security Agreement) and (B) such Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Collateral Liens.

(b) When the actions set forth in subsection (a)(i) above are taken, and when
the Pledge and Security Agreement or a short form thereof is properly filed or
recorded in the United States Patent and Trademark Office and the United States
Copyright Office, the Lien created by such Pledge and Security Agreement shall
constitute a fully perfected First Priority Lien (subject in the case of
priority only to Permitted Collateral Liens) on, and security interest in, all
right, title and interest of the grantors thereunder in the Intellectual
Property (as defined in such Pledge and Security Agreement), in each case
subject to no Liens other than Permitted Collateral Liens.

(c) Each Mortgage executed and delivered as of the Closing Date is, or, to the
extent any Mortgage is duly executed and delivered thereafter by the relevant
Credit Party, will be, effective to create, in favor of the Collateral Trustee,
for its benefit and the benefit of the Secured Parties, a legal, valid and
enforceable First Priority Lien on and security interest in all of the Credit
Parties’ right, title and interest in and to the Closing Date Mortgaged
Properties thereunder and the proceeds thereof, and when the Mortgages are filed
in the offices specified on Schedule 3.1(i), (or, in the case of any Mortgage
executed and delivered after the date thereof in accordance with the provisions
of Sections 5.11 and 5.13, when such Mortgage is filed in the offices specified
in the local counsel opinion, if any, delivered with respect thereto in
accordance with the provisions of Sections 5.11 and 5.13) the Mortgages shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Credit Parties in the Closing Date Mortgaged Properties and
the proceeds thereof, in each case prior and superior in right to any other
Person (except as contemplated by the Intercreditor Agreement), subject to
Permitted Collateral Liens and other than Liens reasonably acceptable to
Administrative Agent.

(d) Each Collateral Document delivered pursuant to Section 5.13 will, upon
execution and delivery thereof, be effective to create in favor of the
Collateral Trustee, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in and First Priority Lien on all of the Credit
Parties’ right, title and interest in and to the Collateral thereunder, and when
all appropriate filings or recordings are made in the appropriate offices as may
be required under applicable law, and upon the taking of possession or control
by the Collateral Agent of the Collateral thereunder with respect to which a
security interest may only be perfected by possession or control, such Lien will
constitute a First Priority Lien on all right, title and interest of the Credit
Parties in such Collateral.

 

83



--------------------------------------------------------------------------------

4.28. NewPageHoldCo. NewPageHoldCo does not (i) engage in any trade or business,
(ii) own any assets (other than Capital Stock of NewPageCo which is pledged to
the Collateral Trustee on the Closing Date) nor (iii) have any Indebtedness
(other than for the NewPageHoldCo PIK Notes and the guarantee obligations with
respect to this Agreement and the Revolving Credit Agreement) in an aggregate
amount that exceeds $50,000.

4.29. Senior Debt and Designated Senior Debt. This Agreement, the credit
facilities created hereunder and all present and future Obligations constitute
the “Credit Agreements,” “Credit Facilities,” “Senior Debt” and “Designated
Senior Debt” under and as such terms are defined in the Senior Subordinated Note
Documents. Without limiting the foregoing, all present and future Obligations
are hereby designated as “Senior Debt” and “Designated Senior Debt” in each case
as such terms are used in the Senior Subordinated Note Documents.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.

5.1. Financial Statements and Other Reports. NewPageHoldCo will deliver to
Administrative Agent, Sole Lead Arranger and Lenders:

(a) Monthly Reports. As soon as available, and in any event within 45 days after
the end of each month ending prior to the first anniversary of the Closing Date
and 30 days after the end of each month ending thereafter, the consolidated
balance sheet of NewPageHoldCo and its Subsidiaries as at the end of such month
and the related consolidated statements of income, stockholders’ equity and cash
flows of NewPageHoldCo and its Subsidiaries for such month and for the period
from the beginning of the then current Fiscal Year to the end of such month,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year beginning with the monthly
statements for January 2008 and the corresponding figures from the Financial
Plan for the current Fiscal Year, to the extent prepared on a monthly basis, all
in reasonable detail, together with a Financial Officer Certification with
respect thereto;

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days or such shorter period in which NewPageHoldCo or NewPageCo shall
have filed

 

84



--------------------------------------------------------------------------------

its Quarterly Reports on Form 10-Q after the end of each of the first three
Fiscal Quarters of each Fiscal Year, the consolidated and consolidating balance
sheets of NewPageHoldCo and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders’ equity and cash flows of
NewPageHoldCo and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case (beginning with the Fiscal Quarter ending
March 31, 2008) in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
90 days or such shorter period in which NewPageHoldCo or NewPageCo shall have
filed its Annual Reports on Form 10-K after the end of each Fiscal Year, (i) the
consolidated and consolidating balance sheets of NewPageHoldCo and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated (and
with respect to statements of income, consolidating) statements of income,
stockholders’ equity and cash flows of NewPageHoldCo and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year and the corresponding figures
from the Financial Plan for the Fiscal Year covered by such financial
statements, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and (ii) with respect
to such consolidated financial statements a report thereon of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by NewPageHoldCo, and reasonably
satisfactory to Administrative Agent (which report shall be unqualified as to
going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of NewPageHoldCo and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) together with a written statement by such independent
certified public accountants stating (1) that their audit examination has
included a review of the terms of Section 6.8 and (2) whether, in connection
with their audit examination, any condition or event that constitutes a Default
or an Event of Default under Section 6.8 has come to their attention and, if
such a condition or event has come to their attention, specifying the nature and
period of existence thereof;

 

85



--------------------------------------------------------------------------------

(d) Compliance Certificate. Together with each delivery of financial statements
of NewPageHoldCo and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a
duly executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements of the Acquired Business
(other than any such changes from such principles and policies followed by Stora
Enso Oyj in connection with the financial statements it maintained with respect
to the Acquired Business and which changes are implemented by NewPageHoldCo as
of the Closing Date), the consolidated financial statements of NewPageHoldCo and
its Subsidiaries delivered pursuant to Section 5.1(b) or 5.1(c) will differ in
any material respect from the consolidated financial statements that would have
been delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all the most recent prior financial statements in form and
substance reasonably satisfactory to Administrative Agent;

(f) Notice of Default. Promptly upon any Senior Officer of NewPageHoldCo or
NewPageCo obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to NewPageHoldCo or
NewPageCo with respect thereto; (ii) that any Person has given any notice to
NewPageHoldCo or any of its Subsidiaries or taken any other action with respect
to any event or condition set forth in Section 8.1(b); or (iii) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action NewPageCo has taken, is taking and
proposes to take with respect thereto;

(g) Notice of Litigation. Promptly upon any Senior Officer of NewPageHoldCo or
NewPageCo obtaining knowledge of (i) the institution of, or non-frivolous
written threat of, any Adverse Proceeding not previously disclosed in writing by
NewPageCo to Lenders, or (ii) any material development in any Adverse Proceeding
that, in the case of either (i) or (ii) if adversely determined, could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
NewPageHoldCo or NewPageCo to enable Lenders and their counsel to evaluate such
matters;

 

86



--------------------------------------------------------------------------------

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action NewPageHoldCo, any of its Subsidiaries or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the Internal Revenue Service,
the Department of Labor or the PBGC with respect thereto; and (ii) with
reasonable promptness after receipt of a written request from the Administrative
Agent, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by NewPageHoldCo, any of its Subsidiaries or any
of their respective ERISA Affiliates with the Internal Revenue Service with
respect to each Pension Plan; (2) all notices received by NewPageHoldCo, any of
its Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than 30
days after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year and each Fiscal Year (or portion thereof) through
the final maturity date of the Term Loans (a “Financial Plan”), including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of NewPageHoldCo and its Subsidiaries for each such Fiscal
Year, together with pro forma Compliance Certificates for each such Fiscal Year
and an explanation of the assumptions on which such forecasts are based,
(ii) forecasted consolidated statements of income and cash flows of
NewPageHoldCo and its Subsidiaries for each month of the current Fiscal Year and
each Fiscal Quarter for the immediately succeeding Fiscal Year, (iii) forecasts
demonstrating the projected compliance with the requirements of Section 6.8 for
the current and immediately succeeding Fiscal Year and (iv) forecasts
demonstrating the liquidity of NewPageHoldCo and its Subsidiaries for the
current and immediately succeeding Fiscal Year without giving effect to any
additional debt or equity offerings not reflected in the Projections, together,
in each case, with an explanation of the assumptions on which such forecasts are
based all in form and substance reasonably satisfactory to Agents;

(j) Insurance Report. Once per year, as soon as practicable and in any event by
the last day of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by NewPageHoldCo and its Subsidiaries and all material
insurance coverage planned to be maintained by NewPageHoldCo and its
Subsidiaries in the immediately succeeding Fiscal Year;

(k) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the Board of Directors of NewPageHoldCo or NewPageCo;

 

87



--------------------------------------------------------------------------------

(l) Notice Regarding Material Contracts. Together with the delivery of the
quarterly financial statements pursuant to Section 5.1(b) and the annual
financial statements pursuant to 5.1(c) notice of (i) any Material Contract of
NewPageHoldCo or any of its Subsidiaries that is terminated or amended in a
manner that could reasonably be expected to have a Material Adverse Effect or
(ii) any new Material Contract is entered into, a written statement describing
such event, with copies of such material amendments or new contracts, delivered
to Administrative Agent (to the extent such delivery is permitted by the terms
of any such Material Contract, provided, no such prohibition on delivery shall
be effective if it were bargained for by NewPageHoldCo or its applicable
Subsidiary with the intent of avoiding compliance with this Section 5.1(l)), and
an explanation of any actions being taken with respect thereto;

(m) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of NewPageHoldCo or its Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

(n) [Reserved].

(o) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under paragraph (b) and thirty (30) days after
the end of each calendar year, an Officer’s Certificate (i) setting forth any
changes to the information required pursuant to the Perfection Certificate and
any Perfection Certificate Supplements delivered after the Closing Date or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section 5.1(o) and (ii) certifying
that NewPageCo and its Subsidiaries have not taken any actions (and are not
aware of any actions so taken) to terminate any UCC Financing Statements
(including fixture filings, as applicable and filings required under the PPSA)
and that all UCC Financing Statements (including fixture filings, as applicable
and filings required under the PPSA) and other appropriate filings, recordings
or registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests and Liens under the Collateral Documents for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period);

(p) Other Information. (A) Promptly upon their becoming available, copies or
notification of the electronic posting through any electronic system, including
EDGAR or any

 

88



--------------------------------------------------------------------------------

other Internet or extranet-based site, of (i) all financial statements, reports,
notices and proxy statements sent or made available generally by NewPageHoldCo
to its security holders acting in such capacity or by any Subsidiary of
NewPageHoldCo to its security holders other than NewPageHoldCo or another
Subsidiary of NewPageHoldCo, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by NewPageHoldCo or any
of its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority,
(iii) all press releases and other statements made available generally by
NewPageHoldCo or any of its Subsidiaries to the public concerning material
developments in the business of NewPageHoldCo or any of its Subsidiaries, and
(B) such other information and data with respect to NewPageHoldCo or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender; and

(q) Delivery of Information. Documents required to be delivered pursuant to
Section 5.1 may be delivered electronically, and if so delivered, shall be
deemed to have been delivered on the date (i) on which NewPageCo posts such
documents or provides a link thereto on NewPageCo’s website on the Internet at
the website address listed on Appendix B; or (ii) on which such documents are
posted on NewPageCo’s behalf on IntraLinks/IntraAgency or another relevant
website or other information platform (the “Platform”), if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
however, that: (x) NewPageCo shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests NewPageCo to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (y) NewPageCo shall notify (which may be
by facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by NewPageCo with any such request for
delivery and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

5.2. Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect (i) its existence and (ii) all rights and
franchises, licenses and permits material to its business, except in the case of
clause (ii) to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all

 

89



--------------------------------------------------------------------------------

claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than SuperHoldCo or any of its Subsidiaries).

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of NewPageHoldCo and its Subsidiaries and from
time to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof, all subject to and in accordance with its usual custom and
practice and provided that nothing herein shall be deemed to restrict any Credit
Party or any of its Subsidiaries from carrying out alterations and improvements
to, or changing the use of, any assets in the ordinary course.

5.5. Insurance. NewPageHoldCo will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of NewPageHoldCo and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses (and, with respect to the
Collateral, otherwise maintain all insurance coverage required under each
applicable Collateral Document), in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, NewPageHoldCo will maintain or cause
to be maintained (a) flood insurance with respect to each Flood Hazard Property
with respect to which the improvements thereon (if any) are located in a flood
zone as identified in the National Flood Insurance Program, in each case in
compliance with any applicable regulations of the Board of Governors of the
Federal Reserve System, and (b) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Each such policy of insurance shall
(i) name the

 

90



--------------------------------------------------------------------------------

Collateral Trustee as an additional insured thereunder as its interests may
appear and (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
the Collateral Trustee, that names the Collateral Trustee as the loss payee
thereunder and provides for at least thirty days’ prior written notice to the
Collateral Trustee of any modification or cancellation of such policy (or 10
days in the event of cancellation for non-payment of the applicable premium) and
waiver of subordination in favor of the Collateral Trustee of any claim of the
applicable insurance company with respect to payments made under such policy.

5.6. Maintaining Records; Access to Properties and Inspections. Each Credit
Party will keep proper books of record and account in which full, true and
correct entries in conformity (in all material respects) with GAAP and all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities are made of all dealings and
transactions in relation to its business and activities. Each Credit Party will
keep proper records of intercompany accounts with full, true and correct entries
reflecting all payments received and paid (including, without limitation, funds
received by NewPageCo from swept deposit accounts of the other Credit Parties).
Each Credit Party will, and will cause each of its Subsidiaries to, permit any
authorized representatives designated by any Lender to visit and inspect any of
the properties of any Credit Party and any of its respective Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested. The Credit Parties shall have no obligation to
disclose materials that are protected by attorney-client privilege and materials
the disclosure of which would violate confidentiality obligations of such Credit
Party.

5.7. Lenders Meetings. NewPageHoldCo and NewPageCo will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
NewPageCo’s corporate offices (or at such other location as may be agreed to by
NewPageCo and Administrative Agent) at such time as may be agreed to by
NewPageCo and Administrative Agent.

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

91



--------------------------------------------------------------------------------

5.9. Environmental.

(a) Environmental Disclosure.

(i) Promptly upon the occurrence of NewPageHoldCo’s or NewPageCo’s obtaining
knowledge thereof, NewPageHoldCo shall deliver to Administrative Agent and
Lenders written notice describing in reasonable detail (1) any Release that
could reasonably be expected to require a Remedial Action or give rise to
Environmental Claims resulting in NewPageHoldCo or its Subsidiaries incurring
liability or expenses in excess of $5,000,000, (2) any Remedial Action taken by
NewPageHoldCo, its Subsidiaries or any other Person in response to any Hazardous
Materials Activities the existence of which has a reasonable possibility of
resulting in one or more Environmental Claims resulting in liability of
NewPageHoldCo or its Subsidiaries in excess of $5,000,000, (3) any Environmental
Claims (including any requests for information by a Governmental Authority) that
could reasonably be expected to result in liability of NewPageHoldCo or its
Subsidiaries in excess of $5,000,000, and (4) NewPageHoldCo’s or its
Subsidiaries’ discovery of any occurrence or condition at any Facility, or on
any real property adjoining or in the vicinity of any Facility, that could cause
such Facility or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws;

(ii) NewPageHoldCo shall submit to the Administrative Agent semi-annually at the
time of the delivery of the quarterly financial statements delivered pursuant to
Section 5.1 for each Fiscal Quarter ending in June of each Fiscal Year and at
the time of the delivery of the annual financial statements delivered pursuant
to Section 5.1 for each Fiscal Year, a written report on the status of (A) any
non-compliance with Environmental Law, (B) any pending or threatened
Environmental Claim, and (C) any Remedial Action that, in each case, could
reasonably be expected to give rise to liability of or expenditures by
NewPageHoldCo or its Subsidiaries of $5,000,000 or more. Such report shall
specify in reasonable detail (1) the status of the matter including any
significant developments since the date of the prior report, (2) any material
technical reports or material correspondence prepared or received relating to
the matter, (3) the current plan for resolution or completion of the matter, and
(4) the anticipated cost to achieve such resolution or completion of the matter,
as applicable. At the request of the Administrative Agent, NewPageHoldCo shall
provide the Administrative Agent with copies of all material documents related
to such matters that are in its or its Subsidiaries’ possession or control. At
the Administrative Agent’s reasonable written request, NewPageHoldCo shall, at
its own expense, retain an independent environmental engineer reasonably
acceptable to the Administrative Agent to evaluate the adequacy of NewPageHoldCo
and its Subsidiaries’ actions to correct, cure or contest any such matter. Such
environmental engineer shall prepare and deliver to both NewPageHoldCo and the
Administrative Agent, a report setting forth the results of such evaluation,
recommendations for further response actions, and an estimate of the costs
thereof;

 

92



--------------------------------------------------------------------------------

(iii) NewPageHoldCo shall deliver to Administrative Agent and Lenders, prompt
written notice describing in reasonable detail (1) any proposed acquisition of
stock, assets, or property by NewPageHoldCo or any of its Subsidiaries that
could reasonably be expected to expose NewPageHoldCo or any of its Subsidiaries
to, or result in, Environmental Claims that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and (2) any
proposed action to be taken by NewPageHoldCo or any of its Subsidiaries to
modify current operations in a manner that could reasonably be expected to
subject NewPageHoldCo or any of its Subsidiaries to any additional material
obligations or requirements under Environmental Laws; and

(iv) NewPageHoldCo shall deliver to Administrative Agent and Lenders with
reasonable promptness, such other documents and information as from time to time
may be reasonably requested by Administrative Agent in relation to any matters
addressed by this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. NewPageHoldCo shall take, and shall
cause each of its Subsidiaries promptly to take, any reasonable actions
necessary to (i) cure any violation of applicable Environmental Laws by
NewPageHoldCo or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against NewPageHoldCo or any of
its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Right of Access and Inspection.

(i) With respect to any matter disclosed pursuant to subsection (a) above, or if
an Event of Default has occurred and is continuing, or if Administrative Agent
reasonably believes either that NewPageHoldCo or any of its Subsidiaries has
breached any representation, warranty or covenant contained in Sections 4.14 or
5.9 of this Agreement or that there has been a material violation of
Environmental Laws at any Facility or by NewPageHoldCo or any of its
Subsidiaries at any other location, for the purposes of protecting the Lenders’
security interests and rights under the Credit Documents, the Administrative
Agent and its representatives shall have the right, but not the obligation, at
any reasonable time and after reasonable notice, to enter into and observe the
condition and operations of the Facilities.

 

93



--------------------------------------------------------------------------------

(ii) The exercise of the Administrative Agent’s rights under this subsection
(c) shall not constitute a waiver of any default by NewPageHoldCo or any
Subsidiary and shall not impose any liability on the Administrative Agent or any
of the Lenders. In no event will any site visit or observation by the
Administrative Agent be deemed a representation that Hazardous Materials are or
are not present in, on or under any of the Facilities, or that there has been or
will be compliance with any Environmental Law and the Administrative Agent shall
not be deemed to have made any representation or warranty to any party regarding
the truth, accuracy or completeness of any report or findings with regard
thereto. Without express written authorization, neither NewPageHoldCo nor any
other party shall be entitled to rely on any site visit, observation or
investigation by the Administrative Agent. The Administrative Agent and the
Lenders owe no duty of care to protect NewPageHoldCo or any other party against,
or to inform NewPageHoldCo or any other party of, any Hazardous Materials or any
other adverse condition affecting any of the Facilities. The Administrative
Agent may in its discretion disclose to NewPageHoldCo, or to any other party if
so required by law, any report or findings made as a result of, or in connection
with, any site visit, observation or investigation by the Administrative Agent.
If the Administrative Agent is required to disclose any such report or finding
to any third party pursuant to law, then the Administrative Agent shall provide
NewPageHoldCo prompt written notice of such disclosure and afford NewPageHoldCo
the opportunity to object or defend against such disclosure at its own and sole
cost; provided, that the failure of the Administrative Agent to give any such
notice or afford NewPageHoldCo the opportunity to object or defend against such
disclosure shall not result in any liability to the Administrative Agent.
NewPageHoldCo acknowledges that it or its Subsidiaries may be obligated to
notify relevant Governmental Authorities regarding the results of any site
visit, observation or investigation by the Administrative Agent and that such
reporting requirements are site and fact-specific, and are to be evaluated by
NewPageHoldCo without advice or assistance from the Administrative Agent.

(d) Privileged Documents. If counsel to NewPageHoldCo or its Subsidiaries
reasonably determines that provision to Administrative Agent of a document
otherwise required to be provided pursuant to this Section 5.9 (or any other
provision of this Agreement or any other Credit Document relating to
environmental matters) would jeopardize an applicable attorney-client or work
product privilege pertaining to such document, then NewPageHoldCo or its
Subsidiary shall not be obligated to deliver such document to Administrative
Agent but shall provide Administrative Agent with a notice identifying the
author and recipient of such document and generally describing the contents of
the document. Upon request of Administrative Agent, NewPageHoldCo and its
Subsidiaries shall take all reasonable steps necessary to provide Administrative
Agent with the factual information contained in any such privileged document.

 

94



--------------------------------------------------------------------------------

5.10. Subsidiaries. In the event that any Person becomes a Domestic Subsidiary
of NewPageCo after the Closing Date, NewPageCo shall (a) promptly cause such
Domestic Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement by executing and delivering to Administrative
Agent and Collateral Trustee a Counterpart Agreement, and (b) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 3.1(b), 3.1(i), 3.1(j), 3.1(m) and 3.1(n). In the event
that any Person becomes a Foreign Subsidiary of NewPageCo, and the ownership
interests of such Foreign Subsidiary are owned by NewPageCo or by any Domestic
Subsidiary thereof, NewPageCo shall, or shall cause such Domestic Subsidiary to,
deliver, all such documents, instruments, agreements, and certificates as are
similar to those described in Sections 3.1(b), and NewPageCo shall take, or
shall cause such Domestic Subsidiary to take, all of the actions referred to in
Section 3.1(j)(i) necessary to grant and to perfect a First Priority Lien in
favor of Collateral Trustee, for the benefit of Secured Parties, under the
Pledge and Security Agreement in 65% of such ownership interests. With respect
to each such Subsidiary, NewPageCo shall promptly send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of NewPageCo, and (ii) all of the data required
to be set forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of
NewPageCo; provided, such written notice shall be deemed to supplement
Schedule 4.1 and 4.2 for all purposes hereof.

5.11. Additional Material Real Estate Assets. In the event that after the
Closing Date any Credit Party acquires a Material Real Estate Asset (other than
with the proceeds of Indebtedness permitted by Section 6.1(j) and which is
subject to a Lien permitted by Section 6.2(m) (but only if and so long as the
terms of such Indebtedness prohibit the Liens otherwise required to be granted
pursuant to this Section 5.11)) or a Material Leasehold Interest or real
property owned or leased by any Credit Party on the Closing Date becomes a
Material Real Estate Asset or a Material Leasehold Interest and such interest
has not otherwise been made subject to the Lien of the Collateral Documents in
favor of Collateral Trustee, for the benefit of Secured Parties, then such
Credit Party, promptly but in any event not more than 60 days after acquiring
such Material Real Estate Asset or, if requested by the Administrative Agent or
the Collateral Trustee, such Material Leasehold Interest, shall take all such
actions and execute and deliver, or cause to be executed and delivered, all such
mortgages, documents, instruments, agreements, opinions and certificates similar
to those described in Sections 3.1(i), 3.1(j) and 3.1(k) (subject to the proviso
therein) with respect to each such Material Real Estate Asset or such Material
Leasehold Interest, and shall use commercially reasonable efforts to obtain a

 

95



--------------------------------------------------------------------------------

Landlord Consent and Estoppel Certificate in the case of a Material Leasehold
Interest, that the Administrative Agent or the Collateral Trustee shall
reasonably request to create in favor of Collateral Trustee, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority Lien in such Material Real Estate Asset or
Material Leasehold Interest. In addition to the foregoing, NewPageCo shall, at
the request of Requisite Lenders, deliver, from time to time, to Administrative
Agent such appraisals as are required by law or regulation of Real Estate Assets
or Material Leasehold Interests with respect to which Collateral Trustee has
been granted a Lien.

5.12. Interest Rate Protection. No later than 60 days following the Closing Date
and at all times thereafter, NewPageCo shall maintain, or caused to be
maintained, in effect one or more Interest Rate Agreements for a term of not
less than three years and otherwise in form and substance reasonably
satisfactory to Administrative Agent, which Interest Rate Agreements shall
effectively limit the Unadjusted Eurodollar Rate Component of the interest costs
to NewPageCo with respect to an aggregate notional principal amount such that
not less than 50% of the aggregate principal amount of the Indebtedness for
borrowed money of NewPageHoldCo and its Subsidiaries outstanding as of the
Closing Date (exclusive of the NewPageHoldCo PIK Notes) is either (i) subject to
such Interest Rate Agreements or (ii) fixed rate Indebtedness, in each case for
a period of not less than three years after the Closing Date.

5.13. Security Interests; Further Assurances. Promptly, upon the reasonable
request of the Administrative Agent, the Collateral Trustee or any Lender, at
NewPageCo’s expense, NewPageCo shall (i) execute, acknowledge and deliver, or
cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Collateral Documents or otherwise deemed by the Administrative Agent or
the Collateral Trustee reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
superior to and prior to the rights of all third Persons other than the holders
of Permitted Liens and subject to no other Liens except as permitted by the
applicable Collateral Document; (ii) deliver or cause to be delivered to the
Administrative Agent and the Collateral Trustee from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Trustee as the Administrative Agent and the Collateral Trustee shall reasonably
deem necessary to perfect or maintain the Liens on the Collateral pursuant to
the Collateral Documents; and (iii) upon the exercise by the Administrative
Agent, the Collateral Trustee or the Lenders of any power, right, privilege or
remedy pursuant to any Credit Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority,
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative

 

96



--------------------------------------------------------------------------------

Agent, the Collateral Trustee or the Lenders may be so required to obtain. If
the Administrative Agent, the Collateral Trustee or the Requisite Lenders
determine that they are required by law or regulation to have appraisals
prepared in respect of any Real Estate Asset of any Credit Party constituting
Collateral, NewPageCo shall provide to the Administrative Agent and Collateral
Trustee appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA and are otherwise in form and substance
satisfactory to the Administrative Agent and the Collateral Trustee.

5.14. Miscellaneous Business Covenants. Unless otherwise consented to by Agents
or Requisite Lenders:

(a) Non-Consolidation. NewPageHoldCo will and will cause each of its
Subsidiaries to: (i) maintain entity records and books of account separate from
those of any other entity which is an Affiliate of such entity; (ii) not
commingle its funds or assets with those of any other entity which is an
Affiliate of such entity (other than such funds of NewPageCo and its
Subsidiaries, which may be commingled (x) with each other in the ordinary course
of their cash management system, (y) with Corenso North America Corp. for a
period not to exceed six months from the Closing Date as described in the
Transition Services Agreement and (z) with Consolidated Water Power Company, for
a period not to exceed three months from the Closing Date); and (iii) provide
that its board of directors or other analogous governing body will hold all
appropriate meetings to authorize and approve such entity’s actions, which
meetings will be separate from those of other entities.

(b) Cash Management Systems. NewPageHoldCo and its Subsidiaries shall establish
and maintain cash management systems reasonably acceptable to the Administrative
Agent.

5.15. Information Regarding Collateral.

(a) Furnish to the Administrative Agent and the Collateral Trustee 15 days prior
written notice (in the form of an officer’s certificate), clearly describing any
of the following changes (i) in any Credit Party’s corporate name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties, (ii) in the location of any Credit Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral having a value in excess of $250,000 owned by it is
located (including the establishment of any such new office or facility),
(iii) in any Credit Party’s identity or corporate structure, (iv) in any Credit
Party’s Federal Taxpayer Identification Number or (v) in any Credit Party’s
jurisdiction of organization. NewPageCo agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order

 

97



--------------------------------------------------------------------------------

for the Collateral Trustee to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral.
NewPageCo agrees to provide to the Collateral Trustee such other information in
connection with such changes as the Collateral Trustee may reasonably request.
NewPageCo also agrees promptly to notify the Administrative Agent and the
Collateral Trustee if any material portion of the Collateral is damaged or
destroyed or taken by condemnation or other eminent domain proceeding.

(b) Each year, at the time of delivery of the Officer’s Certificate pursuant to
Section 5.1(o), deliver to the Collateral Trustee a copy of such Officer’s
Certificate and any attachments thereto.

5.16. Dissolution of Consolidated Papers International Leasing, L.L.C.. Each
Credit Party covenants that it will cause Consolidated Papers International
Leasing, L.L.C. to be dissolved in accordance with applicable law within
forty-five (45) days after the Closing Date.

5.17. Post-Closing Matters. The Credit Parties shall execute and deliver the
documents and complete the tasks set forth on Schedule 5.17, in each case within
the time limits specified on such schedule.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) (i) the Indebtedness under the Revolving Credit Agreement in an amount not
to exceed a principal amount equal to $500,000,000 in the aggregate,
(ii) (A) obligations with respect to any purchasing card or similar program and
(B) obligations with respect to treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services), in an
aggregate amount for items described in this clause (ii) not to exceed
$23,000,000, and (iii) the Obligations;

 

98



--------------------------------------------------------------------------------

(b) (i) Indebtedness of any Guarantor Subsidiary to NewPageCo or to any other
Guarantor Subsidiary, or of NewPageCo to any Guarantor Subsidiary;
(ii) Indebtedness of any Subsidiary of NewPageCo that is not a Guarantor to
NewPageHoldCo or NewPageCo or any Subsidiary of NewPageHoldCo in aggregate
principal amount that, together with Indebtedness under the proviso of
Section 6.1(h) and other Investments permitted by Section 6.7(b)(iii), does not
exceed $10,000,000 at any time; and (iii) Indebtedness of NewPageHoldCo or
NewPageCo or any Guarantor Subsidiary to any Subsidiary of NewPageHoldCo that is
not a Guarantor; provided, (A) to the extent requested by the Administrative
Agent or the Collateral Trustee, all such Indebtedness shall be evidenced by an
Intercompany Note and all such notes shall be subject to a First Priority Lien
pursuant to the Pledge and Security Agreement (except to the extent that the
Indebtedness is owed to a Foreign Subsidiary), (B) all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of 7.7 of this Agreement (or, if applicable,
the applicable promissory notes or an intercompany subordination agreement that
in any such case, is reasonably satisfactory to Administrative Agent), and
(C) any payment by any such Guarantor Subsidiary under any guaranty of the
Obligations shall result in a pro tanto reduction of the amount of any
Indebtedness owed by such Subsidiary to NewPageCo or to any of its Subsidiaries
for whose benefit such payment is made;

(c) (i)(x) the Senior Secured Floating Rate Notes Indebtedness in an amount not
to exceed a principal amount equal to $225,000,000 in the aggregate, (y) the
Senior Secured Fixed Rate Notes Indebtedness in an amount not to exceed a
principal amount equal to $350,000,000 in the aggregate in Senior Secured Fixed
Rate Notes and in an amount not to exceed a principal amount equal to
$456,000,000 in the aggregate in 2007 Senior Secured Fixed Rate Notes and
(z) the Senior Subordinated Notes Indebtedness in an amount not to exceed a
principal amount equal to $200,000,000 in the aggregate, and (ii) Indebtedness
of NewPageHoldCo with respect to the NewPageHoldCo PIK Note Indebtedness in an
aggregate amount not to exceed a principal amount equal to the sum of
$125,000,000 and the principal amount of NewPageHoldCo PIK Notes issued in
payment of accrued interest;

(d) Indebtedness incurred by NewPageCo or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with
Permitted Acquisitions or permitted dispositions of any business, assets or
Subsidiary of NewPageHoldCo or any of its Subsidiaries;

(e) Indebtedness of NewPageCo and/or its Subsidiaries which may be deemed to
exist pursuant to any guaranties, performance, surety, statutory or appeal bonds
or similar obligations incurred in the ordinary course of business;

 

99



--------------------------------------------------------------------------------

(f) Indebtedness of NewPageCo and/or its Subsidiaries in respect of netting
services, overdraft protections and otherwise in connection with deposit
accounts;

(g) guaranties of NewPageCo and/or its Subsidiaries in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of NewPageHoldCo and its Subsidiaries;

(h) guaranties by NewPageCo of Indebtedness of a Subsidiary or guaranties by a
Subsidiary of NewPageCo of Indebtedness of NewPageCo or a Subsidiary, in each
case, with respect to Indebtedness otherwise permitted to be incurred pursuant
to this Section 6.1; provided, that the aggregate amount of Indebtedness of
Subsidiaries of NewPageCo that are not Guarantors which has been guaranteed by
NewPageCo or any Guarantor Subsidiary, together with Indebtedness under clause
(b)(ii) and Investments permitted by Section 6.7(b)(iii), shall not exceed
$10,000,000 at any time;

(i) Existing Indebtedness not repaid or refinanced on the Closing Date and set
forth on Schedule 6.1;

(j) Indebtedness with respect to Capital Leases and purchase money Indebtedness
in an aggregate amount not to exceed at any time $50,000,000; provided, any such
Indebtedness (i) shall be secured only by the asset acquired in connection with
the incurrence of such Indebtedness, and (ii) shall constitute not less than 95%
of the aggregate consideration paid with respect to such asset;

(k) Indebtedness in connection with the repurchase otherwise permitted hereunder
of equity issued to current or former employees, executives or directors of a
Credit Party (including any promissory notes issued by a Credit Party to
repurchase equity of employees, executives or directors of a Credit Party)
permitted by Section 6.5(e)(i);

(l) Indebtedness under Hedge Agreements required pursuant to, and entered into
in accordance with, Section 5.12 or any Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes; provided that any
Hedge Agreement that could result in any uncovered short positions with respect
to commodities shall not be permitted pursuant to this clause (l);

(m) unsecured Indebtedness under the Commodities Hedge Agreement;

(n) unsecured Indebtedness in an amount not to exceed $80,000,000 in the
aggregate at any time outstanding (i) consisting of subordinated indebtedness of
NewPageCo or any of its Subsidiaries issued to a seller in connection with a
Permitted Acquisition and which is

 

100



--------------------------------------------------------------------------------

subordinated in right of payment to the Obligations and containing such other
terms, including with respect to tenor, covenants, events of default and
remedies satisfactory to the Administrative Agent, or (ii) incurred or assumed
by NewPageCo and its Subsidiaries as a result of Permitted Acquisition;

(o) obligations on account of non-current accounts payable which the applicable
Credit Party is contesting in good faith and by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
established and are being maintained in accordance with GAAP;

(p) the incurrence by any Foreign Subsidiary of NewPageHoldCo of Indebtedness
owing to Persons other than NewPageHoldCo and any of its Subsidiaries in an
aggregate principal amount (or accreted value, as applicable) at any time
outstanding, not to exceed the sum of $100,000,000;

(q) any extensions, renewals, refinancings or replacements of such Indebtedness
described in subsection (a), (c), (i), (j), (n) (but only as to clause
(ii) thereof), (o) or (t) of this Section 6.1 (subject to any limitations set
forth in such subsections) or described in this Subsection (q) (subject to any
limitations set forth above in the subsections under which the original
Indebtedness previously so extended, renewed, refinanced or replaced pursuant to
this subsection (q) was permitted), including renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement, provided that such refinancings and
extensions of any such Indebtedness shall be permitted only so long as the
covenants, events of default, subordination and terms and conditions thereof are
not less favorable to the obligor thereon or to the Lenders than the
Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended; provided, such Indebtedness permitted under this subsection shall not
(x) include Indebtedness of an obligor that was not an obligor with respect to
the Indebtedness being extended, renewed or refinanced, (y) exceed in a
principal amount the Indebtedness being renewed, extended or refinanced, accrued
cash interest payable thereon, premium (if any) thereon, other reasonable
amounts necessary to accomplish such extension, renewal or refinancing, and
reasonable fees and expenses incurred in connection therewith, or (z) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom;

(r) other unsecured Indebtedness of NewPageCo and its Subsidiaries (other than
Foreign Subsidiaries), in an aggregate amount not to exceed at any time
$75,000,000;

(s) guaranties by NewPageHoldCo of Indebtedness of NewPageCo and its
Subsidiaries in an aggregate amount, together with the guaranties permitted by
clause (h), Indebtedness under clause (b)(ii) and Investments permitted by
Section 6.7(b)(iii), not to exceed $20,000,000 at any time;

 

101



--------------------------------------------------------------------------------

(t) secured Indebtedness of a Person acquired in a Permitted Acquisition, or
which is secured by assets acquired in a Permitted Acquisition, which was in
existence at the time of such acquisition and not incurred in anticipation
thereof, in an aggregate principal amount not to exceed $20,000,000; and

(u) Indebtedness secured by a Lien on Second Lien Financing Collateral in an
aggregate principal amount not to exceed $150,000,000; provided, such amount may
be increased by an additional amount of up to $150,000,000, so long as, on the
date such additional Indebtedness is incurred and after giving effect thereto
and to the application of the proceeds thereof, the Total Leverage Ratio would
not exceed 3.50:1.00.

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 6.1, NewPageCo
may allocate and subsequently reallocate such Indebtedness to any one or more of
such subsections and in no event shall the same portion of Indebtedness be
deemed to utilize or be attributable to more than one item.

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of NewPageHoldCo or any
of its Subsidiaries, whether now owned or hereafter acquired, or any income or
profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
province or under any similar recording or notice statute, except:

(a) (i) Liens in favor of Collateral Trustee for the benefit of Secured Parties
granted pursuant to any Credit Document, (ii) Liens granted pursuant to the
Revolving Credit Agreement or any “Credit Document” as defined thereunder,
(iii) Liens in the Second Lien Financing Collateral securing the obligations and
indebtedness incurred pursuant to the Senior Secured Floating Rate Note
Documents, the Senior Secured Fixed Rate Note Documents, the 2007 Senior Secured
Fixed Rate Note Documents and Indebtedness incurred pursuant to Section 6.1(u),
and (iv) Liens securing Indebtedness permitted by Section 6.1(q) that extends,
renews, refinances or replaces any Indebtedness described in clause (ii) or
(iii) of this subsection (a), or that was previously incurred pursuant to
Section 6.1(q) to refinance such Indebtedness, so long as such Liens do not
extend to any assets other than those securing such Indebtedness at the time of
any such extension, renewal, refinancing or replacement and are subject to the
terms of the Intercreditor Agreement;

 

102



--------------------------------------------------------------------------------

(b) Liens for Taxes that are not yet required to be paid pursuant to
Section 5.3;

(c) statutory Liens of landlords, carriers, warehousemen, mechanics, repairmen,
workmen, suppliers and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 401 (a)(29) or 412(n) of the Internal
Revenue Code or by ERISA), in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) Any state of facts an accurate survey would disclose, public and private
roads, timber cutting and hauling contracts, timber sales contracts,
prescriptive easements or adverse possession claims, minor encumbrances,
easements or reservations of, or rights of others for, pursuant to any leases,
licenses, rights-of-ways or other similar agreements or arrangements,
development, air or water rights, sewers, electric lines, telegraph and
telephone lines and other utility lines, pipelines, service lines, railroad
lines, improvements and structures located on, over or under any real property,
drains, drainage ditches, culverts, electric power or gas generating or
co-generation, storage and transmission facilities and other similar purposes or
minor defects or irregularities in title, in each case which, individually or in
the aggregate, do not and will not materially adversely affect the value of the
subject property or interfere in any material respect with the ordinary conduct
of the business of NewPageCo or any of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real or
personal property which is not a Capital Lease and any leases or subleases
granted by NewPageCo or any of its Subsidiaries in the ordinary course of their
respective businesses that are not otherwise prohibited by this Agreement and
not interfering in any material respect with the business of NewPageCo or such
Subsidiary;

 

103



--------------------------------------------------------------------------------

(g) Liens solely on any cash earnest money deposits made by NewPageCo or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
for a Permitted Acquisition;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities or freight handlers or
forwarders to secure payment of customs duties in connection with the
importation of goods;

(j) any zoning or similar law or right reserved to or vested in any Governmental
Authority;

(k) licenses and sublicenses of patents, trademarks and other intellectual
property rights granted by NewPageHoldCo or any of its Subsidiaries in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of the business of NewPageCo or such Subsidiary;

(l) Liens described in Schedule 6.2 or on any title report delivered pursuant to
Section 3.1(i)(iii);

(m) Liens securing Indebtedness permitted pursuant to 6.1(j); provided, any such
Lien shall encumber only the asset acquired, constructed or improved with the
proceeds of such Indebtedness;

(n) any attachment or judgment Lien not constituting an Event of Default under
Section 8.1(h) so long as the enforcement of any such Lien on any Collateral is
stayed;

(o) customary security deposits under operating leases in the ordinary course of
business;

(p) customary rights of set off, bankers’ lien, refund or charge back under
deposit agreements, the UCC or common law of banks or other financial
institutions where NewPageCo or any of its Subsidiaries maintains deposits
(other than deposits intended as cash collateral) in the ordinary course of
business;

(q) Liens to secure Indebtedness permitted by Section 6.1(p); provided that such
Liens shall be limited solely to the assets of the Foreign Subsidiary obligated
with respect to such Indebtedness;

 

104



--------------------------------------------------------------------------------

(r) Liens in favor of NewPageHoldCo or any Subsidiary;

(s) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with NewPageHoldCo or a Subsidiary thereof or at
the time NewPageHoldCo or one of its Subsidiaries acquires the Capital Stock of
such Person and Liens securing Indebtedness permitted by Section 6.1(t) and not
encumbering any Revolving Credit Collateral (as defined in the Intercreditor
Agreement); provided, that such Liens were in existence prior to and were not
incurred in connection with or in contemplation of, such merger or consolidation
or acquisition and do not extend to any assets other than the assets acquired
by, or the assets of, the Person merged into or consolidated with or acquired by
NewPageHoldCo or it Subsidiaries;

(t) Liens securing Indebtedness from extensions, renewals or replacements, in
whole or in part, of any Lien described in clause (s) of this Section 6.2;
provided, that any such extension, renewals or replacement is no more
restrictive in any material respect than the Lien so extended, renewed or
replaced and does not extend to any additional property or assets;

(u) Customary rights of first refusal, “tag-along” and “drag-along” rights, and
put and call arrangements under joint venture agreements; and

(v) other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $20,000,000 at any time outstanding.

6.3. Equitable Lien. If any Credit Party or any of its Subsidiaries shall create
or assume any Lien upon any of its properties or assets, whether now owned or
hereafter acquired, other than Permitted Liens, it shall make or cause to be
made effective provisions whereby the Obligations will be secured by such Lien
equally and ratably with any and all other Indebtedness secured thereby as long
as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not otherwise permitted
hereby.

6.4. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness (and Indebtedness
permitted by Section 6.1(u)) or to be sold pursuant to an executed agreement
with respect to a permitted Asset Sale, (b) each of the Revolving Credit
Agreement, the NewPageHoldCo PIK Note Indenture, the Senior Secured Floating
Rate Notes Indenture, the Senior Secured Fixed Rate Notes Indenture and the 2007
Supplemental Indenture, in each case, as in effect on the date hereof and
(c) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such

 

105



--------------------------------------------------------------------------------

Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be) no Credit Party nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired.

6.5. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries through any manner or means or through any other Person to,
directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except that:

(a) (i) NewPageCo may make regularly scheduled payments of interest in respect
of the Senior Secured Floating Rate Notes, the Senior Secured Fixed Rate Notes
and the 2007 Senior Secured Fixed Rate Notes, and the Senior Subordinated Notes
in accordance with the terms of, and only to the extent required by, and subject
to any applicable subordination provisions contained in, the indenture or other
agreement pursuant to which any such Indebtedness was issued, and NewPageCo may
make repayments and prepayments required or permitted pursuant to the terms of
the Revolving Credit Agreement and (ii) so long as no Default or Event of
Default shall have occurred and be continuing NewPageHoldCo may make mandatory
prepayments or mandatory redemptions of the NewPageHoldCo PIK Notes pursuant to
the terms thereof with any proceeds from a capital contribution to, or the
issuance of any Capital Stock of, NewPageHoldCo (other than proceeds of
Permitted Cure Securities);

(b) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, NewPageCo may make Restricted Junior
Payments to NewPageHoldCo in an aggregate amount not to exceed $4,000,000 (or
after the occurrence of an IPO, $6,000,000) in any Fiscal Year, to the extent
necessary to permit NewPageHoldCo and SuperHoldCo to pay general administrative
costs and expenses, and out-of-pocket legal, accounting, filing and other
general corporate overhead costs, so long as NewPageHoldCo or SuperHoldCo, as
the case may be, applies the amount of any such Restricted Junior Payment for
such purpose;

(c) Subsidiaries of NewPageCo may make Restricted Junior Payments (i) to
NewPageCo or to any parent entity of such Subsidiary which is a Subsidiary and
(ii) on a pro rata basis to the other equity holders of such Subsidiary;

(d) for so long as NewPageCo or NewPageHoldCo is a member of a group filing a
consolidated or combined tax return with any direct or indirect parent of
NewPageCo or NewPageHoldCo, NewPageCo and NewPageHoldCo may make payments to
such direct or indirect parent in respect of an allocable portion of the tax
liabilities of such group that is attributable to NewPageHoldCo or NewPageCo, as
the case may be, and its Subsidiaries (“Tax Payments”) and to pay franchise or
similar taxes and fees of such direct or indirect parent

 

106



--------------------------------------------------------------------------------

required to maintain such direct or indirect parent’s corporate existence;
provided that such Tax Payments shall not exceed the lesser of (i) the amount of
the relevant tax (including any penalties and interest) that NewPageHoldCo or
NewPageCo, as the case may be, would owe if it were filing a separate tax return
(or a separate consolidated or combined return with its Subsidiaries that are
members of the consolidated or combined group), taking into account any
carryovers and carrybacks of tax attributes (such as net operating losses) of
NewPageHoldCo or NewPageCo, as the case may be, and such Subsidiaries from other
taxable years and (ii) the net amount of the relevant tax that the direct or
indirect parent actually owes to the appropriate taxing authority; provided
further that any Tax Payments received from NewPageHoldCo or NewPageCo shall be
paid over to the appropriate taxing authority within 60 days of the direct or
indirect parent’s receipt of such Tax Payments or refunded to NewPageHoldCo or
NewPageCo, as the case may be;

(e) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, NewPageCo may make Restricted Junior
Payments to NewPageHoldCo, and NewPageHoldCo may make Restricted Junior Payments
to SuperHoldCo, to the extent necessary to permit NewPageHoldCo and SuperHoldCo
to:

(i) repurchase, redeem or otherwise acquire or retire shares of, or options or
warrants to purchase shares of, Capital Stock of NewPageHoldCo or SuperHoldCo
from current or former employees, consultants, officers or directors of
SuperHoldCo, NewPageHoldCo, NewPageCo or any Subsidiaries thereof or their
respective estates, spouses, former spouses, family members or other permitted
transferees, in an aggregate amount not to exceed $30,000,000 in any calendar
year (plus any additional amount used to repurchase, redeem or otherwise acquire
or retire any such Capital Stock in the form of or from with proceeds of
unsecured subordinated Indebtedness of NewPageCo which shall be subordinated in
right of payment to the Obligations and on terms reasonably satisfactory to the
Administrative Agent); provided, that NewPageCo may carry over and make in
subsequent calendar years, in addition to the amounts permitted for such
calendar year, the amount of such purchases, redemptions or other acquisitions
or retirements for value permitted to have been made but not made in any
preceding calendar year; provided further that such amount in any calendar year
may be increased by an amount not to exceed (A) the net cash proceeds from the
sale of equity or other beneficial ownership interests of NewPageCo (or
NewPageHoldCo, SuperHoldCo or any other direct or indirect parent of
NewPageHoldCo to the extent such net cash proceeds are contributed to the common
equity of NewPageCo) to employees, officers, directors or consultants of
SuperHoldCo, NewPageHoldCo, NewPageCo and the Subsidiaries or NewPageHoldCo that
occurs after the date of this Agreement (to the extent the cash proceeds from
the sale of such equity or other beneficial ownership interests have not

 

107



--------------------------------------------------------------------------------

otherwise been applied to the payment of Restricted Junior Payments) plus
(B) the cash proceeds of key man life insurance policies received by NewPageCo
and its Subsidiaries after the date of this Agreement less any amounts
previously applied to the payment of Restricted Junior Payments pursuant to this
clause (e);

(ii) (A) substantially concurrently with the consummation of any IPO, pay
dividends or repurchase or redeem equity interests (or options or warrants to
purchase equity interests) in an aggregate amount not to exceed $50,000,000, and
(B) after the occurrence of any such IPO, so long (x) as the Total Leverage
Ratio as of the end of the most recently ended Fiscal Quarter prior to such
payment was less than 3.50 to 1.00 and (y) after giving effect to any
such payment Excess Availability (as defined in the Revolving Credit Agreement)
shall be at least $75,000,000, pay dividends or repurchase or redeem equity
interests (or options or warrants to purchase equity interests) during any
Fiscal Year in an aggregate amount not to exceed 50% of Consolidated Excess Cash
Flow for the immediately preceding Fiscal Year; and

(iii) repurchase, redeem or otherwise acquire or retire the NewPageHoldCo PIK
Notes, any Senior Secured Floating Rate Notes, any Senior Secured Fixed Rate
Notes, any 2007 Senior Secured Fixed Rate Notes or any Senior Subordinated Notes
with (x) the amount of Net Asset Sale Proceeds received from any Asset Sale that
is not otherwise required to be used to repay Indebtedness or reinvested in
assets used or useful in a Permitted Business and (y) an amount equal to
Consolidated Excess Cash Flow during the immediately preceding Fiscal Year (and
that is not otherwise required to be used to repay Indebtedness or used to pay a
dividend or repurchase or redeem equity interests pursuant to clause (e)(ii)
above); provided that no such repurchase, redemption, acquisition or retirement
may be made in reliance on this clause (e)(iii) unless (1) the Senior Leverage
Ratio as of the end of the most recently ended Fiscal Quarter prior to such
repurchase, redemption, acquisition or retirement, was less than or equal to
2.50 to 1.00 and (2) the aggregate amount paid in connection with all such
repurchases, redemptions, acquisitions and retirements pursuant to this clause
(e)(iii) shall not exceed $375,000,000;

(f) the repurchase of Capital Stock deemed to occur upon any “cashless” exercise
of stock options, warrants or other convertible securities;

(g) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the redemption, repurchase or other
acquisition for value of any Capital Stock of any Subsidiary that is held by a
Person that is not an Affiliate of NewPageCo to the extent required to satisfy
applicable laws, rules or regulations; provided, that the consideration for such
redemption, repurchase or other acquisition shall not exceed $2,000,000 during
the term of this Agreement;

 

108



--------------------------------------------------------------------------------

(h) repayments of the Revolving Credit Agreement, the NewPageHoldCo PIK Notes,
the Senior Secured Floating Rate Notes, the Senior Secured Fixed Rate Notes, the
2007 Senior Secured Fixed Rate Notes or the Senior Subordinated Notes in
connection with any refinancing thereof permitted pursuant to Section 6.1(q);

(i) payments made to officers, directors, consultants or employees of NewPageCo
or Stora Enso North America Inc., and their respective subsidiaries on or about
the Closing Date in an amount not to exceed $6,000,000;

(j) payments to NewPageHoldCo and SuperHoldCo to permit NewPageHoldCo and
SuperHoldCo to pay reasonable accounting, legal and administrative expenses
incurred in connection with NewPageHoldCo’s obligations under the NewPageHoldCo
PIK Notes and SuperHoldCo’s obligations under the SuperHoldCo PIK Notes (other
than principal and interest thereon) and the related registration rights
agreement when due, in an aggregate amount not to exceed $3,000,000 per annum;
and

(k) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, upon the occurrence of an IPO (and
substantially concurrently therewith), NewPageHoldco may use the proceeds of
such IPO to (1) prepay the NewPageHoldco PIK Notes and/or (2) make Restricted
payments to SuperHoldco to enable SuperHoldco to prepay the SuperHoldco PIK
Notes (so long as SuperHoldco applies the proceeds of such Restricted Payment to
such purpose).

6.6. Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
NewPageCo to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by NewPageCo or any other Subsidiary of
NewPageCo, (b) repay or prepay any Indebtedness owed by such Subsidiary to
NewPageCo or any other Subsidiary of NewPageCo, (c) make loans or advances to
NewPageCo or any other Subsidiary of NewPageCo, or (d) transfer any of its
property or assets to NewPageCo or any other Subsidiary of NewPageCo other than
restrictions (i) existing under this Agreement, (ii) in the Revolving Credit
Agreement, the NewPageHoldCo PIK Note Documents, the Senior Secured Floating
Rate Note Documents, the Senior Secured Fixed Rate Note Documents, the 2007
Senior Secured Fixed Rate Note Documents or the Senior Subordinated Note
Documents as in effect on the Closing Date or as modified in accordance with
this Agreement, or in any documents pursuant to which any Indebtedness permitted
by Section 6.1(u) is issued so long as such restrictions are not

 

109



--------------------------------------------------------------------------------

greater than those in the Senior Secured Floating Rate Note Documents and the
Senior Secured Fixed Rate Note Documents, (iii) in agreements evidencing
Indebtedness permitted by Section 6.1(j) that impose restrictions on the
property so acquired, (iv) in agreements evidencing Indebtedness permitted by
Section 6.1(p) that impose restrictions on the Foreign Subsidiary obligated on
such Indebtedness, (v) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, asset
or stock sale agreements, joint venture agreements and similar agreements
otherwise permitted hereunder, entered into in the ordinary course of business,
(vi) in agreements or instruments that prohibit the payment of dividends or the
making of other distributions with respect to any Capital Stock of a Person
other than on a pro rata basis, (vii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement,
(viii) in any instrument governing Indebtedness or Capital Stock of a Person
acquired by NewPageHoldCo or one of its Subsidiaries as in effect at the time of
such acquisition (except to the extent such Indebtedness or Capital Stock was
incurred or issued in connection with or in contemplation of such acquisition),
so long as the encumbrance or restriction thereunder is not applicable to any
Person, or the properties or assets of any Person, other than the Person or
property or assets of the Person so acquired, (ix) in agreements set forth on
Schedule 6.6, (x) arising under applicable laws, rules, regulations or orders,
and (xi) any encumbrance or restriction imposed by any amendments,
modifications, restatements, increases, supplements, refundings, replacements,
or refinancings of the contracts, instruments or obligations referred to in
clauses (ii) through (ix) above; provided that the encumbrances or restrictions
in such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are not materially more
restrictive, in the good faith judgment of the Board of Directors of NewPageCo,
taken as a whole, than the encumbrances or restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

6.7. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents and, in the case of any Subsidiary
of NewPageHoldCo organized or operating in any country that is a member of the
Organization for Economic Co-operation and Development, Foreign Cash Equivalents
with respect to such country;

(b) (i) Investments owned as of the Closing Date in any Subsidiary;
(ii) Investments made after the Closing Date in any Wholly-Owned Guarantor
Subsidiary, and (iii) Investments made after the Closing Date in any Subsidiary
of NewPageCo that is not a Guarantor Subsidiary that, together with Indebtedness
under Section 6.1(b)(ii) and the proviso of 6.1(h) does not exceed $10,000,000
at any time in the aggregate;

 

110



--------------------------------------------------------------------------------

(c) Investments (i) received in satisfaction or partial satisfaction of
delinquent accounts and disputes with customers or suppliers of such Person in
the ordinary course of business; (ii) acquired as a result of foreclosure of a
Lien securing an Investment or the transfer of the assets subject to such Lien
in lieu of foreclosure and (iii) consisting of deposits, prepayments and other
credits to suppliers made in the ordinary course of business consistent with the
past practices of NewPageHoldCo and its Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.1(b);

(e) [Reserved];

(f) loans and advances to employees of NewPageHoldCo and its Subsidiaries made
in the ordinary course of business not to exceed $10,000,000 in the aggregate at
any one time outstanding and payroll, travel and similar advances to employees
to cover matters that are expected at the time of such advances ultimately to be
treated as expenses for accounting purposes and that are made in the ordinary
course of business;

(g) Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 6.9;

(h) Investments described in Schedule 6.7 and renewals or extensions of any such
Investment to the extent not involving any additional Investments other than as
the result of the accrual or accretion of interest or original issue discount or
the issuance of pay-in-kind securities, in each case pursuant to the terms of
such Investments as in effect on the date of this Agreement;

(i) extensions of credit to customers or advances, deposits and payments to or
with suppliers, lessors or utilities or for workers’ compensation, in each case,
in the ordinary course of business that are recorded as accounts receivable,
prepaid expenses or deposits on the balance sheet of NewPageCo and its
Subsidiaries prepared in accordance with GAAP;

(j) Investments constituting non-Cash consideration received by NewPageCo or any
of its Subsidiaries in connection with permitted Asset Sales and other sales and
dispositions permitted under Section 6.9;

(k) Investments under Hedge Agreements to the extent permitted under Section 6.1
and Investments under the Commodities Hedge Agreement;

 

111



--------------------------------------------------------------------------------

(l) Investments consisting of loans by NewPageCo to NewPageHoldCo or by
NewPageHoldCo to SuperHoldCo for purposes otherwise permitted under Section 6.5
to be distributed to NewPageHoldCo or SuperHoldCo, as applicable;

(m) loans, guarantees of loans, advance, and other extensions of credit to
current and former officers, directors, employees, and consultants of
NewPageHoldCo, a Subsidiary of NewPageHoldCo, SuperHoldCo or any other direct or
indirect parent of NewPageHoldCo for the purpose of permitting such Persons to
purchase Capital Stock of NewPageCo, NewPageHoldCo, SuperHoldCo or any other
direct or indirect parent of NewPageHoldCo, not to exceed $10,000,000 in
aggregate outstanding at any time;

(n) purchases of the Rumford JV Interests for aggregate consideration for all
such purchases not to exceed $50,000,000;

(o) Investments resulting from a Permitted Acquisition, which Investments at the
time of such acquisition were held by the acquired Person and were not acquired
in contemplation of the acquisition of such Person; and

(p) other Investments in an aggregate amount not to exceed at any time
$20,000,000.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.5.

6.8. Financial Covenants.

(a) Interest Coverage Ratio. NewPageHoldCo shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending March 31, 2008, to be less than the correlative ratio
indicated:

 

Fiscal Quarter

   Interest
Coverage
Ratio

1st Fiscal Quarter 2008

   1.75:1.00

2nd Fiscal Quarter 2008

   1.75:1.00

3rd Fiscal Quarter 2008

   1.75:1.00

 

112



--------------------------------------------------------------------------------

Fiscal Quarter

   Interest
Coverage
Ratio

4th Fiscal Quarter 2008

   1.75:1.00

1st Fiscal Quarter 2009

   1.75:1.00

2nd Fiscal Quarter 2009

   1.75:1.00

3rd Fiscal Quarter 2009

   1.75:1.00

4th Fiscal Quarter 2009

   2.00:1.00

1st Fiscal Quarter 2010

   2.00:1.00

2nd Fiscal Quarter 2010

   2.00:1.00

3rd Fiscal Quarter 2010

   2.00:1.00

4th Fiscal Quarter 2010 and each Fiscal Quarter thereafter

   2.50:1.00

(b) Fixed Charge Coverage Ratio. NewPageHoldCo shall not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending March 31, 2008, to be less than the correlative ratio
indicated:

 

Fiscal Quarter

   Fixed
Charge
Coverage
Ratio

1st Fiscal Quarter 2008

   1.00:1.00

2nd Fiscal Quarter 2008

   1.00:1.00

3rd Fiscal Quarter 2008

   1.00:1.00

4th Fiscal Quarter 2008

   1.00:1.00

1st Fiscal Quarter 2009 and each Fiscal Quarter thereafter

   1.10:1.00

 

113



--------------------------------------------------------------------------------

(c) Total Leverage Ratio. NewPageHoldCo shall not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending March 31, 2008, to exceed the correlative ratio indicated:

 

Fiscal Quarter

   Total
Leverage
Ratio

1st Fiscal Quarter 2008

   6.00:1.00

2nd Fiscal Quarter 2008

   6.00:1.00

3rd Fiscal Quarter 2008

   6.00:1.00

4th Fiscal Quarter 2008

   5.75:1.00

1st Fiscal Quarter 2009

   5.75:1.00

2nd Fiscal Quarter 2009

   5.75:1.00

3rd Fiscal Quarter 2009

   5.50:1.00

4th Fiscal Quarter 2009

   5.00:1.00

1st Fiscal Quarter 2010

   5.00:1.00

2nd Fiscal Quarter 2010

   5.00:1.00

3rd Fiscal Quarter 2010

   4.50:1.00

4th Fiscal Quarter 2010

   4.25:1.00

1st Fiscal Quarter 2011

   4.25:1.00

2nd Fiscal Quarter 2011

   4.25:1.00

3rd Fiscal Quarter 2011

   4.25:1.00

4th Fiscal Quarter 2011

   4.00:1.00

1st Fiscal Quarter 2012

   4.00:1.00

 

114



--------------------------------------------------------------------------------

Fiscal Quarter

   Total
Leverage
Ratio

2nd Fiscal Quarter 2012

   4.00:1.00

3rd Fiscal Quarter 2012

   4.00:1.00

4th Fiscal Quarter 2012 and each Fiscal Quarter thereafter

   3.75:1.00

(d) Senior Leverage Ratio. NewPageHoldCo shall not permit the Senior Leverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending March 31, 2008, to exceed the correlative ratio indicated:

 

Fiscal Quarter

   Senior
Leverage
Ratio

1st Fiscal Quarter 2008

   3.50:1.00

2nd Fiscal Quarter 2008

   3.50:1.00

3rd Fiscal Quarter 2008

   3.50:1.00

4th Fiscal Quarter 2008

   3.25:1.00

1st Fiscal Quarter 2009

   3.25:1.00

2nd Fiscal Quarter 2009

   3.25:1.00

3rd Fiscal Quarter 2009

   2.75:1.00

4th Fiscal Quarter 2009

   2.50:1.00

1st Fiscal Quarter 2010

   2.50:1.00

2nd Fiscal Quarter 2010

   2.50:1.00

3rd Fiscal Quarter 2010

   2.25:1.00

 

115



--------------------------------------------------------------------------------

Fiscal Quarter

   Senior
Leverage
Ratio

4th Fiscal Quarter 2010

   1.75:1.00

1st Fiscal Quarter 2011

   1.75:1.00

2nd Fiscal Quarter 2011

   1.75:1.00

3rd Fiscal Quarter 2011

   1.75:1.00

4th Fiscal Quarter 2011

   1.50:1.00

1st Fiscal Quarter 2012

   1.50:1.00

2nd Fiscal Quarter 2012

   1.50:1.00

3rd Fiscal Quarter 2012

   1.50:1.00

4th Fiscal Quarter 2012 and each Fiscal Quarter thereafter

   1.25:1.00

(e) Maximum Consolidated Capital Expenditures. NewPageHoldCo shall not, and
shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year indicated below, in an aggregate amount for
NewPageHoldCo and its Subsidiaries in excess of the corresponding amount set
forth below opposite such Fiscal Year; provided, that (x) if the aggregate
amount of Consolidated Capital Expenditures for any Fiscal Year shall be less
than the amount set forth in the table below for such Fiscal Year (before any
carryover), then such shortfall may be added to the amount of Consolidated
Capital Expenditures permitted for the immediately succeeding (but not any
other) Fiscal Year and (y) in determining whether any amount is available for
carryover, the amount expended in any Fiscal Year shall first be deemed to be
from the amount allocated to such year before any carryover:

 

Fiscal Year

  

Consolidated

Capital Expenditures

2008

   $ 300,000,000

2009 and each Fiscal Year thereafter

   $ 250,000,000

 

116



--------------------------------------------------------------------------------

If at the end of any Fiscal Quarter the Total Leverage Ratio as of the end of
such Fiscal Quarter shall be 3.50:1.00 or less then NewPageCo and its
Subsidiaries may make or incur Consolidated Capital Expenditures during such
Fiscal Quarter in addition to those otherwise permitted by this Section 6.8(e).

(f) Certain Calculations. With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.8 or for purposes of calculating the pro forma Total Leverage
Ratio pursuant to Section 6.1(u), Consolidated Adjusted EBITDA and the
components of Consolidated Fixed Charges shall be calculated with respect to
such period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of
NewPageCo) using the historical audited financial statements of any business so
acquired or to be acquired or sold or to be sold and the consolidated financial
statements of NewPageHoldCo and its Subsidiaries which shall be reformulated as
if such Subject Transaction, and any Indebtedness incurred or repaid in
connection therewith, or the Indebtedness for which the pro forma Total Leverage
Ratio is being calculated, had been consummated or incurred or repaid at the
beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Term Loans incurred during such period).

(g) Right to Cure. Notwithstanding anything to the contrary contained in this
Section 6.8, in the event that any Credit Party would otherwise be in default of
any financial covenant set forth in this Section 6.8, until the 10th day
subsequent to delivery of the related Compliance Certificate, NewPageHoldCo
shall have the right, but in any event no more than (i) two (2) times in any
twelve-month period and (ii) four (4) times from the Closing Date to the

 

117



--------------------------------------------------------------------------------

date of determination, to issue Permitted Cure Securities for cash or otherwise
receive cash contributions to the capital of NewPageHoldCo (which proceeds and
contributions will be contributed to the common equity capital of NewPageCo), in
either case in an aggregate amount equal to the lesser of (a) the amount
necessary to cure the relevant failure to comply with all the applicable
financial covenants and (b) $50,000,000, (collectively, the “Cure Right”), and
upon the receipt by NewPageCo of such cash (the “Cure Amount”) pursuant to the
exercise of such Cure Right such financial covenants shall be recalculated
giving effect to the following pro forma adjustments:

(i) Consolidated Adjusted EBITDA shall be increased, in accordance with the
definition thereof, solely for the purpose of measuring the financial covenants
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount;

(ii) if, after giving effect to the foregoing recalculations, the Credit Parties
shall then be in compliance with the requirements of all financial covenants set
forth in this Section 6.8, the Credit Parties shall be deemed to have satisfied
the requirements thereof as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default thereof which had occurred shall be deemed
cured for all purposes of the Agreement; and

(iii) to the extent that the Cure Amount proceeds are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for
purposes of calculating the Senior Leverage Ratio or the Total Leverage Ratio
for the period with respect to which such Compliance Certificate applies.

6.9. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
supplies, intellectual property, materials and equipment and Capital
Expenditures in the ordinary course of business) the business, or all or
substantially all of the property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

(a) any Subsidiary of NewPageCo may be merged with or into NewPageCo or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to NewPageCo or any Guarantor Subsidiary; provided, in the case of
such a merger, NewPageCo or such Guarantor Subsidiary, as applicable shall be
the continuing or surviving Person, and any Subsidiary of NewPageHoldCo which is
not a Guarantor Subsidiary may be merged with or into any Wholly-Owned
Subsidiary which is not a Guarantor Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions to any Wholly-Owned Subsidiary which is not a
Guarantor Subsidiary;

 

118



--------------------------------------------------------------------------------

(b) sales, leases, licenses or other dispositions of assets that do not
constitute Asset Sales and sales or other dispositions of equipment that is
obsolete, worn-out, condemned or no longer used or useful in the business of
NewPageHoldCo, NewPageCo or any of its Subsidiaries and other assets set forth
in Schedule 6.9;

(c) Asset Sales by NewPageCo or any of its Subsidiaries, the proceeds of which
(valued at the principal amount thereof in the case of non-Cash proceeds
consisting of notes or other debt Securities and valued at fair market value in
the case of other non-Cash proceeds) do not exceed $400,000,000 in the aggregate
for all such Asset Sales from and after the Closing Date; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of NewPageCo (or similar governing body)), (2) no less than 80%
thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall
be applied as required by Section 2.14;

(d) Permitted Acquisitions, the consideration for which constitutes less than
$300,000,000 in the aggregate from the Closing Date to the date of
determination;

(e) Investments made in accordance with Section 6.7; and

(f) prior to receipt of notice from the Administrative Agent or the Collateral
Trustee given after the occurrence of an Event of Default, the settlement or
write-off of accounts receivable or sale of overdue accounts receivable for
collection in the ordinary course of business consistent with past practice.

6.10. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries,

 

119



--------------------------------------------------------------------------------

except to qualify directors if required by applicable law and except for
Permitted Collateral Liens; or (b) permit any of its Subsidiaries directly or
indirectly to sell, assign, pledge or otherwise encumber or dispose of any
Capital Stock of any of its Subsidiaries, except to another Credit Party
(subject to the restrictions on such disposition otherwise imposed hereunder),
or to qualify directors if required by applicable law and except for Permitted
Collateral Liens.

6.11. Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed) having a fair market value in excess of
$50,000,000 in the aggregate for all such property subjected to any lease
described in this Section, whether now owned or hereafter acquired, which such
Credit Party (a) has sold or transferred or is to sell or to transfer to any
other Person (other than NewPageHoldCo or any other Credit Party), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than NewPageHoldCo or any other Credit Party) in connection with
such lease.

6.12. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
NewPageHoldCo or any of its Subsidiaries, on terms that are less favorable to
NewPageHoldCo or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not such a holder or Affiliate;
provided, the foregoing restriction shall not apply to (a) any transaction
between NewPageCo and any Guarantor Subsidiary; (b) reasonable and customary
fees paid to members of the board of directors (or similar governing body) of
NewPageHoldCo and its Subsidiaries; (c) compensation arrangements for officers
and other employees of NewPageHoldCo and its Subsidiaries entered into in the
ordinary course of business; (d) transactions described in Schedule 6.12;
(e) reimbursement of expenses on or about the Closing Date incurred by Sponsor
or its Affiliates in connection with the Stora Enso Acquisition and any other
Closing Date Related Transactions; and (f) transactions between NewPageHoldCo
and such Affiliates that are expressly permitted by Sections 6.5 or 6.7.

6.13. Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than a Permitted Business.

6.14. Permitted Activities of NewPageHoldCo. NewPageHoldCo shall not (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness and obligations under the Related
Agreements; (b) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired by it other than the Liens

 

120



--------------------------------------------------------------------------------

created under the Collateral Documents to which it is a party or permitted
pursuant to Section 6.2; (c) engage in any business or activity or own any
assets other than (i) holding 100% of the Capital Stock of NewPageCo,
(ii) performing its obligations and activities incidental thereto under the
Credit Documents, and to the extent not inconsistent therewith, the Related
Agreements; and (iii) making Restricted Junior Payments to the extent permitted
by this Agreement; (d) consolidate with or merge with or into, or convey,
transfer or lease all or substantially all its assets to, any Person (other than
a merger or consolidation with SuperHoldCo so long the survivor of such merger
or consolidation (x) shall be in compliance with this Section 6.14, and (y) if
such survivor is SuperHoldCo, it shall expressly agree to be bound by the terms
and provisions of this Agreement, including the restrictions set forth in this
Section 6.14 as if it were NewPageHoldCo, and expressly agree in writing to
assume all of the obligations of NewPageHoldCo under this Agreement and the
other Credit Documents, including the pledge of 100% of the Capital Stock of
NewPageCo pursuant thereto); (e) sell or otherwise dispose of any Capital Stock
of any of its Subsidiaries except as permitted under Section 6.9; (f) create or
acquire any Subsidiary or make or own any Investment in any Person other than
NewPageCo; or (g) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

6.15. Amendments or Waivers of Certain Related Agreements. Except as otherwise
provided in the Intercreditor Agreement, no Credit Party shall nor shall it
permit any of its Subsidiaries to, agree to any material amendment, restatement,
supplement or other modification to, or waiver of, any of its material rights
under any Related Agreement after the Closing Date if the effect of such
amendment, restatement, supplement, modification or waiver would be adverse to
any Credit Party or Lender (or, in the case of the Stora Enso Purchase Agreement
or Fiber Supply Agreements, materially adverse to any Credit Party or Lender)
without in each case obtaining the prior written consent of Requisite Lenders to
such amendment, restatement, supplement or other modification or waiver;
provided, the foregoing shall not prohibit the sale, transfer, conveyance or
other disposition of the Commodities Hedge Agreement.

6.16. Amendments or Waivers with respect to NewPageHoldCo PIK Note Documents or
Senior Subordinated Notes Indebtedness. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, amend or otherwise change the terms of any
Senior Subordinated Notes Indebtedness or NewPageHoldCo PIK Note Indebtedness,
or make any payment consistent with an amendment thereof or change thereto, if
the effect of such amendment or change is to increase the interest rate on such
Senior Subordinated Notes Indebtedness or NewPageHoldCo PIK Note Indebtedness,
change (to earlier dates) any dates upon which payments of principal or interest
are due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto), change the redemption, prepayment or

 

121



--------------------------------------------------------------------------------

defeasance provisions thereof, change the subordination provisions, if any, of
such Subordinated Indebtedness (or of any guaranty thereof) or any NewPageHoldCo
PIK Note Indebtedness (or of any guaranty thereof), or if the effect of such
amendment or change, together with all other amendments or changes made, is to
increase materially the obligations of the obligor thereunder or to confer any
additional rights on the holders of such Senior Subordinated Notes Indebtedness
or the NewPageHoldCo PIK Note Indebtedness (or a trustee or other representative
on their behalf) which would be adverse to any Credit Party or Lenders.

6.17. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from December 31.

6.18. Restrictions on Consolidated Papers International Leasing, L.L.C. Each
Credit Party covenants that it shall not permit Consolidated Papers
International Leasing, L.L.C. to (a) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever; (b) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it; (c) engage in any business or activity or own any assets;
(d) consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person (other than in connection with its
liquidation or dissolution referenced in Section 5.16); (e) sell or otherwise
dispose of any Capital Stock of any of its Subsidiaries; (f) create or acquire
any Subsidiary or make or own any Investment in any Person; or (g) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, if the obligations of any Guarantor under this Section 7.1 would, in
any action or proceeding involving any state or provincial corporate law, or any
state, provincial, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, otherwise be held or
determined to be subject to avoidance as a fraudulent transfer or conveyance
under Section 548 of Title 11 of the United States Code or any comparable
applicable provisions of a state, provincial or foreign law on account of the
amount of its liability under this Section 7.1, then the amount of such
liability shall, without further action by such Guarantor, or any Credit Party
or any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable as determined in such action or proceeding.

 

122



--------------------------------------------------------------------------------

7.2. Contribution by Guarantors. All US Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a US Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Obligations. “Fair Share
Contribution Amount” means, with respect to a Contributing Guarantor as of any
date of determination, the maximum aggregate amount of the obligations of such
Contributing Guarantor under this Guaranty that would not render its obligations
hereunder or thereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of a state, provincial or foreign law;
provided, solely for purposes of calculating the “Fair Share Contribution
Amount” with respect to any Contributing Guarantor for purposes of this
Section 7.2, any assets or liabilities of such Contributing Guarantor arising by
virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or obligations of contribution hereunder shall not be considered as
assets or liabilities of such Contributing Guarantor. “Aggregate Payments”
means, with respect to a Contributing Guarantor as of any date of determination,
an amount equal to (1) the aggregate amount of all payments and distributions
made on or before such date by such Contributing Guarantor in respect of this
Guaranty (including, without limitation, in respect of this Section 7.2), minus
(2) the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this Section 7.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each US Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any

 

123



--------------------------------------------------------------------------------

Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of NewPageCo to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon
demand pay, or cause to be paid, in Cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for NewPageCo’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against NewPageCo for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between NewPageCo
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of NewPageCo and the obligations of any other guarantor (including
any other Guarantor) of the obligations of NewPageCo, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against NewPageCo or any of such other guarantors and whether
or not NewPageCo is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

124



--------------------------------------------------------------------------------

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
NewPageCo or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or the Hedge Agreements;
and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or the Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any

 

125



--------------------------------------------------------------------------------

of the terms or provisions (including provisions relating to events of default)
hereof, any of the other Credit Documents, any of the Hedge Agreements or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such Hedge Agreement
or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of NewPageHoldCo or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which NewPageCo may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against NewPageCo, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
NewPageCo, any such other guarantor or any other Person, (iii) proceed against
or have resort to any balance of any Deposit Account or credit on the books of
any Beneficiary in favor of NewPageCo or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of NewPageCo or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of NewPageCo or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts

 

126



--------------------------------------------------------------------------------

to gross negligence, willful misconduct, or bad faith; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Hedge Agreements or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to
NewPageCo and notices of any of the matters referred to in Section 7.4 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against NewPageCo or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
NewPageCo with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against NewPageCo, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full, each Guarantor shall withhold exercise of any right
of contribution such Guarantor may have against any other guarantor (including
any other Guarantor) of the Guaranteed Obligations, including, without
limitation, any such right of contribution as contemplated by Section 7.2. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against NewPageCo or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against NewPageCo, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such

 

127



--------------------------------------------------------------------------------

subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of NewPageCo or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof. Notwithstanding the foregoing, to the extent that any
Guarantor makes a payment under Section 7.1 and also is obligated to NewPageCo
or any Contributing Guarantor on any account or other Indebtedness of NewPageCo
or any Guarantor and the Collateral Trustee holds the first Lien with respect to
such account or other Indebtedness the Guarantor making such payment shall be
entitled to offset and reduce the amount of such intercompany Indebtedness on a
dollar-for-dollar basis up to the amount of its payment, notwithstanding the
fact that such intercompany Indebtedness may represent Collateral hereunder.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guaranteed Obligations.

7.9. Authority of Guarantors or NewPageCo. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or NewPageCo
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10. Financial Condition of NewPageCo. Any Term Loan may be made to NewPageCo
or continued from time to time, and any Hedge Agreements may be entered into
from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of NewPageCo at the
time of any such grant or continuation or at the time such Hedge Agreement is
entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of NewPageCo. Each Guarantor has adequate
means to obtain information from NewPageCo on a continuing basis concerning the
financial condition of NewPageCo and its ability to perform its obligations
under the Credit Documents and the Hedge Agreements, and each Guarantor assumes
the responsibility for being and keeping informed of the financial condition of

 

128



--------------------------------------------------------------------------------

NewPageCo and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of NewPageCo now known or hereafter known
by any Beneficiary.

7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against NewPageCo or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of NewPageCo or any
other Guarantor or by any defense which NewPageCo or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve NewPageCo of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by NewPageCo, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

129



--------------------------------------------------------------------------------

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital Stock
of any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by NewPageCo to pay (i) when due
any installment of principal of any Term Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Term Loan or any fee or any other amount
due hereunder within five days after the date due; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) with an aggregate principal amount
of $25,000,000 or more, in each case beyond the grace period, if any, provided
therefor; or (ii) breach or default by any Credit Party with respect to any
other material term of (1) one or more items of Indebtedness in the individual
or aggregate principal amounts referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. (i) Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6 or Section 5.2(i);
(ii) failure of any Credit Party to perform or comply with any term or condition
contained in Section 6.8 (after giving effect to Section 6.8(g)), or (iii)
failure of any Credit Party to perform or comply with any term or condition
contained in Section 5.16, 5.17 or Section 6 (other than Section 6.8) and such
failure shall not have been remedied, cured, reversed or waived within ten (10)
days after the earlier of (A) receipt by Company of written notice from
Administrative Agent or the Requisite

 

130



--------------------------------------------------------------------------------

Lenders of such failure or (B) a Senior Officer having knowledge of such
failure; provided, that the Credit Parties may not remedy, cure, reverse or
waive such failure if such failure was made intentionally with the knowledge by
any Senior Officer that such failure was prohibited at the time thereof; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made and such breach shall not have been remedied,
cured, reversed or waived within ten (10) days after the earlier of (i) receipt
by NewPageCo of written notice from Administrative Agent or the Requisite
Lenders of the foregoing or (ii) a Senior Officer having knowledge of such
failure; provided, that the Credit Parties may not remedy, cure, reverse or
waive such breach if such breach was made intentionally with the knowledge by
any Senior Officer that such representation or warranty was false at the time
made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) a Senior Officer having knowledge of such
default or (ii) receipt by NewPageCo of notice from Administrative Agent or the
Requisite Lenders of such default; provided, however, that such thirty day cure
period shall be extended by an additional 10 days, for a total of 40 days, if
(A) such default cannot be cured by the payment of money and (B) such Credit
Party promptly takes action reasonably designed to achieve a cure within the
initial thirty days and thereafter diligently and continuously pursues such cure
(it being agreed and understood that during such cure period any such default
shall not constitute an Event of Default); or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
SuperHoldCo, NewPageHoldCo or any Significant Subsidiary of NewPageHoldCo or any
group of Subsidiaries constituting a Significant Subsidiary of NewPageHoldCo in
an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal, state, provincial or foreign law; or (ii) an involuntary
case shall be commenced against SuperHoldCo, NewPageHoldCo or any Significant
Subsidiary of NewPageHoldCo or any group of Subsidiaries constituting a
Significant Subsidiary of NewPageHoldCo under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having

 

131



--------------------------------------------------------------------------------

jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
SuperHoldCo, NewPageHoldCo or any Significant Subsidiary of NewPageHoldCo or any
group of Subsidiaries constituting a Significant Subsidiary of NewPageHoldCo, or
over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of SuperHoldCo, NewPageHoldCo or any Significant
Subsidiary of NewPageHoldCo or any group of Subsidiaries constituting a
Significant Subsidiary of NewPageHoldCo for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of SuperHoldCo,
NewPageHoldCo or any of its Subsidiaries, and any such event described in this
clause (ii) shall continue for sixty days without having been dismissed, bonded
or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) SuperHoldCo,
NewPageHoldCo or any Significant Subsidiary of NewPageHoldCo or any group of
Subsidiaries constituting a Significant Subsidiary of NewPageHoldCo shall have
an order for relief entered with respect to it or shall commence a voluntary
case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or SuperHoldCo,
NewPageHoldCo or any Significant Subsidiary of NewPageHoldCo or any group of
Subsidiaries constituting a Significant Subsidiary of NewPageHoldCo shall make
any assignment for the benefit of creditors; or (ii) SuperHoldCo, NewPageHoldCo
or any Significant Subsidiary of NewPageHoldCo or any group of Subsidiaries
constituting a Significant Subsidiary of NewPageHoldCo shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the Board of Directors (or similar governing body) of
SuperHoldCo, NewPageHoldCo or any Significant Subsidiary of NewPageHoldCo or any
group of Subsidiaries constituting a Significant Subsidiary of NewPageHoldCo (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. One or more money judgments, writs or warrants of
attachment or similar process involving an amount in the aggregate in excess of
$25,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against NewPageHoldCo or any Significant Subsidiary of
NewPageHoldCo or any group of Subsidiaries constituting a Significant Subsidiary
of NewPageHoldCo or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty days (or in
any event later than five days prior to the date of any proposed sale
thereunder); or

 

132



--------------------------------------------------------------------------------

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or

(j) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of NewPageHoldCo, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $25,000,000 during the term hereof; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Trustee shall not have or shall cease to have a valid and perfected
Lien in any Collateral with a value in the aggregate in excess of $1,000,000
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, in each case for any reason other than the
failure of Collateral Trustee or any Secured Party to take any action within its
control, or (iii) any Credit Party shall contest the validity or enforceability
of any Credit Document, including any assertion of the invalidity of any Lien on
the Collateral securing the Obligations, in writing or deny in writing that it
has any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party; or

(m) Subordinated Provisions. Failure by any holder of Senior Subordinated Notes
Indebtedness (or any such holder’s representative or agent) to comply in any
material respect with, or any breach in any material respect by any such Person
of, any of the subordination terms or conditions with respect to such Senior
Subordinated Notes Indebtedness, or NewPageHoldCo or any Credit Party shall make
any payment in violation of any such subordination terms.

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or

 

133



--------------------------------------------------------------------------------

with the consent of) Requisite Lenders, upon notice to NewPageCo by
Administrative Agent, (A) each of the following shall immediately become due and
payable, in each case without presentment, demand, protest or other requirements
of any kind, all of which are hereby expressly waived by each Credit Party:
(I) the unpaid principal amount of and accrued interest on the Term Loans, and
(II) all other Obligations; and (B) Administrative Agent may cause Collateral
Trustee to enforce any and all Liens and security interests created pursuant to
Collateral Documents.

SECTION 9. AGENTS

9.1. Appointment of Agents. UBSS is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes Syndication Agent to act as its
agent in accordance with the terms hereof and the other Credit Documents. GSCP
is hereby appointed Administrative Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Administrative Agent to act as its
agent in accordance with the terms hereof and the other Credit Documents.
Barclays is hereby appointed Documentation Agent hereunder, and each Lender
hereby authorizes Documentation Agent to act as its agent in accordance with the
terms hereof and the other Credit Documents. Each Agent hereby agrees to act
upon the express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and, except as expressly provided in Section 9.7, no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for NewPageHoldCo or any of its Subsidiaries. Each of Syndication Agent
and Documentation Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
respective Affiliates. As of the Closing Date, each of UBSS, in its capacity as
Syndication Agent, and Barclays, in its capacity as Documentation Agent, shall
not have any obligations but shall be entitled to all benefits of this
Section 9.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is

 

134



--------------------------------------------------------------------------------

intended to or shall be so construed as to impose upon any Agent any obligations
in respect hereof or any of the other Credit Documents except as expressly set
forth herein or therein. Administrative Agent hereby agrees that it shall
(i) furnish to GSCP, in its capacity as Sole Lead Arranger, upon GSCP’s request,
a copy of the Register, (ii) cooperate with GSCP in granting access to any
Lenders (or potential lenders) who GSCP identifies to the “intralinks” site or
other relevant information platform (such platform, the “Information Site”), and
(iii) maintain GSCP’s access to the Information Site. Each Lender irrevocably
authorizes the Collateral Trustee to execute and deliver the Intercreditor
Agreement and to take such action, and to exercise the powers, rights and
remedies granted to the Collateral Trustee thereunder and with respect thereto.
Each Lender irrevocably authorizes the Collateral Trustee to take such action,
and to execute the powers, rights and remedies granted to the Collateral Trustee
under the Collateral Trust Agreement and the Intercreditor Agreement. In
addition, each Lender hereby: (i) agrees to be bound by, and consents to, the
terms and provisions of the Intercreditor Agreement and (ii) authorizes and
directs the Administrative Agent and the Collateral Trustee, in their
discretion, to execute any Intercreditor Agreement Joinders (as defined in the
Intercreditor Agreement) on behalf of each Lender in order to evidence that each
Lender is bound by the terms and provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens (as defined
in the Intercreditor Agreement) and the order of application of proceeds from
enforcement of such Priority Liens (as defined in the Intercreditor Agreement).

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party, and Lender or any
person providing the Settlement Service to any Agent or any Lender in connection
with the Credit Documents and the transactions contemplated thereby or for the
financial condition or business affairs of any Credit Party or any other Person
liable for the payment of any Obligations, nor shall any Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit
Documents or as to the use of the proceeds of the Term Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Term Loans or the
component amounts thereof.

 

135



--------------------------------------------------------------------------------

(b) Exculpatory Provisions. No Agent or any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s or any of its officers’, partners’,
directors’ or employees’ gross negligence or willful misconduct as determined by
a final, non-appealable judgment of a court of competent jurisdiction. Each
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Credit Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5)
and, upon receipt of such instructions from Requisite Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, including any Settlement Confirmation or other
communication issues by any Settlement Service, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for NewPageHoldCo and its Subsidiaries), accountants, experts
and other professional advisors selected by it; and (ii) no Lender shall have
any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights,

 

136



--------------------------------------------------------------------------------

benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Term Loans, each Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as if it were not performing the duties and functions delegated to it hereunder,
and the term “Lender” shall, unless the context clearly otherwise indicates,
include each Agent in its individual capacity. Any Agent and its Affiliates may
accept deposits from, lend money to, own securities of, and generally engage in
any kind of banking, trust, financial advisory or other business with
NewPageHoldCo or any of its Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from NewPageCo for
services in connection herewith and otherwise without having to account for the
same to Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment; Lien Sharing and
Priority Confirmation.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of NewPageHoldCo and its
Subsidiaries in connection with Term Loans hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of
NewPageHoldCo and its Subsidiaries. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Term Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement and funding
its Term Loan on the Closing Date, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

 

137



--------------------------------------------------------------------------------

(c) Each Lender, for the enforceable benefit of all holders of each existing and
future Series of Parity Lien Debt (as defined in the Intercreditor Agreement),
each existing and future Parity Lien Representative (as defined in the
Intercreditor Agreement) and each existing and future holder of Permitted Liens
(as such term is defined in the Senior Secured Fixed Rate Notes Indenture and
the Senior Secured Floating Rate Notes Indenture), hereby: (i) agrees that all
Priority Lien Obligations (as defined in the Intercreditor Agreement) will be
and are secured Equally and Ratably (as defined in the Intercreditor Agreement)
by Priority Liens (as defined in the Intercreditor Agreement) at any time
granted by any Credit Party to secure any Obligations, whether or not upon
property otherwise constituting collateral for such Obligations, and that all
such Priority Liens will be enforceable by the Collateral Trustee for the
benefit of all holders of all Priority Lien Obligations Equally and Ratably;
provided that the holders of any future Priority Lien Debt (as defined in the
Intercreditor Agreement) that constitutes a “security” for purposes of the
Securities Act of 1933, as amended, will not be entitled to be secured by any
Separate Collateral (as such term is defined in the Intercreditor Agreement);
(ii) agrees to be bound by the provisions of the Intercreditor Agreement and the
Collateral Trust Agreement, including the provisions relating to the ranking of
Priority Liens and the order of application of proceeds from enforcement of such
Priority Liens; (iii) consents to and direct the Collateral Trustee to perform
its obligations under the Collateral Trust Agreement and the other Security
Documents (as defined in the Intercreditor Agreement); and (iv) consents to the
terms of the Intercreditor Agreement.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party (and without limiting any Credit
Party’s obligation to do so), for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including reasonable counsel fees and disbursements) or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against such Agent in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Agent in any way relating to or arising out of this
Agreement or the other Credit Documents; provided, no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final,
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished;

 

138



--------------------------------------------------------------------------------

provided, in no event shall this sentence require any Lender to indemnify any
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7. Successor Administrative Agent. Administrative Agent may resign at any time
by giving thirty days’ prior written notice thereof to Lenders and NewPageCo,
and Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to NewPageCo and
Administrative Agent and signed by Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to NewPageCo, to appoint a successor Administrative
Agent; provided that so long as no Event of Default then exists such successor
shall have been approved in writing by NewPageCo which approval shall not be
unreasonably withheld or delayed. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder.

9.8. Collateral Documents and Guaranty.

(a) Collateral Trustee and Agents under Collateral Documents and Guaranty. Each
Secured Party hereby authorizes the Administrative Agent to appoint the
Collateral Trustee under the Collateral Trust Agreement to act on behalf of the
Secured Parties; provided that neither Administrative Agent nor Collateral Agent
shall owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure
or any other obligation whatsoever to any holder of Obligations with respect to
any Hedge Agreement. Each Secured Party hereby further authorizes

 

139



--------------------------------------------------------------------------------

Administrative Agent or Collateral Trustee, as applicable, on behalf of and for
the benefit of Secured Parties, to be the agent for and representative of
Secured Parties with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from any Secured Party, Administrative Agent or Collateral
Trustee, as applicable may execute any documents or instruments necessary to
(i) release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, NewPageCo,
Administrative Agent and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guaranty, it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by Administrative Agent, on
behalf of Secured Parties in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
Collateral Trustee, and (ii) in the event of a foreclosure by Collateral Trustee
on any of the Collateral pursuant to a public or private sale, Collateral
Trustee or any Lender may be the purchaser of any or all of such Collateral at
any such sale and Collateral Trustee, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Trustee at such sale.

(c) Rights under Hedge Agreements. No Hedge Agreement will create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(ii) of this Agreement and Section 7.2 of the Pledge
and Security Agreement.

9.9. Withholding Tax. To the extent required by any applicable law,
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If any Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or

 

140



--------------------------------------------------------------------------------

because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify Administrative
Agent fully for all amounts paid, directly or indirectly, by Administrative
Agent as tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred.

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Collateral Trustee,
Administrative Agent or Documentation Agent, shall be sent to such Person’s
address as set forth on Appendix B or in the other relevant Credit Document, and
in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Except as otherwise set forth in
paragraph (b) below, each notice hereunder shall be in writing and may be
personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
any Agent shall be effective until received by such Agent; provided further, any
such notice or other communication shall at the request of Administrative Agent
be provided to any sub-agent appointed pursuant to Section 9.3(c) hereto as
designated by Administrative Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites, including the Platform) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or NewPageCo may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received

 

141



--------------------------------------------------------------------------------

upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(ii) Each of the Credit Parties and the Lenders understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the willful misconduct or gross
negligence of Administrative Agent, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each of the Credit Parties, the Lenders, and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, NewPageCo agrees to pay promptly (a) all the actual and reasonable
costs and expenses of preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for NewPageCo and the other Credit Parties;
(c) the reasonable fees, expenses and disbursements of counsel to Agents (in
each case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any

 

142



--------------------------------------------------------------------------------

consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by NewPageCo; (d) all the actual and reasonable
costs and expenses of creating and perfecting Liens in favor of Collateral
Trustee, for the benefit of Lenders pursuant hereto, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Requisite Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (e) all the actual and reasonable costs,
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual and reasonable costs and expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Trustee and its counsel)
in connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable costs and expenses incurred by each Agent in
connection with the syndication of the Term Loans and Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of an Event of Default, all
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel) and costs of settlement, incurred by any Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Credit Party hereunder or under the other Credit Documents by reason of such
Event of Default (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the Guaranty)
or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (if requested by the Indemnitees and subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless, each Agent and Lender
and the officers, partners, directors, trustees, employees, agents, sub-agents,
advisors and Affiliates of each Agent and each Lender (each, an “Indemnitee”),
from and against any and all Indemnified Liabilities; provided, no Credit Party
shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence or willful misconduct of that Indemnitee, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

 

143



--------------------------------------------------------------------------------

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against Lenders, Agents and their
respective Affiliates, directors, employees, attorneys, agents or sub-agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and NewPageHoldCo and NewPageCo hereby waives, releases and agrees
not to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder and under the other Credit Documents,
including all claims of any nature or description arising out of or connected
hereto or with any other Credit Document, irrespective of whether or not
(a) such Lender shall have made any demand hereunder or (b) the principal of or
the interest on the Term Loans or any other amounts due hereunder shall have
become due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured. Administrative
Agent and each Lender agree promptly to notify NewPageCo after any such set-off
and application made by such Person; provided, that failure to provide such
notice does not affect the validity of any such set-off or create any liability
against the Administrative Agent, the Collateral Trustee or any Lender.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Section 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders.

 

144



--------------------------------------------------------------------------------

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than any Sponsor Affiliated Lenders) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:

(i) extend the scheduled final maturity of any Term Loan or Term Loan Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) reduce the rate of interest on any Term Loan (other than any waiver of any
increase in the interest rate applicable to any Term Loan pursuant to
Section 2.10) or any fee payable hereunder;

(iv) extend the time for payment of any such interest or fees;

(v) reduce or forgive the principal amount of any Term Loan;

(vi) amend, modify, terminate or waive any provision of Section 2.16(c),
Section 2.17, Section 10.5(a), this Section 10.5(b) or Section 10.5(c) or
Section 7.2 of the Pledge and Security Agreement;

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Term Loan Commitments and the Term
Loans are included on the Closing Date;

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document except as otherwise provided
herein.

 

145



--------------------------------------------------------------------------------

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or

(ii) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” (as defined in any applicable Collateral Document) in each case in
a manner adverse to any Lender Counterparty with Obligations then outstanding
without the written consent of any such Lender Counterparty.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

(e) Sponsor Affiliated Lender. Notwithstanding anything to the contrary
contained in this Agreement or any other Credit Document, in no event shall any
Sponsor Affiliated Lender be entitled: (i) to consent to any amendment,
modification, waiver, consent or other such action with respect to any of the
terms of this Agreement or any other Credit Document, (ii) to require any Agent
or other Lender to undertake any action (or refrain from taking any action) with
respect to this Agreement or any other Credit Document, (iii) otherwise vote on
any matter related to this Agreement or any other Credit Document, (iv) attend
any meeting with any Agent or Lender or receive any information from any Agent
or Lender or (v) make or bring any claim, in its capacity as Lender, against the
Agent with respect to the fiduciary duties of the any Agent or Lender and the
other duties and obligations of the Administrative Agent hereunder; provided,
however, no amendment, modifications or waiver shall deprive any Sponsor
Affiliate Lender of its Pro Rata Share of any payments to which the Lenders are
entitled to share on a pro rata basis hereunder.

 

146



--------------------------------------------------------------------------------

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders (other than
Sponsor Affiliated Lenders). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, Affiliates of each of the Agents and Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. NewPageCo, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Term Loan Commitments and Term Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Term Loan Commitment
or Term Loan shall be effective, in each case, unless and until recorded in the
Register following receipt of (x) a written or electronic confirmation of an
assignment issued by a Settlement Service pursuant to Section 10.6(d) (a
“Settlement Confirmation”) or (y) an Assignment Agreement effecting the
assignment or transfer thereof, in each case, as provided in Section 10.6(d).
Each assignment shall be recorded in the Register on the Business Day the
Settlement Confirmation or Assignment Agreement is received by the
Administrative Agent, if received by 12:00 noon New York City time, and on the
following Business Day if received after such time, prompt notice thereof shall
be provided to NewPageCo and a copy of such Assignment Agreement or Settlement
Confirmation shall be maintained, as applicable. The date of such recordation of
a transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Term Loan Commitments or Term Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Term Loan
Commitment or Term Loans owing to it or other Obligations owing to it (provided,
however, that each such assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Term Loan
and any related Term Loan Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to NewPageCo and
Administrative Agent; and

 

147



--------------------------------------------------------------------------------

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon the giving of notice to NewPageCo and
Administrative Agent; provided, further each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000
(or such lesser amount as may be agreed to by Administrative Agent or as shall
constitute the aggregate amount of the Term Loan of the assigning Lender (and
aggregating assignments to or by Related Funds for this purpose) with respect to
the assignment of Term Loans.

(d) Mechanics. Assignments of Term Loans by Lenders may be made with a manually
executed Assignment Agreement and delivery to the Administrative Agent of such
Assignment Agreement with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed). Assignments made
pursuant to the foregoing provision shall be effective as of the Assignment
Effective Date. In connection with all assignments there shall be delivered to
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to
Section 2.20(c), together with payment to the Administrative Agent of a
registration and processing fee of $3,500 (except that no such registration and
processing fee shall be payable (y) in connection with an assignment by or to
GSCP or any Affiliate thereof or (z) in the case of an Assignee which is already
a Lender or is an affiliate or Related Fund of a Lender or a Person under common
management with a Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Term Loan Commitments
and Term Loans, as the case may be, represents and warrants as of the Closing
Date or as of the Assignment Effective Date that (i) it is an Eligible Assignee;
(ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Term Loan Commitments or Term Loans,
as the case may be; and (iii) it will make or invest in, as the case may be, its
Term Loan Commitments or Term Loans for its own account in the ordinary course
and without a view to distribution of such Term Loan Commitments or Term Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Term Loans or any interests therein shall
at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Term Loans and Term Loan Commitments as reflected in the
Register and shall thereafter be a party hereto and a “Lender” for all purposes
hereof; (ii) the assigning Lender thereunder shall, to the extent that rights
and obligations hereunder have been assigned to the assignee, relinquish its
rights (other

 

148



--------------------------------------------------------------------------------

than any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Term Loan Commitments shall be modified
to reflect the Term Loan Commitment of such assignee; and (iv) if any such
assignment occurs after the issuance of any Term Loan Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Term Loan Notes to
Administrative Agent for cancellation, and thereupon NewPageCo shall issue and
deliver new Term Loan Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new outstanding Term Loans of the assignee and/or the
assigning Lender.

(g) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than NewPageHoldCo, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Term Loan
Commitments, Term Loans or in any other Obligation. The holder of any such
participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder, or to consent to any action to be taken or omitted
hereunder by such Lender, except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Term Loan, or
Term Loan Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Term Loan Commitment shall not constitute a change in the terms
of such participation, and that an increase in any Term Loan Commitment or Term
Loan shall be permitted without the consent of any participant if the
participant’s participation is not increased as a result thereof), (ii) consent
to the assignment or transfer by any Credit Party of any of its rights and
obligations under this Agreement (except as otherwise expressly permitted by a
Credit Document) or (iii) release all or substantially all of the Collateral
under the Collateral Documents (except as expressly provided in the Credit
Documents) supporting the Term Loans hereunder in which such participant is
participating. NewPageCo agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (i) a participant shall not be entitled to receive any
greater payment under Section 2.19

 

149



--------------------------------------------------------------------------------

or 2.20 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, unless the sale of the
participation to such participant is made with NewPageCo’s prior written consent
and (ii) a participant that would be a Non-US Lender if it were a Lender shall
not be entitled to the benefits of Section 2.20 unless NewPageCo is notified of
the participation sold to such participant and such participant agrees, for the
benefit of NewPageCo, to comply with Section 2.20 as though it were a Lender and
Section 2.20 is applied to such Participant as if such Participant were a
Lender. To the extent permitted by law, each participant also shall be entitled
to the benefits of Section 10.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.17 as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may, without the consent of NewPageCo or the Administrative Agent, assign and/or
pledge all or any portion of its Term Loans, the other Obligations owed by or to
such Lender, and its Term Loan Notes, if any, to secure obligations of such
Lender including, without limitation, any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any operating circular issued by such Federal Reserve Bank;
provided, no Lender, as between NewPageCo and such Lender, shall be relieved of
any of its obligations hereunder as a result of any such assignment and pledge;
and provided further, in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder until such time as
such Federal Reserve Bank, pledgee or trustee has complied with the provisions
of this Section 10.6 regarding assignments.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Term Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.17, 9.3(b) and 9.6 shall survive
the payment of the Term Loans and the termination hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of

 

150



--------------------------------------------------------------------------------

any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege. The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Hedge
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or
Administrative Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state,
provincial or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or any
Term Loan Note shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Term Loan Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to the final paragraph of Section 8 and
Section 9.8(b) or as otherwise expressly provided in this Agreement, each Lender
shall be entitled to protect and enforce its rights arising hereunder and it
shall not be necessary for any other Lender to be joined as an additional party
in any proceeding for such purpose.

 

151



--------------------------------------------------------------------------------

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR TO ANY OTHER CREDIT DOCUMENT,
OR TO ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (e) AGREES AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TERM LOAN TRANSACTION OR THE
LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY

 

152



--------------------------------------------------------------------------------

COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TERM LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Each Agent and each Lender shall hold all non-public
information regarding NewPageCo and its Subsidiaries and their businesses
identified as such by NewPageCo and obtained by such Agent or such Lender
pursuant to the requirements hereof in accordance with such Agent’s or such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by NewPageCo that, in any event, the
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates of
such Lender or Agent and to their respective agents, trustees and advisors (and
to other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17, provided that disclosures by Sponsor
Affiliated Institutional Lenders shall be limited to disclosures to Affiliates
that are themselves Sponsor Affiliated Institutional Lenders and their
respective agents, trustees and advisors and with respect to Sponsor Affiliated
Institutional Lenders that are securitization vehicles, lenders to such
securitization vehicles, provided that such lenders shall be subject to similar
confidentiality provisions as those contained in this Section 10.17),
(ii) disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any

 

153



--------------------------------------------------------------------------------

Term Loans or any participations therein or by any pledge referred to in
Section 10.6(h) or by any direct or indirect contractual counterparties (or the
professional advisors thereto) in Hedge Agreements or any swap or derivative
transaction relating to NewPageCo and its obligations (provided, such pledgees,
assignees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by the provisions of this Section 10.17 or other
provisions at least as restrictive as this Section 10.17), (iii) disclosure to
any rating agency when required by it, provided that, prior to any disclosure,
such rating agency shall undertake in writing to preserve the confidentiality of
any confidential information relating to the Credit Parties received by it from
any of the Agents or any Lender, (iv) disclosures in connection with the
exercise of any remedies hereunder or under any other Credit Document and
(v) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make reasonable efforts to notify NewPageCo of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, each Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Term Loans made hereunder shall bear interest at the Highest
Lawful Rate until the total amount of interest due hereunder equals the amount
of interest which would have been due hereunder if the stated rates of interest
set forth in this Agreement had at all times been in effect. In addition, if
when the Term Loans made hereunder are repaid in full the total interest due
hereunder (taking into account the increase provided for above) is less than the
total amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, NewPageCo shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and NewPageCo to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the

 

154



--------------------------------------------------------------------------------

Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Term Loans made hereunder or be refunded to NewPageCo.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.20. Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by NewPageCo
and Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

10.21. Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify each Credit Party in
accordance with the Patriot Act.

10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions Act
or such other similar foreign or provincial laws.

10.23. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of each Credit Party. Each Credit
Party agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and such Credit Party, its stockholders or its
affiliates. Each Credit Party acknowledges and agrees that (i) the transactions
contemplated by the Credit Documents are arm’s-length commercial transactions
between the Lenders, on the one hand, and each Credit Party, on the other,
(ii) in connection therewith and with the process leading to such transaction
each of the Lenders is acting solely as a principal and not the agent or
fiduciary of each Credit Party, its management, stockholders, creditors or any
other person, (iii) no Lender

 

155



--------------------------------------------------------------------------------

has assumed an advisory or fiduciary responsibility in favor of any Credit Party
with respect to the transactions contemplated hereby or the process leading
thereto (irrespective of whether any Lender or any of its affiliates has advised
or is currently advising any Credit Party on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (iv) each Credit Party has consulted its own legal and
financial advisors to the extent deemed appropriate. Each Credit Party further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to any
Credit Party, in connection with such transaction or the process leading
thereto.

[Remainder of page intentionally left blank]

[Signature Pages Follow]

 

156



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NEWPAGE CORPORATION By:  

/s/ Jason Bixby

Name:   Jason Bixby Title:   Chief Financial Officer NEWPAGE HOLDING CORPORATION
By:  

/s/ Jason Bixby

Name:   Jason Bixby Title:   Chief Financial Officer CHILLICOTHE PAPER INC.
NEWPAGE ENERGY SERVICES LLC UPLAND RESOURCES, INC. RUMFORD COGENERATION, INC.
RUMFORD FALLS POWER COMPANY ESCANABA PAPER COMPANY LUKE PAPER COMPANY RUMFORD
PAPER COMPANY WICKLIFFE PAPER COMPANY LLC STORA ENSO NORTH AMERICA INC. STORA
ENSO NORTH AMERICA CORP. STORA ENSO NORTH AMERICA CANADIAN SALES, LLC STORA ENSO
PORT HAWKESBURY LIMITED By:  

/s/ Jason Bixby

Name:   Jason Bixby Title:   Chief Financial Officer



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent, Sole Lead Arranger,
Sole Bookrunner and a Lender By:  

/s/ Bruce H. Mendelsohn

  Authorized Signatory



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Syndication Agent and Co-Manager By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director Banking Products Services US
By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director Banking Products Services US



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a lender By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:  

Associate Director Banking Products

Services, US

By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:  

Associate Director Banking Products

Services, US



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Co-Manager By:  

/s/ Joseph Gyurindak

Name:   Joseph Gyurindak Title:   Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Documentation Agent and a Lender By:  

/s/ Joseph Gyurindak

Name:   Joseph Gyurindak Title:   Director